Exhibit 10.1
 




SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of July 13, 2018 (this
“Amendment”), is by and among BANK OF AMERICA, N.A., in its capacities as
administrative agent, collateral agent and swing line lender, pursuant to the
Credit Agreement defined below (in such capacities, the “Administrative Agent”),
the undersigned existing lenders (collectively, the “Lenders”) under the Credit
Agreement, BARNES & NOBLE, INC., a Delaware corporation (the “Lead Borrower”),
and the other borrowers party hereto (collectively with the Lead Borrower, the
“Borrowers” and the “Loan Parties”).


W I T N E S S E T H :


WHEREAS, the Administrative Agent, certain financial institutions from time to
time party thereto as lenders and/or as agents, and the Borrowers are parties to
that certain Credit Agreement, dated as of August 3, 2015 (as amended by that
certain First Amendment to Credit Agreement, dated as of September 30, 2016, and
as heretofore further amended, supplemented or otherwise modified in accordance
with its terms, the “Existing Credit Agreement”; capitalized terms used but not
defined herein shall have the meanings set forth in the Existing Credit
Agreement).


WHEREAS, the Lead Borrower has notified the Administrative Agent and the Lenders
that the Lead Borrower desires to (a) extend the Maturity Date under the Credit
Agreement, (b) provide for an increase option under the FILO Credit Facility and
(c) make such further amendments as are set forth herein.


WHEREAS, by this Amendment, the Administrative Agent, the Lenders, and the
Borrowers are willing to amend and extend the Existing Credit Agreement in each
case, as set forth herein.


NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.                Amendments to Credit Agreement.


                                    (a)            The Credit Agreement is,
effective as of the Second Amendment Effective Date (as defined below), hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text), in each case, as set forth in the pages of a conformed
copy of the Existing Credit Agreement, as amended hereby, attached as Annex A
hereto (as so amended, the “Amended Credit Agreement” and as otherwise amended,
restated, supplemented or otherwise modified from time to time on or after the
date hereof, the “Credit Agreement”). For ease of reference, the signature pages
to the Existing Credit Agreement have been removed from Annex A.


    (b)            Schedule 1.03 to the Existing Credit Agreement is hereby
amended and restated in its entity in the form of Annex B attached hereto.
 
                                    (c)            Schedule 2.01 to the Existing
Credit Agreement is hereby amended and restated in its entirety in the form of
Annex C attached hereto.


    (d)            Schedule 5.01 to the Existing Credit Agreement is hereby
amended and restated in its entirety in the form of Annex D attached hereto.




1

--------------------------------------------------------------------------------



    (e)            Schedule 5.10 to the Existing Credit Agreement is hereby
amended and restated in its entirety in the form of Annex E attached hereto.


    (f)            Schedule 5.21(a) to the Existing Credit Agreement is hereby
amended and restated in its entirety in the form of Annex F attached hereto.


    (g)            Schedule 5.21(b) to the Existing Credit Agreement is hereby
amended and restated in its entirety in the form of Annex G attached hereto.


    (h)           This Amendment is not a novation of the Credit Agreement or of
any credit facility or guaranty provided thereunder or in respect thereof.
Notwithstanding that the cover page of the Amended Credit Agreement is dated “as
of August 3, 2015” and Section 4.01 of the Amended Credit Agreement attached
hereto contains those conditions which were applicable to the initial Closing
Date of August 3, 2015, the changes to the Credit Agreement effected by this
Amendment shall be effective as of the satisfaction to the conditions to
effectiveness set forth in Section 2 of this Amendment. The “Applicable Rate” in
effect prior to the date hereof shall be that in effect under the Existing
Credit Agreement. The “Applicable Rate” in effect on and after the date hereof
shall be that set forth in the Amended Credit Agreement.


    (i)            The parties hereto acknowledge and agree that immediately
prior to effectiveness of the amendments set forth in Section 2 of this
Amendment, Fifth Third Bank has exited the facility as a “Lender” and its
Commitments assigned to other Lenders (as reflected on the updated Schedule 2.01
attached to this Amendment).


2.                Conditions Precedent. The Amendments shall only be effective
upon the satisfaction or waiver of each of the following conditions precedent
(the date of such satisfaction or waiver, the “Second Amendment Effective
Date”):


    (a)            the Administrative Agent shall have received each of the
following documents or instruments in form and substance reasonably acceptable
to the Administrative Agent:


(i)              counterparts of this Amendment, executed by the Borrowers, the
Administrative Agent and each of the Lenders;


(ii)            a certificate from the chief financial officer of the Lead
Borrower attesting to the Solvency of the Loan Parties on a consolidated basis
after giving effect to this Amendment and the transactions contemplated hereby
(collectively, the “Second Amendment Transactions”);


(iii)            an opinion of each of Arnold & Porter LLP, as special Delaware
counsel to the Loan Parties, and Cravath, Swaine & Moore LLP, as special New
York counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, addressing, as applicable, the authorization, execution and
enforceability of this Amendment, effects on the security interests under the
Loan Documents, no conflicts with certain laws or the Loan Parties’
organizational documents and certain other matters;


(iv)            a certificate from a Responsible Officer of each Loan Party,
dated as of the Second Amendment Effective Date, (i) certifying that its
organizational documents have not changed since the Closing Date or attaching
the current organizational documents, and (ii) attaching (x) a certificate from
the appropriate Governmental Authority in the jurisdiction of incorporation,
formation or organization of each Loan Party, certifying that such Loan Party is
in




2

--------------------------------------------------------------------------------



good standing or existence, as the case may be, in such jurisdiction (to the
extent such concept is relevant in such jurisdiction); (y) resolutions or other
corporate action with respect to the Second Amendment Transactions; and (z)
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment;


(v)      a duly completed and executed Borrowing Base Certificate dated as of
the Second Amendment Effective Date and relating to the fiscal month ended June
30, 2018 and which Borrowing Base Certificate shall evidence Availability in an
amount of at least $200,000,000 under the Revolving Credit Facility after giving
effect to any Credit Extensions made on the date hereof;


    (b)          the Lead Borrower shall have paid (i) to the Administrative
Agent, for the benefit of each Lender executing this Amendment prior to or
concurrently with the effectiveness thereof, any fees due to the Lenders on or
before the Second Amendment Effective Date in connection with this Amendment,
(ii) all reasonable, out-of-pocket, documented fees and expenses of the
Administrative Agent and the Joint Lead Arrangers (including the reasonable and
documented fees and expenses of counsel for the Administrative Agent and the
Joint Lead Arrangers in respect of this Amendment), to the extent invoiced at
least five Business Days prior to the Second Amendment Effective Date, (iii) all
other fees required to be paid to the Administrative Agent on or before the
Second Amendment Effective Date and (iv) all expenses in connection with this
Amendment required to be reimbursed in accordance with Section 10.04 of the
Credit Agreement, to the extent invoiced at least five Business Days prior to
the Second Amendment Effective Date;


    (c)           no order, injunction or judgment shall have been entered that
prohibits the effectiveness of the Amendments;


    (d)           no Event of Default shall have occurred and be continuing
immediately before or after giving effect to the effectiveness of the
Amendments;


    (e)           no event or condition shall have occurred since April 30, 2017
that has had or could be reasonably expected, either individually or in the
aggregate, to have a material adverse effect with respect to the Loan Parties,
taken as a whole; and


    (f)            the Borrowers shall have provided the documentation and other
information reasonably requested by any Lender that is required under applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, to such Lender, in each case at least five (5) days prior to
the Second Amendment Effective Date (or as of such later date as the
Administrative Agent may reasonably agree), to the extent reasonably requested
at least twelve (12) days prior to the Second Amendment Effective Date.


3.                    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


4.                    Binding Effect. This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.


5.                    Affirmation of Loan Parties. Each Loan Party hereby
consents to the amendments and modifications to the Credit Agreement effected
hereby, and confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which such Loan Party is a party is, and the


3

--------------------------------------------------------------------------------



obligations of such Loan Party contained in the Credit Agreement, as amended and
modified hereby, or in any other Loan Documents to which it is a party are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, in each case as amended and modified by this
Amendment. Without limiting the generality of the foregoing, the execution of
this Amendment shall not constitute a novation, and the Security Documents and
all of the Collateral described therein and Liens granted in favor of the
Administrative Agent created thereunder do and shall continue to secure the
payment of all Secured Obligations of the Loan Parties under the Loan Documents
to the extent provided in the Security Documents and that all such Liens
continue to be perfected as security for the Secured Obligations secured
thereby.


6.                    Reference to and Effect on the Credit Agreement and the
Loan Documents.


    (a)            On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended and
modified by this Amendment.


    (b)            The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended and modified by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.


    (c)            The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver or novation
of any right, power or remedy of any Lender, any LC Issuer, any Swing Line
Lender, the Collateral Agent or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or novation of any provision of any of the
Loan Documents.


    (d)            The Administrative Agent, the Lenders and the Loan Parties
agree that this Amendment shall be a Loan Document for all purposes of the
Credit Agreement (as specifically amended by this Amendment) and the other Loan
Documents.


7.                    Waiver, Modification, Etc. No provision or term of this
Amendment may be modified, altered, waived, discharged or terminated orally, but
only by an instrument in writing executed by the party against whom such
modification, alteration, waiver, discharge or termination is sought to be
enforced.


8.                    Headings. The headings listed herein are for convenience
only and do not constitute matters to be construed in interpreting this
Amendment.


9.                    Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in “pdf” or similar format by
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




4

--------------------------------------------------------------------------------

 
                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered by their authorized officers as of
the day and year first above written.
 

 
BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent
and Swing Line Lender
         
 
By:
/s/ Andrew Cerussi       Name:   Andrew Cerussi       Title:     Director      
   




 










Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered by their authorized officers as of
the day and year first above written.
 
 

 
BANK OF AMERICA, N.A.,
as a Lender
         
 
By:
/s/ Andrew Cerussi       Name:  Andrew Cerussi       Title:    Director        
 

 












Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------

 
                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered by their authorized officers as of
the day and year first above written.
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Lender
         
 
By:
/s/ Scott Klebanoff      
Name:  Scott Klebanoff
      Title:    Assistant Vice President          




 
















Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered by their authorized officers as of
the day and year first above written.
 

 
JPMORGAN CHASE BANK, N.A.,
as a Lender
         
 
By:
/s/ Hai Nguyen      
Name:  Hai Nguyen
     
Title:    Authorized Officer
         

 


























Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 

 
SUNTRUST BANK,
as a Lender
         
 
By:
/s/ Jonathan Fanning       Name:   Jonathan Fanning       Title:     Vice
President          

 
 


 
























Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 

 
CITIZENS BUSINESS CAPITAL,
as a Lender
         
 
By:
/s/ William Boyle      
Name:  William Boyle
     
Title:     Officer
         




 






















Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 

 
REGIONS BANK,
as a Lender
         
 
By:
/s/ Kevin R. Rogers       Name:  Kevin R. Rogers      
Title:    Managing Director
         

 


 


















Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 

 
TD BANK, N.A.,
as a Lender
         
 
By:
/s/ Frank A. Bertelle      
Name: Frank A. Bertelle
     
Title:   Senior Vice President
         



 
























Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered by their authorized officers as of
the day and year first above written.
 

 
CAPITAL ONE BUSINESS CREDIT CORP.,
as a Lender
         
 
By:
/s/ Donna Lubin      
Name:  Donna Lubin
      Title:    Director          

 
 




















Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 

 
SIEMENS FINANCIAL SERVICES,
INC.,
as a Lender
         
 
By:
/s/ Maria Levy       Name: Maria Levy       Title: Vice President          

 

   
 
By:
/s/ John Finore      
Name:  John Finore
     
Title:    Vice President
         

 
 
 
 



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
         
 
By:
/s/ Ryan Begley       Name:  Ryan Begley       Title:    Officer          

 
 
 
 
 
 








Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 
 

  LEAD BORROWER:          
BARNES & NOBLE, INC. 
         
 
By:
/s/ Allen Lindstrom       Name:  Allen Lindstrom       Title:     CFO          

 
 

  BORROWERS:          
BARNES & NOBLE BOOKSELLERS, INC.
BARNES & NOBLE MARKETING SERVICES LLC
BARNES & NOBLE PURCHASING, INC.
BARNES & NOBLE SERVICES, INC.
STERLING PUBLISHING CO., INC.
NOOK DIGITAL, LLC 
         
 
By:
/s/ Allen Lindstrom       Name:  Allen Lindstrom       Title:     CFO          

 
 
 
 
 
 
 
 
 
 
Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page
 



--------------------------------------------------------------------------------

 

  BARNES & NOBLE CAFÉ, LLC          
 
By:
/s/ Michael Rahn       Name:         Michael Rahn       Title:            Vice
President, Retail Controller          


 
 


















Barnes & Noble, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------



 


ANNEX A


Amended Credit Agreement


See attached.










Annex A
Second Amendment to Credit Agreement





--------------------------------------------------------------------------------



Annex A to
FirstSecond Amendment to Credit Agreement




CREDIT AGREEMENT




Dated as of August 3, 20152015,


Amended(as amended by the First Amendment, dated as of September 30, 2016


and the Second Amendment, dated as of July 13, 2018)


among


BARNES & NOBLE, INC.,
as the Lead Borrower,


The Other Borrowers From Time to Time Party Hereto,
The Guarantors From Time to Time Party Hereto,


BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and
Swing Line Lender,


The Other Lenders From Time to Time Party Hereto,


JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
SUNTRUST BANK,
as Co-Syndication Agents,


CITIZENS BANK, N.A., and
REGIONS BANK,



--------------------------------------------------------------------------------



as Co-Documentation Agents,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
J.P. MORGAN SECURITIES LLC,
 
BANK OF AMERICA, N.A.,
 
JPMORGAN CHASE BANK, N.A.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
and
 
SUNTRUST ROBINSON HUMPHREY, INC.,
 
as Joint Lead Arrangers
 
and
Joint Book Runners



--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section


Page


ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
1
1.01.
 
Defined Terms
1
1.02.
 
Other Interpretive Provisions
47
1.03.
 
Accounting Terms
48
1.04.
 
Rounding
49
1.05.
 
Times of Day; Rates
49
1.06.
 
Letter of Credit Amounts
49
1.07.
 
Ratio Adjustments for Acquisitions and Dispositions
49
1.08.
 
[Intentionally Omitted.]
49
1.09.
 
Notices Generally
49
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
50
2.01.
 
Revolving Committed Loans; FILO Committed Loans; Reserves
50
2.02.
 
Borrowings, Conversions and Continuations of Committed Loans
5051
2.03.
 
Letters of Credit
53
2.04.
 
Swing Line Loans
61
2.05.
 
Prepayments
6564
2.06.
 
Termination or Reduction of Commitments
6766
2.07.
 
Repayment of Loans.
67
2.08.
 
Interest
67
2.09.
 
Fees
68
2.10.
 
Computation of Interest and Fees
6968
2.11.
 
Evidence of Debt
6968
2.12.
 
Payments Generally; Administrative Agent’s Clawback
69
2.13.
 
Sharing of Payments by Lenders
71
2.14.
 
Settlement Among Lenders
7271
2.15.
 
Increase in Revolving Commitments
72
2.16.
 
FILO IP Increase.
74
2.17.
 
Cash Collateral
7477
2.17. 2.18.
 
Defaulting Lenders
7578
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF
LEAD BORROWER
7780
3.01.
 
Taxes
7780





i

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section


Page


3.02.
 
Illegality
8184
3.03.
 
Inability to Determine Rates
8284
3.04.
 
Increased Costs; Reserves on LIBO Rate Loans
8286
3.05.
 
Compensation for Losses
8487
3.06.
 
Mitigation Obligations; Replacement of Lenders
8488
3.07.
 
Survival
8588
3.08.
 
Designation of Lead Borrower as Borrowers’ Agent
8588
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
8589
4.01.
 
Conditions of Initial Credit Extension
8589
4.02.
 
Conditions to all Credit Extensions
8891
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
8992
5.01.
 
Existence, Qualification and Power
8992
5.02.
 
Authorization; No Contravention
8992
5.03.
 
Governmental Authorization; Other Consents
8993
5.04.
 
Binding Effect
8993
5.05.
 
Financial Statements; No Material Adverse Effect
9093
5.06.
 
Litigation
9094
5.07.
 
No Default
9094
5.08.
 
Ownership of Property; Liens
9094
5.09.
 
[Intentionally Omitted.]
9094
5.10.
 
Insurance
9194
5.11.
 
Taxes
9194
5.12.
 
ERISA Compliance
9194
5.13.
 
Subsidiaries; Equity Interests
9295
5.14.
 
Margin Regulations; Investment Company Act
9295
5.15.
 
Disclosure
9296
5.16.
 
Compliance with Laws
9296
5.17.
 
Intellectual Property; Licenses, Etc
9396
5.18.
 
Labor Matters
9396
5.19.
 
Security Documents
9397
5.20.
 
Solvency
9397
5.21.
 
Deposit and Securities Accounts; Credit Card Arrangements
9497





ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section


Page


5.22.
 
Brokers
9497
5.23.
 
Customer and Trade Relations
9497
5.24.
 
Storage Locations
9498
5.25.
 
OFAC
9498
5.26.
 
Anti-Corruption Laws
9498
5.27.
 
EEA Financial Institutions.
9498
ARTICLE VI
 
AFFIRMATIVE COVENANTS
9598
6.01.
 
Financial Statements
9598
6.02.
 
Certificates; Other Information
9699
6.03.
 
Notices
98101
6.04.
 
Payment of Obligations
99102
6.05.
 
Preservation of Existence,  Etc
99103
6.06.
 
Maintenance of Properties
99103
6.07.
 
Maintenance of Insurance
99103
6.08.
 
Compliance with Laws
101104
6.09.
 
Books and Records; Accountants; Corporate Separateness
101104
6.10.
 
Inspection Rights
101105
6.11.
 
Use of Proceeds
102105
6.12.
 
Additional Loan Parties; Additional Collateral; Further Assurances
102106
6.13.
 
Cash Management
103107
6.14.
 
Information Regarding the Collateral
105109
6.15.
 
Physical Inventories
105109
6.16.
 
[Intentionally Omitted.]
106109
6.17.
 
[Intentionally Omitted.]
106109
6.18.
 
[Intentionally Omitted.]
106109
6.19.
 
Compliance with ERISA
106109
6.20.
 
[Intentionally Omitted.]
106109
6.21.
 
Anti-Corruption Laws
106109
ARTICLE VII
 
NEGATIVE COVENANTS
106110
7.01.
 
Liens
106110
7.02.
 
Investments
108112
7.03.
 
Indebtedness; Disqualified Stock
110113





iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section


Page


7.04.
 
Fundamental Changes
111115
7.05.
 
Dispositions
111115
7.06.
 
Restricted Payments
113116
7.07.
 
Prepayments of Indebtedness
113117
7.08.
 
Change in Nature of Business
114117
7.09.
 
Transactions with Affiliates
114117
7.10.
 
Burdensome Agreements
114117
7.11.
 
Use of Proceeds
114118
7.12.
 
Amendment of Organizational Documents or Material Indebtedness
114118
7.13.
 
Corporate Name; Fiscal Year
115118
7.14.
 
Deposit Accounts; Credit Card Processors
115118
7.15.
 
Consolidated Fixed Charge Coverage Ratio
115118
7.16.
 
[Intentionally Omitted.]
115119
7.17.
 
Sanctions
115119
7.18.
 
Anti-Corruption Laws
115119
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
116119
8.01.
 
Events of Default
116119
8.02.
 
Remedies Upon Event of Default
117121
8.03.
 
Application of Funds
118121
ARTICLE IX
 
ADMINISTRATIVE AGENT
120123
9.01.
 
Appointment and Authority
120123
9.02.
 
Rights as a Lender
121124
9.03.
 
Exculpatory Provisions
121124
9.04.
 
Reliance by Agents
122125
9.05.
 
Delegation of Duties
122126
9.06.
 
Resignation of Agents
123126
9.07.
 
Non-Reliance on Administrative Agent and Other Lenders
124127
9.08.
 
No Other Duties, Etc
124127
9.09.
 
Administrative Agent May File Proofs of Claim
124127
9.10.
 
Collateral and Guaranty Matters
125128
9.11.
 
Notice of Transfer
126129
9.12.
 
Reports and Financial Statements
126129







iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section


Page


9.13.
 
Agency for Perfection
127130
9.14.
 
Indemnification of Agents
127130
9.15.
 
Relation among Lenders
127130

 
 
 

 
v

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section


Page


ARTICLE X
 
MISCELLANEOUS
127131
10.01.
 
Amendments, Etc
127131
10.02.
 
Notices; Effectiveness; Electronic Communications
129133
10.03.
 
No Waiver; Cumulative Remedies
131135
10.04.
 
Expenses; Indemnity; Damage Waiver
132135
10.05.
 
Payments Set Aside
134137
10.06.
 
Successors and Assigns
134137
10.07.
 
Treatment of Certain Information; Confidentiality
138142
10.08.
 
Right of Setoff
139142
10.09.
 
Interest Rate Limitation
140143
10.10.
 
Counterparts; Integration; Effectiveness
140143
10.11.
 
Survival
140143
10.12.
 
Severability
141144
10.13.
 
Replacement of Lenders
141144
10.14.
 
Governing Law; Jurisdiction; Etc
142145
10.15.
 
Waiver of Jury Trial
142145
10.16.
 
No Advisory or Fiduciary Responsibility
143146
10.17.
 
USA PATRIOT Act Notice
143146
10.18.
 
Foreign Assets Control Regulations
144147
10.19.
 
Time of the Essence
144147
10.20.
 
Press Releases
144147
10.21.
 
Additional Waivers; Keepwell
144147
10.22.
 
No Strict Construction
146149
10.23.
 
Attachments
146149
10.24.
 
Copies and Facsimiles
146149
10.25.
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
146149
ARTICLE XI
 
GUARANTY
147150
11.01.
 
Guaranty
147150
11.02.
 
Guaranty of Payment
147150
11.03.
 
No Discharge or Diminishment of Facility Guaranty
147150
11.04.
 
Defenses Waived
148151





vi

--------------------------------------------------------------------------------



TABLE OF CONTENTS




Section
Page


11.05.
 
Rights of Subrogation
148151
11.06.
 
Reinstatement; Stay of Acceleration
148151
11.07.
 
Information
149152
11.08.
 
[Intentionally Omitted]
149152
11.09.
 
Maximum Liability
149152
11.10.
 
Contribution
149152
11.11.
 
Liability Cumulative
150153
11.12.
 
Release of Guarantors and Borrowers
150153



vii

--------------------------------------------------------------------------------

SCHEDULES


1.01
Borrowers
1.03
Immaterial Subsidiaries
1.04
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
5.01
Loan Parties Organizational Information
5.06
Litigation
5.10
Insurance
5.12
ERISA Events
5.13
Subsidiaries; Equity Interests
5.18
Collective Bargaining Agreements
5.21(a)
DDAs
5.21(b)
Credit Card Arrangements
5.21(c)
Securities Accounts
7.01
Other Permitted Liens
7.02
Other Permitted Investments
7.03
Other Permitted Indebtedness
10.02
Administrative Agent’s Office; Certain Addresses for Notices







EXHIBITS
form of
   
A-1
Committed Loan Notice
A-2
Conversion/Continuation Notice
A-3
Committed Loan Notice (FILO Credit Facility)
B
Swing Line Loan Notice
C-1
Committed Loan Note
C-2
Swing Line Note
C-3
Committed Loan Note (FILO Credit Facility)
D
Compliance Certificate
E
Assignment and Assumption
F
Borrowing Base Certificate
G
Security Agreement
H
Collateral Access Agreement
I
Joinder Agreement
J
DDA Notification
K
Credit Card Notification
L
Blocked Account Agreement
M
General Notice
N-1-4
Tax Compliance Certificates



i

--------------------------------------------------------------------------------



CREDIT AGREEMENT


This CREDIT AGREEMENT (this “Agreement”) was entered into as of August 3, 2015
and is amended as of September 30, 2016, among BARNES & NOBLE, INC., a Delaware
corporation (the “Lead Borrower”), the Persons signatory hereto as borrowers and
named on Schedule 1.01 hereto (collectively, together with the Lead Borrower and
such other Persons as may be joined as a borrower from time to time in
accordance herewith, the “Borrowers”), each lender from time to time party
hereto (collectively, the “Lenders”), BANK OF AMERICA, N.A., as Administrative
Agent, Collateral Agent and Swing Line Lender, JPMORGAN CHASE BANK, N.A., WELLS
FARGO BANK, NATIONAL ASSOCIATION, and SUNTRUST BANK, as Co-Syndication Agents,
and CITIZENS BANK, N.A. and REGIONS BANK, as Co-Documentation Agents.


The Borrowers have requested that the Lenders provide revolving credit
facilities, and the Lenders have indicated their willingness to lend and the LC
Issuers have indicated their willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01.          Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:


“Accommodation Payment” as defined in Section 10.21(d).


“Account” means “accounts” as defined in the UCC, and also means, without
limitation, a right to payment of a monetary obligation, whether or not earned
by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit, debit or charge card or
information contained on or for use with the card, including all “payment
intangibles” (as defined in the UCC) consisting of amounts owing from credit
card and debit card issuers and processors and all rights under contracts
relating to the creation or collection of such payment intangibles.


“ACH” means automated clearing house transfers.


“Acquisition” means, with respect to any Person (a) the purchase of a
Controlling interest in the Equity Interests of any other Person, (b) a purchase
or other acquisition of all or substantially all of the assets or properties of
another Person or of any business unit or line of business of another Person
(other than acquisitions or openings of new stores in the ordinary course of
business), (c) any Material Store Acquisition or (d) any merger or consolidation
of such Person with any other Person or other transaction or series of
transactions resulting in the acquisition of all or substantially all of the
assets, or a Controlling interest in the Equity Interests, of any Person.


“Additional Commitment FILO Lender” shall have the meaning specified in Section
2.16(d).


“Additional Commitment Revolving Lender” shall have the meaning provided in
Section 2.15(c).


“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of one percent (1.0%)) equal to (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate, and if
the Adjusted LIBO Rate shall be less than zero, such rate shall be deemed


Page 1



--------------------------------------------------------------------------------



zero for purposes of this Agreement. The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.


“Adjustment Date” means the first day of each Fiscal Quarter of the Lead
Borrower commencing with the first full Fiscal Quarter commencing after the
Closing Date.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire for each
Lender in a form supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.


“Agent Parties” shall have the meaning specified in Section 10.02(c).


“Aggregate Commitments” means the collective reference to the Aggregate FILO
Commitments and the Aggregate Revolving Commitments, or either of them, as the
context may require. The Aggregate Commitments as of the FirstSecond Amendment
Effective Date total $750,000,000.


“Aggregate FILO Commitments” means the FILO Commitments of all the FILO Lenders
under the FILO Credit Facility. The Aggregate FILO Commitments as of
the FirstSecond Amendment Effective Date total $50,000,000.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders under the Revolving Credit Facility. The Aggregate Revolving
Commitments as of the FirstSecond Amendment Effective Date total $700,000,000.


“Agreement” means this Credit Agreement.


“Allocable Amount” has the meaning specified in Section 10.21(d).


“Applicable Commitment Fee Percentage” means the applicable percentage set forth
in the grid below determined on the Closing Date and, thereafter, on the first
Business Day of each Fiscal Quarter, in each case based upon the Average Usage
for the most recently completed prior Fiscal Quarter for the Revolving Credit
Facility or the FILO Credit Facility, as the case may be:




2

--------------------------------------------------------------------------------



Commitments
Average Usage
Applicable
Commitment Fee
Percentage
Less than 50.0% of the Aggregate Revolving Commitments or the Aggregate FILO
Commitments (as applicable)
0.375%
Equal to or greater than 50.0% of the Aggregate Revolving Commitments or the
Aggregate FILO Commitments (as applicable)
0.250%



“Applicable Margin” means (a) with respect to Credit Extensions under the
Revolving Credit Facility, (i) from and after the ClosingSecond Amendment
Effective Date until the first Adjustment Date following the Second Amendment
Effective Date, the Applicable Margin shall be set at the percentages set forth
in Level II of the pricing grid below; and (ii) from and after the first
Adjustment Date (and each subsequent Adjustment Date) until the next Adjustment
Date, the Applicable Margin shall be determined from the following pricing grid
based upon the Average Daily Availability under the Revolving Credit Facility
for the Fiscal Quarter ending the day immediately preceding such starting
Adjustment Date, and (b) with respect to Credit Extensions under the FILO Credit
Facility, the Applicable Margin then in effect with respect to the Revolving
Credit Facility in accordance with the foregoing clause (a) plus an additional
1.00%; provided, however, that notwithstanding anything to the contrary set
forth herein, upon the occurrence of an Event of Default or the Termination Date
and even if the Average Daily Availability requirements for a different Level
have been met, the Administrative Agent shall, at the direction of the Required
Lenders, immediately increase the Applicable Margin (I) with respect to Credit
Extensions under the Revolving Credit Facility, to that set forth in Level I of
the pricing grid and (II) with respect to Credit Extensions under the FILO
Credit Facility, to that set forth in Level I of the pricing grid plus an
additional 1.00%; provided further, if the information set forth in any
Borrowing Base Certificate or any other certificate provided by the Loan Parties
that is applicable to the calculation of the Applicable Margin otherwise proves
to be false or incorrect such that the Applicable Margin would have been higher
than was otherwise in effect during any period, without constituting a waiver of
any Default arising as a result thereof, interest due under this Agreement shall
be immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.


Credit Extensions



   
Applicable Margin
Level
Average Daily Availability under the Revolving Credit Facility
LIBO Rate Margin
Base Rate Margin
I
< 33.33% of the Loan Cap
2.001.75%
1.000.75%
II
> 33.3% of the Loan Cap but < 66.6% of the Loan Cap
1.751.50%
0.750.50%
III
> 66.6% of the Loan Cap
1.501.25%
0.500.25%



“Applicable Percentage” means (a) with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.172.18
and (b) with respect to any FILO Lender at any time, the percentage (carried out
to the ninth decimal place) of the Aggregate FILO Commitments represented by
such FILO Lender’s FILO Commitment at such time, subject to adjustment as
provided in Section 2.172.18. If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the LC Issuers to make LC Credit
 
3

--------------------------------------------------------------------------------

 
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Lender shall be determined based on the Applicable Percentage of such
Revolving Lender most recently in effect, giving effect to any subsequent
assignments. If the commitment of each FILO Lender to make FILO Loans has been
terminated pursuant to Section 8.02 or if the Aggregate FILO Commitments have
expired, then the Applicable Percentage of each FILO Lender shall be determined
based on the Applicable Percentage of such FILO Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Revolving Lender and each FILO Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.


“Applicable Rate” means, at any time of calculation, a per annum rate equal to
the Applicable Margin for Loans which are LIBO Rate Loans with respect to Credit
Extensions under the Revolving Credit Facility.


“Appraisal Percentage” means (a) with respect to the Borrowing Base, ninety
percent (90.0%), and (b) with respect to the FILO Borrowing Base, (i) during
each FILO Increased Advance Rate Period, so long as the FILO Advance Rate
Conditions shall have been satisfied as of the last Business Day of the January
immediately preceding the beginning of such FILO Increased Advance Rate Period,
seven and one half percent (7.5%), and (ii) otherwise, five percent (5.0%).


“Arranger(s)” means, individually, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLCBank of America, N.A., JPMorgan Chase
Bank, N.A., Wells Fargo Bank, National Association, and SunTrust Robinson
Humphrey, Inc., and collectively, all of them, in each case, in their capacity
as Joint Lead Arrangers.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.


“Audited Financial Statements” means (i) the audited consolidated balance sheet
of the Lead Borrower and its Subsidiaries for the fiscal year ended April 30,
2015, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries, including the notes thereto and (ii) the audited financial
statements delivered to the Administrative Agent from time to time pursuant to
Section 6.01(a).


“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b)(iii).


“Availability” means as of any date of determination (a) with respect to the
Revolving Credit Facility, an amount equal to the greater of (i)(A) the Loan Cap
as of such date minus (B) Total Outstandings under the Revolving Credit Facility
as of such date and (ii) zero, (b) with respect to the FILO Credit Facility, an
amount equal to the greater of (i)(A) the FILO Loan Cap as of such date minus




4

--------------------------------------------------------------------------------



(B) the Total Outstandings under the FILO Credit Facility as of such date and
(ii) zero, and (c) with respect to both Facilities, the sum of the amounts
determined in accordance with the foregoing clauses (a) and (b) as of such date.


“Availability Event” means the failure of the Borrowers to maintain Availability
under the Facilities at least equal to the greater of (a) twelve and one halften
percent (12.5010.0%) of the Total Loan Cap and (b) $75,000,000,37,500,000, and
such failure shall continue for a period of five (5) or more consecutive
Business Days.


“Availability Period” means (a) with respect to the Revolving Credit Facility,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Aggregate Revolving
Commitments in full pursuant to Section 2.06, and (iii) the date of termination
of the Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the LC Issuers to make LC Credit Extensions pursuant to Section
8.02, and (b) with respect to the FILO Credit Facility, the period from and
including the First Amendment Effective Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Aggregate FILO Commitments in full
pursuant to Section 2.06 and (iii) the date of termination of the Commitment of
each FILO Lender to make FILO Loans pursuant to Section 8.02.


“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines in its Permitted Discretion
will need to be satisfied in connection with the realization upon the Collateral
or (c) to reflect criteria, events, conditions, contingencies or risks which
adversely affect any component of the Borrowing Base or FILO Borrowing Base.
Without limiting the generality of the foregoing, Availability Reserves may
include, in the Administrative Agent’s Permitted Discretion, (but are not
limited to) reserves based on: (i) rent; (ii) customs duties, and other costs to
release Inventory that is (A) included in the Borrowing Base or FILO Borrowing
Base and (B) being imported into the United States; (iii) outstanding Taxes and
other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, and other Taxes, in each case which may have
priority over the interests of the Collateral Agent in the Collateral; (iv)
salaries, wages and benefits due to employees of any Borrower, (v) Customer
Credit Liabilities, (vi) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Collateral Agent
in the Collateral (other than Excluded Assets), (vii) Cash Management Reserves,
and (viii) Bank Products Reserves.


“Average Daily Availability” means, as of any date of determination, the average
daily Availability for the immediately preceding Fiscal Quarter under the
applicable Facility.


“Average Usage” means, as of any date of determination, (a) with respect to the
Revolving Credit Facility, the average daily balance of all Credit Extensions
(excluding Swing Line Loans) under the Revolving Credit Facility in the
immediately preceding Fiscal Quarter and (b) with respect to the FILO Credit
Facility, the average daily balance of all Credit Extensions under the FILO
Credit Facility in the immediately preceding Fiscal Quarter.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the




5

--------------------------------------------------------------------------------



implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Bank Products” means any Swap Contracts provided to any Loan Party by a Lender
or any of its Affiliates.


“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Adjusted LIBO Rate for an Interest Period of one
month, plus 1.0%, and if Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership  required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in  form and substance to the form of
Certification Regarding Beneficial Owners of legal entity customers  published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Blocked Account” has the meaning provided in Section 6.13(a)(iv).


“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, substantially in the form of Exhibit L hereto or
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
establishing Control (as defined in the Security Agreement) of such account by
the Collateral Agent and whereby the bank maintaining such account agrees,
during any Cash Dominion Trigger Period, to comply only with the instructions
originated by the Collateral Agent without the further consent of any Loan
Party.


“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.


“BNED Credit FacilityAgreement” means the credit facility provided to the BNED
Parties pursuant to that certain Credit Agreement dated as of the date hereof
among the BNED Parties, certain


6

--------------------------------------------------------------------------------



other borrowers party thereto, Bank of America, N.A., as agent, the other agents
party thereto and a syndicate of lenders.


“BNED” means Barnes & Noble Education, Inc., a Delaware corporation.


“BNED Parties” means BNED, together with all of BNED’s direct and indirect,
wholly-owned Subsidiaries, excluding Nook Digital, LLC.


“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.


“Borrowing Base” means, at any time of calculation with respect to the Revolving
Credit Facility, an amount equal to:


(a)            the face amount of Eligible Credit Card Receivables multiplied by
ninety percent (90.0%);


plus


(b)            the face amount of Eligible Accounts Receivables (net of
Receivables Reserves applicable thereto) multiplied by eighty-five percent
(85.0%);


plus


(c)            the Net Orderly Liquidation Value of the Borrower’s Eligible
Inventory, net of Inventory Reserves not already reflected in Net Orderly
Liquidation Value, multiplied by the Appraisal Percentage (including the Net
Orderly Liquidation Value of Eligible Rental Inventory, provided, that
Availability under the Facilities generated by Eligible Rental Inventory as of
any date of calculation of the Borrowing Base shall not exceed $25,000,000);


minus


(d)            without duplication of any Reserves applied in clauses (a) – (c)
above, all other then existing Availability Reserves to the extent not deducted
in calculating the FILO Borrowing Base.


“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be reasonably required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base and the FILO Borrowing Base as provided for hereunder from time
to time), executed and certified as accurate and complete by a Responsible
Officer of the Lead Borrower which shall include appropriate exhibits,
schedules, supporting documentation, and additional reports as reasonably
requested by the Administrative Agent.


“Business” means any and all business engaged in by any Loan Party or any
Subsidiary thereof on the date hereof and any other business reasonably related,
incidental or complimentary thereto.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the


7

--------------------------------------------------------------------------------



Administrative Agent’s Office is located or in New York, New York and, if such
day relates to any LIBO Rate Loan, means any such day that is also a London
Banking Day.


“Calendar Day” means any day in the Calendar Year.


“Calendar Year” means the 2018 Calendar Year and each calendar year thereafter.


“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period, provided, however,
that Capital Expenditures for the Lead Borrower and its Subsidiaries shall not
include:
 
(i)            expenditures to the extent they are made with proceeds of the
issuance of Equity Interests of the Lead Borrower or any of its Subsidiaries,
 
(ii)           expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such proceeds are not
otherwise used or required to be used to prepay the Obligations or Cash
Collateralize the outstanding LC Obligations pursuant to the terms hereunder,
 
(iii)          expenditures that are accounted for as capital expenditures of
the Lead Borrower or any Subsidiary that are actually paid for by other third
party, including tenant allowances under leases and other amounts paid by
landlords, and for which neither the Lead Borrower nor any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period),
 
(iv)         the book value of any asset owned by the Lead Borrower or any of
its Subsidiaries prior to or during such period to the extent that such book
value is included as a capital expenditure during such period as a result of the
Lead Borrower or such Subsidiary reusing or beginning to reuse such asset during
such period without a corresponding expenditure actually having been made in
such period, and
 
(v)           the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, to the extent such proceeds are not otherwise used or
required to be used to prepay the Obligations or Cash Collateralize the
outstanding LC Obligations pursuant to the terms hereunder.


“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a consolidated balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.


8

--------------------------------------------------------------------------------



“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent or the Administrative Agent, for the benefit of one or more of
the Credit Parties, as collateral for LC Obligations or obligations of the
Lenders to fund participations in respect of LC Obligations or as security for
any other payment of the Secured Obligations and pursuant to documentation in
form and substance reasonably satisfactory to the Collateral Agent, in an amount
equal to the Minimum Collateral Amount. “Cash Collateralization” and “Cash
Collateral” have a correlative meaning.


“Cash Dominion Trigger Event” means (a) the occurrence of anany Event of Default
or (b) the occurrence of an Availability Event.


“Cash Dominion Trigger Period” means the period beginning upon the occurrence of
a Cash Dominion Trigger Event and ending on (a) if such Cash Dominion Trigger
Event arises as a result of an Event of Default, the date such Event of Default
is waived in accordance with this Agreement, or (b) if such Cash Dominion
Trigger Event arises as a result of an Availability Event, the date Availability
under the Facilities has equaled or exceeded the greater of (i) twelve and
one halften percent (12.510.0%) of the Total Loan Cap and (ii)
$75,000,00037,500,000 for a period of thirty (30) consecutive calendar
daysCalendar Days; provided, however, that if any Cash Dominion Trigger Event
shall have occurred and the resulting Cash Dominion Trigger Period ended for any
reason hereunder on five (5) occasions, the Cash Dominion Trigger Period for any
subsequent (sixth) Cash Dominion Trigger Event shall be unlimited in duration
and such Cash Dominion Trigger Period shall continue for the remainder of the
term of this Agreement.


“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.


“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services (including e-payables),
treasury, depository, overdraft, and electronic funds transfer services, (c)
foreign exchange facilities, (d) supply chain finance and (e) credit cards,
debit cards, payroll cards, store value cards and purchasing cards (including
purchasing cards provided pursuant to agreements entered into from time to time
between the Lead Borrower and any Lender or any Affiliate of a Lender) and
related processing services.


“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means an event or series of events by which:


9

--------------------------------------------------------------------------------

 
                    (a)            any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) (other than Leonard Riggio, his spouse, his
lineal descendants, and trusts for the exclusive benefit of any such individuals
or the executor or administrator of the estate or the legal representative of
any of such individuals or any entity controlled by them) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
40.0% or more of the Equity Interests of the Lead Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (including taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or
 
(b)            any “change in control” or similar event as defined in any
document governing the Permitted Senior Debt; or
 
(c)            the Lead Borrower ceases to own, directly or indirectly, 100% of
the Equity Interests of any Loan Party, except where such failure is as a result
of a transaction expressly permitted, or otherwise not prohibited, by the Loan
Documents.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.


“Co-Documentation Agent” means each of the co-documentation agents identified on
the cover page of this Agreement.


“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.


“Collateral Access Agreement” means an agreement substantially in the form of
Exhibit H hereto or such other form as agreed to by the Collateral Agent in its
Permitted Discretion and in each case otherwise reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) a landlord of Real Estate leased by any Loan
Party, in each case, including provisions pursuant to which such Person (i)
acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens, if any, in the Collateral held by such Person
or located on such Real Estate, and (iii) as to any landlord, provides the
Collateral Agent with access to the Collateral located in or on such Real Estate
and a reasonable time to sell and dispose of the Collateral from such Real
Estate.


“Collateral Agent” means Bank of America, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties.


“Collateral License” has the meaning provided for such term in the Security
Agreement.


“Commercial Letter of Credit” means any letter of credit or similar instrument
(excluding bankers’ acceptances) issued for the purpose of providing the primary
payment mechanism in connection


 
10

--------------------------------------------------------------------------------



 


with the purchase of any materials, goods or services by the Lead Borrower or
any other Loan Party in the ordinary course of business of such Person.


“Commitment” means the collective reference to the FILO Commitments and the
Revolving Commitments, or any of them, as the context may require.


“Commitment Increase” shall have the meaning provided in Section 2.15(d).


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and under the same Facility and, in the case of LIBO Rate
Loans, having the same Interest Period made by each of the Revolving Lenders
pursuant to Section 2.01(a) or the FILO Lenders pursuant to Section 2.01(b), as
the case may be.


“Committed Loan” means the collective reference to the Revolving Committed Loans
and the FILO Committed Loans, or any of them, as the context may require.


“Committed Loan Notice” means a notice of a Committed Borrowing pursuant to
Section 2.01(a) or Section 2.01(b), as the case may be, which, if in writing,
shall be substantially in the form of Exhibit A-1 for Revolving Committed Loans,
Exhibit A-3 for FILO Committed Loans or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Concentration Account” has the meaning provided in Section 6.13(c).


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consent” means actual consent given by a Lender from whom such consent is
sought.


“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.


“Consolidated Adjusted Fixed Charge Coverage Ratio” means, at any date of
determination for the purpose of determining whether a particular Restricted
Payment or prepayment of Indebtedness (each a “Subject Transaction”) may be
consummated pursuant to the terms of this Agreement, the ratio of (a)
Consolidated EBITDA for such period minus (i) Capital Expenditures (other than
in connection with Permitted Acquisitions) made during such period minus (ii)
the aggregate amount of Federal, state, local and foreign income taxes paid in
cash or required to be paid in cash during such period to (b) the sum of (i)
Debt Service Charges (other than prepayments of principal in the Subject
Transaction) plus (ii) the aggregate amount of all Restricted Payments made in
cash (other than those made in the Subject Transaction and, if the Subject
Transaction is a repurchase of equity interests, all repurchases related to such
Subject Transaction that have previously been made as part of a single stock
repurchase plan approved by the board of directors of the Lead Borrower, if
any), in each case, of or by the Lead


11

--------------------------------------------------------------------------------



Borrower and the other Loan Parties for the most recently completed Measurement
Period, all as determined on a consolidated basis in accordance with GAAP.


“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and the other Loan Parties on a
consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes (net of any tax credits), (iii)
depreciation and amortization expense, (iv) other expenses or losses reducing
such Consolidated Net Income which do not represent a cash item in such period
(including LIFO reserves) or any future period, (v) expenses deducted in such
period resulting from the issuance of Equity Interests permitted hereunder,
provided, that such expenses are and will be non-cash items in the period when
taken and in all later fiscal periods, and (vi) solely for purposes of
calculating Consolidated EBITDA to determine compliance with clause (c) of the
definition of “FILO Advance Rate Conditions”, non-recurring, unusual or
extraordinary non-cash charges, expenses or losses, minus (b) (i) all non-cash
gains increasing Consolidated Net Income (in each case of or by the Lead
Borrower and the other Loan Parties for such Measurement Period) and (ii)
without duplication of items deducted in accordance with the foregoing
sub-clause (i), solely for purposes of calculating Consolidated EBITDA to
determine compliance with clause (c) of the definition of “FILO Advance Rate
Conditions”, non-recurring, unusual or extraordinary non-cash gains or income,
all as determined on a consolidated basis in accordance with GAAP.


“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA for such period minus (i) Capital
Expenditures (other than in connection with Permitted Acquisitions) made during
such period minus (ii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash or required to be paid in cash during such period to
(b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments made in cash, in each case, of or by the Lead Borrower and
the other Loan Parties for the most recently completed Measurement Period, all
as determined on a consolidated basis in accordance with GAAP.


“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations or Synthetic Lease Obligations that is treated as
interest in accordance with GAAP, in each case of or by the Lead Borrower and
the other Loan Parties for the most recently completed Measurement Period, all
as determined on a consolidated basis in accordance with GAAP.


“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and the other Loan Parties for the most recently completed
Measurement Period, all as determined on a consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
(or extraordinary losses) for such Measurement Period, (b) the income (or loss)
of any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash by such Subsidiary during such period, (c)
the income (or loss) of any Person during such Measurement Period and accrued
prior to the date it becomes a Loan Party or is merged into or consolidated with
a Loan Party or such Person’s assets are acquired by a Loan Party, and (d) the
income of any Loan Party to the extent that the declaration or payment of
dividends or similar distributions by that Loan Party of that income is not at
the time permitted by operation of the terms of its Organization Documents or
any
 


12

--------------------------------------------------------------------------------



agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Loan Party.


“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(c), which, if in writing, shall be substantially in the form of
Exhibit A-2, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.


“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers and reported on the
Borrowers’ stock ledger. “Cost” may include freight charges inbound either to
the Borrowers’ distribution centers or by direct shipments to Stores in amounts
consistent with reporting on the Borrowers’ stock ledgers but shall not include
inventory capitalization costs or other non-purchase price charges (such as
freight charges outbound from the Borrowers’ distributions centers) used in the
Borrowers’ calculation of cost of goods sold.


“Co-Syndication Agent” means each of the co-syndication agents identified on the
cover page of this Agreement.


“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).


“Credit Card Receivables” means each “Account” (as defined in the UCC) and
“Payment Intangible” (as defined in the UCC) consisting of amounts owing from
credit card and debit card issuers and processors, together with all income,
payments and proceeds thereof, owed by a major credit card issuer (including,
but not limited to, Visa, MasterCard, American Express, Discover and Pay Pal and
such other issuers or credit card or bank account backed payment systems, as the
case may be, approved by the Administrative Agent) to a Loan Party, and all
rights under contracts relating to the creation or collection of such payment
intangibles, resulting from charges by a customer of a Loan Party on credit
cards or similar instruments issued by such issuer or payment system manager in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.


“Credit Extensions” mean (a) with respect to the FILO Credit Facility, a
Borrowing under the FILO Credit Facility, and (b) with respect to the Revolving
Credit Facility, each of the following: (i) a Borrowing under the Revolving
Credit Facility and (ii) an LC Credit Extension.


“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender, (ii)
each Lender and/or its Affiliate in its capacity as a provider of any Bank
Products or Cash Management Services, (iii) each Agent, (iv) each LC Issuer, (v)
any other Person to whom Secured Obligations under this Agreement and other Loan
Documents are owing, and (vi) the permitted successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.




13

--------------------------------------------------------------------------------



“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A)
counsel for the Agents, (B) outside consultants for the Agents, (C) appraisers,
(D) commercial finance examiners, and (E) without duplication of any amounts
reimbursed pursuant to the foregoing subclauses (i) (A) – (D), all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Secured Obligations, (ii) in connection with (A)
the syndication of the credit facilities provided for herein, (B) the
administration and management of this Agreement and the other Loan Documents or
the preparation, negotiation, execution and delivery the Loan Documents or of
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws, or
(D) without duplication of any amounts reimbursed pursuant to the foregoing
subclause (ii)(C), any workout, restructuring or negotiations in respect of any
Secured Obligations, and (b) with respect to any LC Issuer, and its Affiliates,
all reasonable out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; and (c) all reasonable out-of-pocket expenses incurred by
the Credit Parties who are not the Agents, an LC Issuer or any Affiliate of any
of them, after the occurrence and during the continuance of an Event of Default,
including, without limitation, in connection with any workout, restructuring or
negotiations in respect of the Secured Obligations, or enforcement or protection
of their rights or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws,
provided, that such Credit Parties shall be entitled to reimbursement for no
more than one counsel representing all such Credit Parties (absent a conflict of
interest in which case the Credit Parties may engage and be reimbursed for
additional counsel). All Credit Party Expenses shall be payable on written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.


“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding merchandise credits, gift certificates and gift
cards of the Borrowers entitling the holder thereof to use all or a portion of
the credit, certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding customer deposits of the Borrowers.


“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in any DDA, except
to the extent otherwise expressly provided in any intercreditor agreement
entered into in accordance herewith with respect to Permitted Senior Debt.


“DDA Notification” has the meaning provided therefor in Section 6.13(a)(i).


“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid in cash or required to be paid in cash for
such Measurement Period, plus (b) principal payments, other than Permitted
Refinancings, made or required to be made on account of Indebtedness (excluding
the Obligations but including, without limitation, Capital Lease Obligations)
for such Measurement Period, in each case determined on a consolidated basis in
accordance with GAAP.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.




14

--------------------------------------------------------------------------------



“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2.0%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2.0%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate for Letters of Credit, plus two percent (2.0%) per annum.


“Defaulting Lender” means, subject to Section 2.172.18(d), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Lead Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Lead Borrower, the Administrative Agent, any LC Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Lead Borrower, to confirm in writing to the Administrative Agent
and the Lead Borrower that it will comply with its prospective funding
obligations hereunder (provided, that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Lead Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.172.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the LC Issuers, the Swing
Line Lender and each other Lender promptly following such determination.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanction.




15

--------------------------------------------------------------------------------



“Diligence Trigger Event” means (a) the occurrence of an Event of Default or (b)
the failure of the Borrowers to maintain Availability under the Facilities at
least equal to twenty-five percent (25.0%) of the Total Loan Cap, and such
failure shall continue for a period of five (5) or more consecutive Business
Days.


“Diligence Trigger Period” means the period beginning upon the occurrence of a
Diligence Trigger Event and ending on (a) if such Diligence Trigger Event arises
as a result of an Event of Default, the date such Event of Default is waived in
accordance with this Agreement, or (b) if such Diligence Trigger Event arises as
a result of an event described in clause (b) of the definition of Diligence
Trigger Event, the date Availability under the Facilities has equaled or
exceeded twenty-five percent (25.0%) of the Total Loan Cap for a period of
thirty (30) consecutive calendar daysCalendar Days.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any sale
of any Equity Interests in another Person) by any Person (or the granting of any
option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.


“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one hundred twenty
(120) days after the Maturity Date; provided, however, that (i) only the portion
of such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Lead Borrower or any other Loan Party or by any
such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or any other Loan Party in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and (iii) if any class of Equity Interest of
such Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
the other Loan Parties may become obligated to pay upon maturity of, or pursuant
to any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.


“Dollars” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary




16

--------------------------------------------------------------------------------



of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means (a) a Credit Party or any of its Affiliates engaged in
the ordinary course of its business in extending commercial loans; (b) a bank,
insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $500,000,000.00; (c) any Person to whom a Credit Party
assigns its rights and obligations under this Agreement as part of an assignment
and transfer of such Credit Party’s rights in and to a material portion of such
Credit Party’s portfolio of asset based credit facilities, and (d) any other
Person approved by (i) the Administrative Agent, the LC Issuer and the Swing
Line Lender, and (ii) unless an Event of Default has occurred and is continuing,
the Lead Borrower (each such approval not to be unreasonably withheld or
delayed); provided, that notwithstanding the foregoing, “Eligible Assignee”
shall not include (x) a Loan Party or any of the Loan Parties’ Affiliates or
Subsidiaries or (y) a natural person.


“Eligible Accounts Receivables” means Accounts arising from the sale of a
Borrower’s Inventory (other than those consisting of Credit Card Receivables) or
the rendition of services that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Account (i) has been earned by full performance and represents the bona fide
amounts due to a Borrower from an account debtor, and in each case originated in
the ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (r) below. Without limiting the foregoing, to qualify as an Eligible
Accounts Receivable, an Account shall indicate no Person other than a Borrower
as payee or remittance party. In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer pursuant to
the terms of any written agreement or understanding), and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Borrowers to reduce the amount of such Eligible Account Receivable. Any
Accounts meeting the foregoing criteria shall be deemed Eligible Accounts
Receivables but only as long as such Account is not included within any of the
following categories, in which case such Account shall not constitute an
Eligible Account Receivable:
 
(a)           Accounts that are not evidenced by an invoice;


(b)           Accounts that have been outstanding for more than ninety (90) days
from the invoice date or more than sixty (60) days past the due date;


(c)           Accounts due from any account debtor for which more than 50.0% of
the Accounts owing from such account debtor and its Affiliates are ineligible
under clause (b) above.
 
(d)           Accounts with respect to which a Borrower does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral




17

--------------------------------------------------------------------------------



Agent pursuant to the Security Documents and other Permitted Encumbrances) or
which are not subject to a first priority security interest in favor of the
Collateral Agent;


(e)            Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;


(f)             Accounts which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of the Borrowers or are not payable in Dollars;


(g)            Accounts which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Accounts;


(h)            Accounts which are owed by any Affiliate of a Loan Party or
Accounts in excess of $500,000 owed by any employee of a Loan Party;


(i)              Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;
 
(j)             Accounts due from any Governmental Authority other than Accounts
for which all consents, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority required to be obtained, effected
or given in connection with the performance of such Account by the account
debtor or in connection with the enforcement of such Account by the Agent, in
each case, have been duly obtained, effected or given or are in full force and
effect;
 
(k)            Accounts (i) owing from any Person that is also a supplier to or
creditor of a Loan Party or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner reasonably acceptable to the
Administrative Agent, (ii) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Loan
Party or any of its Subsidiaries to discounts on future purchase therefrom or
(iii) representing a progress billing;
 
(l)             Accounts arising out of sales on a bill-and-hold, guaranteed
sale, sale-or-return, sale on approval or consignment basis or subject to any
right of return, setoff or charge back;
 
(m)          Accounts arising out of sales to account debtors outside the United
States unless such Accounts are fully backed by an irrevocable letter of credit
on terms, and issued by a financial institution, reasonably acceptable to the
Administrative Agent in its Permitted Discretion;
 
(n)           Accounts evidenced by a promissory note or other instrument;
 
(o)            Accounts consisting of amounts due from vendors as rebates or
allowances;
 
(p)            Accounts which are in excess of the credit limit for such account
debtor established by the Loan Parties in the ordinary course of business and
consistent with past practices;




18

--------------------------------------------------------------------------------



(q)           Accounts which include extended payment terms (datings) beyond
those generally furnished to other account debtors in the ordinary course of
business without the consent of the Administrative Agent; or
 
(r)            Accounts which the Administrative Agent determines in its
Permitted Discretion to be unacceptable for inclusion in the Borrowing Base.


“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base or FILO Borrowing Base
pursuant to any of clauses (a) through (k) below. Without limiting the
foregoing, to qualify as an Eligible Credit Card Receivable, an Account shall
indicate no Person other than a Borrower as payee or remittance party. In
determining the amount to be so included, the face amount of an Account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer, a credit card payment processor, or credit
card issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Loan Parties to reduce the amount of such
Credit Card Receivable. Any Credit Card Receivables meeting the foregoing
criteria shall be deemed Eligible Credit Card Receivables but only as long as
such Credit Card Receivable is not included within any of the following
categories, in which case such Credit Card Receivable shall not constitute an
Eligible Credit Card Receivable:
 
(a)          Credit Card Receivables which do not constitute an “Account” (as
defined in the UCC) or a “Payment Intangible” (as defined in the UCC);


    (b)         Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;


    (c)          Credit Card Receivables with respect to which a Borrower does
not have good, valid and marketable title, free and clear of any Lien (other
than Liens granted to the Collateral Agent pursuant to the Security Documents
and other Permitted Encumbrances);


    (d)          Credit Card Receivables that are not subject to a first
priority security interest in favor of the Collateral Agent (it being the intent
that chargebacks in the ordinary course by such processors shall not be deemed
violative of this clause);


    (e)          Credit Card Receivables which are disputed, are with recourse,
or with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback) by
any Person;


    (f)            Credit Card Receivables as to which the processor has the
right under certain circumstances to require a Loan Party to repurchase the
Accounts from such credit card processor;


    (g)          Credit Card Receivables due from an issuer or payment processor
of the applicable credit card which is the subject of any bankruptcy, insolvency
or similar proceedings;




19

--------------------------------------------------------------------------------



(h)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;


(i)             Credit Card Receivables which do not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables;


(j)             Credit Card Receivables which are evidenced by “chattel paper”
or an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or


(k)           Credit Card Receivables which the Administrative Agent determines
in its Permitted Discretion to be uncertain of collection.


“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course that, in
each case, complies with each of the representations and warranties expressly
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below. The following items of Inventory shall not be included in Eligible
Inventory:


(a)           Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;


(b)           Inventory that is leased by or is on consignment to a Borrower, or
which is consigned by a Borrower to a Person that is not a Loan Party;


(c)           Inventory that is not located in the United States of America
(excluding territories or possessions of the United States);


(d)           Inventory at a location that is owned or leased by a Borrower,
except to the extent that the Borrowers have furnished the Administrative Agent
with (i) any UCC financing statements or other documents that the Administrative
Agent may reasonably determine to be necessary to perfect its security interest
in such Inventory at such location, and (ii) with respect to any Material
Storage Location, a Collateral Access Agreement executed by the Person owning
any such Material Storage Location on terms reasonably acceptable to the
Administrative Agent;
 
(e)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) that have been or are in
the process of being returned to the vendor, (iii) are obsolete or slow moving,
or custom items, work-in-process, raw materials, or that constitute spare parts,
promotional, marketing, packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) are not in compliance in
all material respects with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, (vi) are bill
and hold goods or (vii) are in-transit;
 
(f)            Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent, subject in priority only to
any interest, title or lien of a landlord, lessor or other property owner under
a Lease or applicable Laws (provided, that, for the avoidance of doubt, no
provisions with respect to the subordination of Liens or other landlord rights
in any Collateral Access Agreement shall be deemed to violate this clause (f));


20

--------------------------------------------------------------------------------



(g)          Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;
 
(h)          Inventory that is not insured in compliance with the provisions of
Section 6.07 hereof;
 
(i)            Inventory that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit;
 
(j)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party which has
expired or has been terminated or with respect to which any Borrower or any of
its Subsidiaries has received notice of a dispute in respect of any such
agreement;
 
(k)          Inventory acquired in a Permitted Acquisition, unless and until the
Collateral Agent has completed or received (A) an appraisal of such Inventory
from appraisers reasonably satisfactory to the Collateral Agent, and, if
applicable, has established an advance rate and/or Inventory Reserves therefor,
and (B) such other due diligence as the Agents may require, all of the results
of the foregoing to be reasonably satisfactory to the Agents;
 
(l)            Inventory subject to any lease, rental agreement or similar
arrangement (i) if a default has occurred and is continuing under such lease,
rental agreement or similar arrangement, (ii) at the time such lease, rental or
similar agreement is entered into, the lessee fails to provide a valid credit
card, debit card or similar credit support for all payment obligations under
such agreement for the life of the agreement or (iii) any Inventory subject to
such lease, rental agreement or similar arrangement is unreturned at the end of
such lease or rental period; or
 
(m)        Inventory which the Administrative Agent determines in its Permitted
Discretion to be unacceptable for inclusion in the Borrowing Base or the FILO
Borrowing Base.


“Eligible Rental Inventory” means rental inventory outstanding of the Loan
Parties that satisfies the eligibility requirements of “Eligible Inventory”.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any hazardous materials into the environment, including those related
to hazardous substances or hazardous wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or membership or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or membership or

21

--------------------------------------------------------------------------------



other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such membership
or other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974.1974, as
amended, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification to a Loan Party that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived or otherwise cured as provided in Section 10.01 hereof.


“Excluded Accounts” shall mean (a) payroll accounts, (b) health savings
accounts, worker’s compensation accounts and other employee benefits accounts,
(c) payroll withholding tax accounts and other tax (including sales tax)
remittance accounts and (d) any other account that is used solely as an escrow
account or as a fiduciary or trust account and not otherwise prohibited under
this Agreement or any other Loan Document.


“Excluded Assets” has the meaning provided for such term in the Security
Agreement.


“Excluded Swap Obligation” means, with respect to any Borrower or any Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee by any Borrower contained in Section 10.21 (or otherwise in the Loan
Documents) or the Facility Guaranty of such Guarantor of, or the grant by such
Borrower or Guarantor of a security interest to secure, such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Borrower or Guarantor’s failure for any reason to constitute an “eligible
 


22

--------------------------------------------------------------------------------



contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 10.21(f) of this Agreement and any other “keepwell,
support or other agreement” for the benefit of such Borrower or Guarantor and
any and all guarantees of such Borrower or Guarantor’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Borrower or Guarantor, or a
grant by such Borrower or Guarantor of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Executive Order” has the meaning set forth in Section 10.18.


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of April 29, 2011 among the Lead Borrower, certain other
borrowers party thereto, Bank of America, N.A., as agent, the other agents party
thereto and a syndicate of lenders.


“Existing Letters of Credit” means the letters of credit described on Schedule
1.04 hereto.


“Facilities” means the collective reference to the Revolving Credit Facility and
the FILO Credit Facility, or either of them, as the context may require.


“Facility Guaranty” means any Guarantee made by the Guarantors in favor of the
Credit Parties, including as set forth in Article XI hereto or in any guaranty
agreement in form reasonably satisfactory to the Administrative Agent.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any such intergovernmental agreements.




23

--------------------------------------------------------------------------------



“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Fee Letters” means the (i) Fee Letter dated June 15, 2015, between the Lead
Borrower and Bank of America, (ii) the Fee Letter dated September 19, 2016,
among the Lead Borrower, Bank of America and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, and (iii) each other similar fee letter relating to the
credit facilities provided hereunder between the Lead Borrower and any other
Lead Lender.


“FILO Advance Rate Conditions” means the following conditions: (a) no Event of
Default shall have occurred and be continuing, (b) no Cash Dominion Trigger
Period shall have occurred and be in effect, and (c) Consolidated EBITDA of the
Lead Borrower and the other Loan Parties on a consolidated basis for the twelve
month period ending on the December 31 immediately preceding the beginning of
the applicable FILO Increased Advance Rate Period shall equal at least
$125,000,000.


“FILO Borrowing” means a Borrowing under the FILO Credit Facility.


“FILO Borrowing Base” means, at any time of calculation with respect to the FILO
Credit Facility, an amount equal to:
 
(a)            the face amount of Eligible Credit Card Receivables multiplied by
the applicable Appraisal Percentage;
 
plus
 
(b)           the Net Orderly Liquidation Value of the Borrower’s Eligible
Inventory, net of Inventory Reserves not already reflected in Net Orderly
Liquidation Value, multiplied by the applicable Appraisal Percentage (including
the Net Orderly Liquidation Value of Eligible Rental Inventory, provided, that
Availability under the Facilities generated by Eligible Rental Inventory as of
any date of calculation of the FILO Borrowing Base shall not exceed
$25,000,000);
 
minus
 
(c)            without duplication of any Reserves applied in clauses (a) and
(b) above, all other then existing Availability Reserves to the extent not
deducted in calculating the Borrowing Base.


“FILO Commitment” means, as to each FILO Lender, its obligation to (a) make FILO
Committed Loans to the Borrowers pursuant to Section 2.01(b) and (b) purchase
participations in Swing Line Loans under the FILO Credit Facility in accordance
with Section 2.04(g), in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such FILO Lender’s name
on Schedule 2.01 or in any Assignment and Assumption pursuant to which such FILO
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.


“FILO Committed Loan” has the meaning specified in Section 2.01(b).




24

--------------------------------------------------------------------------------



“FILO Credit Facility” means the credit facility provided for hereunder
consisting of Credit Extensions from the FILO Lenders in an aggregate amount not
exceeding the Aggregate FILO Commitments.


“FILO Increased Advance Rate Period” means the period commencing on February 1
and ending on September 30 of each calendar year.


“FILO IP Increase” has the meaning specified in Section 2.16(a).


“FILO IP Increase Amendment” has the meaning specified in Section 2.16(f).


“FILO IP Increase Effective Date” means the effective date of any FILO IP
Increase as determined in accordance with the FILO IP Increase Amendment.


“FILO IP Increase Lenders” has the meaning specified in Section 2.16(d).


“FILO Lender” means, at any time, any Lender that has a FILO Commitment at such
time.


“FILO Loan” means an extension of credit by a FILO Lender to any Borrower under
Article II in the form of a FILO Committed Loan or a Swing Line Loan.


“FILO Loan Cap” means, at any time of determination, an amount with respect to
the FILO Credit Facility equal to the lesser of (a) the Aggregate FILO
Commitments at such time and (b) the FILO Borrowing Base at such time.


“FILO Prepayment Conditions” means that (a) with respect to any proposed
voluntary prepayment of FILO Loans solely as a result of the reduction of the
Appraisal Percentage applicable to the FILO Borrowing Base due to the
termination or expiration of the FILO Increased Advance Rate Period (for the
avoidance of doubt, excluding any mandatory prepayment of FILO Loans), (i) Total
Outstandings under the Revolving Credit Facility, to the extent not Cash
Collateralized, do not exceed the Loan Cap and (ii) no Specified Default shall
have occurred and be continuing, and (b) with respect to any other proposed
voluntary prepayment of FILO Loans not subject to the preceding clause (a) (for
the avoidance of doubt, also excluding any mandatory prepayment of FILO Loans),
so long as no Event of Default has occurred and is continuing, all Revolving
Loans shall have been paid in full, or if an Event of Default has occurred and
is continuing, all Revolving Loans shall have been paid in full and all LC
Obligations Cash Collateralized in accordance herewith, and, in either case, the
Lead Borrower shall have delivered to the Administrative Agent a certificate
signed by a Responsible Officer certifying as to the satisfaction of the
foregoing applicable conditions, which certificate shall be in form and
substance reasonably satisfactory to the Administrative Agent.


“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 30, 2016, among the Borrowers, the Administrative Agent and the
Lenders party thereto.


“First Amendment Effective Date” has the meaning given to such term in the First
Amendment.


“Fiscal Month” means any fiscal month of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.


“Fiscal Quarter” means any fiscal quarter of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.




25

--------------------------------------------------------------------------------



“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday that is closest to the last day of April of any calendar year.


“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.


“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary organized under the laws of a
political subdivision outside of the United States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.


“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“FSHCO” means any Domestic Subsidiary substantially all of the assets of which
constitute Equity Interests or Indebtedness of CFCs.


“Fully Satisfied” means (a) with respect to any Secured Obligations or
Obligations, as applicable, the full cash payment thereof, including all
principal, interest and fees with respect thereto and any interest, fees and
other charges accruing during a proceeding under any Debtor Relief Law (whether
or not such amounts are allowed or allowable in whole or in part in such
proceeding), but shall not include any roll up of any Secured Obligations or
Obligations in any debtor in possession financing during any such proceeding;
and (b) with respect to LC Obligations, Other Liabilities or Obligations that
are inchoate or contingent in nature, the Cash Collateralization thereof (or
delivery of a standby letter of credit acceptable to the applicable Credit Party
in its reasonable discretion, in the amount of required Cash Collateral). No
Loans shall be deemed to have been Fully Satisfied until all Commitments related
to such Loans have expired or been terminated. For the avoidance of doubt, any
requirement that a Secured Obligation or Obligation be “Fully Satisfied” or paid
in full or similar provisions shall be deemed to refer only to Secured
Obligations or Obligations that may be satisfied by cash payment (including cash
collateral and similar arrangements) thereof.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality,




26

--------------------------------------------------------------------------------



regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien), but excluding in all
cases endorsements for collection or deposit in the ordinary course of business.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guaranteed Obligations” has the meaning specified in Section 11.01.


“Guarantor” means each wholly-owned Subsidiary of the Lead Borrower (other than
any Borrower, any CFC, any Subsidiary of a CFC, any FSHCO or any Immaterial
Subsidiary) and each other Subsidiary of the Lead Borrower that is not a
Borrower and that is required to execute and deliver a Facility Guaranty
pursuant to Section 6.12.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Immaterial Subsidiary” means each Foreign Subsidiary and each other Subsidiary
of the Lead Borrower that has, in accordance with Section 6.02(a) hereof, been
designated by the Lead Borrower in its certificate to the Administrative Agent
as an “Immaterial Subsidiary” for purposes of this Agreement and the other Loan
Documents, provided, that (a) for purposes of this Agreement, at no time shall
(i) the total assets of all Immaterial Subsidiaries, as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or Section 6.01(b) hereof, equal or exceed five
percent (5.0%) of the Consolidated total assets of the Lead Borrower and its
Subsidiaries, or (ii) any Immaterial Subsidiary own any assets included in the
Borrowing Base or FILO Borrowing Base, or (iii) the gross revenues of all
Immaterial Subsidiaries for any Measurement Period equal or exceed five percent
(5.0%) of the Consolidated gross revenues of the Lead Borrower and its
Subsidiaries for such Measurement Period, in each case as determined in
accordance with GAAP, and (b) no Subsidiary that has been designated or
otherwise constitutes an “Immaterial Subsidiary” may be re-designated a
 


27

--------------------------------------------------------------------------------



“Subsidiary” or be treated under the Loan Documents as a Loan Party without the
written approval of the Administrative Agent which approval will not be
unreasonably withheld. As of the Closing Date, the Subsidiaries specified on
Schedule 1.03 hereto are the only Subsidiaries designated by the Lead Borrower
as Immaterial Subsidiaries for purposes of this Agreement and the other Loan
Documents.


“Increase Effective Date” shall haveIncreased FILO Commitment Lender” has the
meaning provided thereforspecified in Section 2.15(d2.16(c).


“Increased Revolving Commitment Lender” shall havehas the
meaning providespecified in Section 2.15(b).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)            all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)            net obligations of such Person under any Swap Contract;
 
(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable and corporate and
purchasing card obligations in the ordinary course of business and, in each
case, paid in accordance with the payment terms thereof and otherwise not past
due for more than 90 days);
 
(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
 
(f)            all Attributable Indebtedness of such Person;
 
(g)            (i) all Disqualified Stock and (ii) subject to the penultimate
sentence of the definition of Disqualified Stock, all other obligations of such
Person to purchase, redeem, retire, defease or otherwise make any cash payment,
in each case under this clause (ii), on or prior to the date that is one hundred
twenty (120) days after the Maturity Date, in respect of any Equity Interest in
such Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(h)            all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.




28

--------------------------------------------------------------------------------



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Informal Written Notice” has the meaning specified in Section 2.02(b).


“Information” has the meaning specified in Section 10.07.


“Initial Cap Table” means (a) if the Closing Date occurs on or prior to July 31,
2015, the column titled “Pro Forma Capitalization (July 2015)” in the table
titled “Pro Forma Capitalization” and under the heading “B&N Inc.” posted on
IntraLinks for review by the Lenders on June 30, 2015 and (b) if the Closing
Date occurs thereafter, the column titled “Pro Forma Capitalization (August
2015)” under the heading “B&N Inc.” in such table.


“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first
BusinessCalendar Day of each month and the Maturity Date.


“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1) week or one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Lead Borrower in its Committed Loan Notice; provided, that:


(i)             any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
 
(ii)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(iii)            no Interest Period shall extend beyond the Maturity Date; and




29

--------------------------------------------------------------------------------



(iv)            notwithstanding the provisions of clause (iii), no Interest
Period shall have a duration of less than one (1) week, and if any Interest
Period applicable to a LIBO Borrowing would be for a shorter period, such
Interest Period shall not be available hereunder.


For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion to or continuation of such Borrowing.


“Internal Control Event” means (a) with respect to the Lead Borrower, a
determination by management or the Audit Committee of the Board of Directors of
the Lead Borrower or by the Lead Borrower’s Public Accountants that (i) a
material weakness in internal controls over financial reporting, as described in
PCAOB Auditing Standard No. 5, exists in the Lead Borrower’s internal control
over financial reporting, or (ii) a member of the senior management of the Lead
Borrower has committed a material act of fraud, and (b) with respect to the any
Subsidiary of the Lead Borrower, a determination by management or the Audit
Committee of the Board of Directors of the Lead Borrower or by the Lead
Borrower’s Public Accountants that (i) a material weakness in internal controls
over financial reporting, as described in PCAOB Auditing Standard No. 5, exists
in such Subsidiary’s internal control over financial reporting, or (ii) a member
of the senior management of such Subsidiary has committed an act of fraud, in
either case under this clause (b) that could reasonably be expected to result in
an Material Adverse Effect.


“Inventory” has the meaning given to that term in the UCC, and shall also
include, without limitation, all: (a) goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.


“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as may adversely affect the market
value of the Eligible Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Administrative Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:


(a)            obsolescence;


(b)            seasonality;


(c)            Shrink;


(d)            imbalance;


(e)            change in Inventory character;


(f)            change in Inventory composition;


(g)            change in Inventory mix;


(h)            mark-downs (both permanent and point of sale);




30

--------------------------------------------------------------------------------



(i)            retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events;
 
(j)             reasonably anticipated changes in appraised value of Inventory
between appraisals; and
 
(k)            out-of-date and/or expired Inventory.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) any Acquisition; provided, however,
that any amount payable by a vendor to any Loan Party with respect to the return
of inventory or supplies by such Loan Party to such vendor in the ordinary
course of business shall not constitute an “Investment” hereunder so long as (i)
such amount has not been outstanding for more than 150 days and (ii) such
inventory is not then included in the Borrowing Base or FILO Borrowing Base. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and any Borrower or in favor the LC Issuer and relating to
any such Letter of Credit.


“Joinder Agreement” means an agreement, substantially in the form of Exhibit I
hereto and otherwise in form satisfactory to the Administrative Agent pursuant
to which, among other things, a Person becomes a party to, and bound by the
terms of, this Agreement and/or the other Loan Documents in the same capacity
and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.


“Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law, including, without limitation, all Environmental Laws.


“LC Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any LC Borrowing in accordance with its
Applicable Percentage.


“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing under the Revolving Credit Facility.




31

--------------------------------------------------------------------------------



“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“LC Issuer” means (a) Bank of America and JPMorgan Chase Bank, N.A., each in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder and (b) with respect to the Existing Letters of
Credit and until such Existing Letters of Credit expire or are returned undrawn,
Bank of America; provided that JPMorgan Chase Bank, N.A. will not have any
obligation to issue Letters of Credit in an aggregate amount outstanding at any
time in excess of $25,000,000. The LC Issuer may, in its discretion and with the
consent of the Lead Borrower which shall not be unreasonably withheld, arrange
for one or more Letters of Credit to be issued by Affiliates of the LC Issuer,
in which case the term “LC Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. All singular references to the LC
Issuer shall mean any LC Issuer, the LC Issuer that has issued the applicable
Letter of Credit or all LC Issuers, as the context may require.


“LC Obligations” mean, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings. For purposes of
computing the amounts available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lead Lender” means each of Bank of America, JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association and SunTrust Bank.


“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.


“Lender” has the meaning specified in the introductory paragraph hereto and
includes any Lender indicated on Schedule 2.01 as a Revolving Lender or FILO
Lender, the Swing Line Lender and any other Person who hereafter becomes a
“Lender” pursuant to an Assignment and Assumption Agreement.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent, which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable LC Issuer.


“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. A permanent


32

--------------------------------------------------------------------------------



reduction of the Aggregate Revolving Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Revolving Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Aggregate Revolving Commitments.


“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.


“LIBO Rate” means (a) for any Interest Period with respect to a LIBO Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and if the LIBO Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement; and
 
(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
 
provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.


“LIBO Screen Rate” has the meaning specified in the definition of “LIBO Rate”.


“LIBO Successor Rate” has the meaning specified in Section 3.03.


“LIBO Successor Rate Conforming Changes” means, with respect to any proposed
LIBO Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, in consultation with the Lead
Borrower, to reflect the adoption of such LIBO Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBO Successor Rate
exists, in such other manner of administration as the Administrative Agent
reasonably determines in consultation with the Lead Borrower).


“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any




33

--------------------------------------------------------------------------------



financing lease having substantially the same economic effect as any of the
foregoing) and (b) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Collateral Agent, of any public, private or
“going-out-of-business”, “store closing” or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.


“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.


“Loan Account” has the meaning assigned to such term in Section 2.11(a).


“Loan Cap” means, at any time of determination, an amount with respect to the
Revolving Credit Facility equal to the lesser of (a) the Aggregate Revolving
Commitments at such time and (b) the Borrowing Base at such time.


“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, all Borrowing Base Certificates, the Blocked Account Agreements, the
Securities Account Control Agreements, the DDA Notifications, the Credit Card
Notifications, the Security Documents, the Facility Guaranty, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.162.17 of this Agreement and any other instrument or agreement now or
hereafter executed and delivered in connection herewith, each as amended and in
effect from time to time.


“Loan Party” means each Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of any Loan Party or the Lead Borrower
and the other Loan Parties taken as a whole; (b) impairment of the ability of
any Loan Party to perform its material obligations under any material Loan
Document to which it is a party; or (c) a material impairment of the rights and
remedies of the Agent or the Lenders under any material Loan Document or a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect may be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.


“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $35,000,000. Without
limitation of the foregoing, any Permitted Senior Debt shall be deemed Material
Indebtedness. For purposes of determining the amount of Material Indebtedness at
any time, the amount of the obligations in respect of any Swap Contract at such
time shall be calculated at the Swap Termination Value thereof.


“Material Storage Location” means (a) the warehouse leased by the Lead Borrower
in Monroe, New Jersey, or Reno, Nevada or (b) any replacement for such
facilities or any other warehouse or other
 


34

--------------------------------------------------------------------------------



storage space leased by any Loan Party for the storage of similar amounts of
Inventory as are or are anticipated to be stored at any of the locations
described in clause (a) of this definition as of the Closing Date.


“Material Store Acquisition” means the acquisition in a single transaction or
series of related transactions of stores, store leases and or inventory at store
locations (other than acquisitions or openings of new stores in the ordinary
course of business) for consideration in excess of (a) $5,000,000 for any such
single or series of related transactions or (b) $20,000,000 in the aggregate for
any Fiscal Year.


“Maturity Date” means, with respect to both Facilities, August 3, 2020.July 13,
2023.


“Maximum DDA Balance” means, with respect to each DDA, an amount equal to (a)
$1,000 times (b) the aggregate number of Stores that maintain deposits in such
DDA.


“Maximum Rate” has the meaning provided therefor in Section 10.09.


“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Lead Borrower for which
financial statements have or should have been delivered in accordance with
Section 6.01.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the LC Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.162.17(a)(i), (a)(ii) or (a)(iii), an amount
equal to 105% of the Outstanding Amount of all LC Obligations, (iii) with
respect to any Secured Obligations under any Bank Product or Cash Management
Services, such amount as may be agreed between the Loan Party and Lender or
Affiliate of a Lender party to such Swap Contract constituting a Bank Product or
to such Cash Management Services, as applicable, and (iv) otherwise, an amount
determined by the Administrative Agent, the Collateral Agent and the LC Issuer,
as the case may be, in their sole discretion.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Orderly Liquidation Value” means the appraised orderly liquidation value of
the Borrowers’ Inventory, net of costs and expenses to be incurred in connection
with any such liquidation, which value is expressed as a percentage of Cost of
the Borrowers’ Inventory, as set forth in the Borrowers’ inventory stock ledger,
which value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by (and which such appraisal
shall be reasonably satisfactory to) the Administrative Agent.


“Net Proceeds” means (a) with respect to any Disposition described in Section
2.05(e), the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such transaction (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by
 
35

--------------------------------------------------------------------------------

 
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset by a Lien permitted hereunder which is senior
to the Collateral Agent’s Lien on such asset and that is required to be repaid
(or to establish an escrow for the future repayment thereof) in connection with
such transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party in
connection with such transaction (including, without limitation, appraisals, and
brokerage, legal, title and recording or transfer tax expenses and commissions)
paid by any Loan Party to third parties (other than Affiliates)), (C)
commercially reasonable amounts provided as a funded reserve against any
liabilities under any indemnification obligations or purchase price adjustments
associated with such Dispositions, and (D) all federal, state, provincial,
foreign and local taxes required to be accrued as a liability under GAAP, and
(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party, or the incurrence or issuance of any Indebtedness by any Loan Party, the
excess of (i) the sum of the cash and cash equivalents received in connection
with such transaction over (ii) the sum of (x) the underwriting discounts and
commissions or arrangement or commitment fees payable, and other reasonable and
customary out-of-pocket expenses, incurred by such Loan Party in connection
therewith and (y) all distributions and other payments required to be made to
minority interest holders in such Person as a result of such sale.


“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such
time.


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1
or Exhibit C-3, as the case may be, and (b) the Swing Line Note, as each may be
amended, supplemented or modified from time to time.


“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs and expenses that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees, costs and expenses
are allowed claims in such proceeding; provided, however, for the avoidance of
doubt, “Obligations” shall not include “Other Liabilities”.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.




36

--------------------------------------------------------------------------------



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Liabilities” means any obligation of any Loan Party (a) arising under any
document or agreement relating to or (b) on account of (i) any Cash Management
Services and/or (ii) any Bank Product.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to (A) any LC Credit Extension occurring on such
date and (B) any other changes in the aggregate amount of the LC Obligations as
of such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.


“Overadvance” means a Credit Extension under the Revolving Credit Facility to
the extent that, immediately after its having been made, Availability (as
defined without regard to clause (a)(ii) of the definition thereof) under the
Revolving Credit Facility is less than or equal to the greater of (a) ten
percent (10%) of the Total Loan Cap and (b) $37,500,000 and the Borrowers are
not in compliance with Section 7.15, or otherwise the aggregate Credit
Extensions under the Revolving Credit Facilities exceed the Loan Cap.


“Overall Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of the LC Issuers to
make LC Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Overall Applicable Percentage
of each Lender shall be determined based on the Overall Applicable Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Overall Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Patriot Act” shall have the meaning provided in Section 4.01(f).


“Payoff Letter” means that certain payoff letter, dated as of the Closing Date,
among Bank of America, N.A., as administrative agent and collateral agent under
the Existing Credit Agreement, and Barnes & Noble, as lead borrower under the
Existing Credit Agreement, with respect to the payment in




37

--------------------------------------------------------------------------------



full of all obligations outstanding under the Existing Credit Agreement,
termination of all commitments thereunder and agreements to release all Liens
upon the assets of the BNED Parties and the Loan Parties.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding three plan
years.
 
“Perfection Certificate” means that certain Perfection Certificate, dated as of
August 3, 2015, made by the Lead Borrower to the Collateral Agent.
 
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:


(a)            no Default then exists or would arise from the consummation of
such Acquisition;
 
(b)            (i) if such Acquisition will be funded in whole or in part by
proceeds of Loans, such Acquisition is not hostile, and (ii) any assets acquired
shall be utilized in, and if the Acquisition involves a merger, consolidation or
stock acquisition, the Person which is the subject of such Acquisition shall be
engaged in, a business substantially the same as one or more line or lines of
Business;
 
(c)            the Lead Borrower shall have furnished the Administrative Agent
with at least seven (7) days’ prior written notice (or such shorter period as
the Administrative Agent may agree in its reasonable discretion) of each such
intended Acquisition, including confirmation that all conditions to such
intended Acquisition under this definition have been satisfied or will be
satisfied in accordance with the terms hereof;
 
(d)            if as of the notice date determined in accordance with the
foregoing clause (c) with respect to such proposed Acquisition (in a single or
series of related transactions) (i) Availability under the Facilities is less
than or equal to fifty percent (50.0%) of the Total Loan Cap as of such date and
(ii) the aggregate consideration (whether in cash, tangible property, notes or
other property) is equal to or in excess of $40,000,000, the Lead Borrower
promptly (and in any event, no less than seven (7) Business Days prior to the
consummation of such Acquisition or such shorter period as may otherwise be
agreed by the Administrative Agent in its reasonable discretion) shall furnish
to the Administrative Agent such documentation, if any, that the Administrative
Agent may reasonably request, which may include a current draft of the
documents, agreements and instruments contemplated to be executed in connection
therewith (and final copies thereof as and when executed), and a summary of any
due diligence undertaken by the Loan Parties in connection with such Acquisition
in the form prepared by the Loan Parties for their internal purposes; and
 
(e)            either,
 
 (i)            Projected Excess Availability and Pro Forma Excess Availability
as of the date of consummation of such Acquisition will be equal to or greater
than twelve and




38

--------------------------------------------------------------------------------



one half percent (12.5%) of the Total Loan Cap and the Consolidated Fixed Charge
Coverage Ratio, on a pro-forma basis for the Measurement Period immediately
prior to such Acquisition, will be equal to or greater than 1.0 to 1.0; or
 
               (ii)          Projected Excess Availability and Pro Forma Excess
Availability as of the date of consummation of such Acquisition will be equal to
or greater than twenty percent (20.0%) of the Total Loan Cap.


 “Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment, determined in a manner
consistent with its credit procedures for asset-based lending transactions in
the retail industry and otherwise in similar circumstances.


“Permitted Disposition” has the meaning specified in Section 7.05.


“Permitted Encumbrances” has the meaning specified in Section 7.01.


“Permitted Indebtedness” has the meaning specified in Section 7.03.


“Permitted Investments” has the meaning specified in Section 7.02.


“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion (unless the Required Revolving Lenders direct the
Administrative Agent not to make or to discontinue making Overadvances), which:


(a)               is made to maintain, protect or preserve the Collateral and/or
the Credit Parties’ rights under the Loan Documents or which is otherwise for
the benefit of the Credit Parties; or


(b)               is made to enhance the likelihood of, or to maximize the
amount of, repayment of any Obligation;
 
(c)               is made to pay any other amount chargeable to any Loan Party
hereunder; and


(d)              together with all other Permitted Overadvances then
outstanding, shall not (i) exceed five percent (5.0%) of the Total Loan Cap at
any time or (ii) unless a Liquidation is occurring, remain outstanding for more
than forty-five (45) consecutive Business Days, unless in each case, the
Required Revolving Lenders otherwise agree;


provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Revolving Lender’s obligations with
respect to Letters of Credit, or (ii) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and
further provided that in no event shall the Administrative Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions under the Revolving Credit Facility would exceed the Aggregate
Revolving Commitments (as in effect prior to any termination of the Revolving
Commitments pursuant to Section 2.06 hereof).


“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, refunding, renewal or extension of such Indebtedness, so long as
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in


39

--------------------------------------------------------------------------------



connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, and the direct or contingent obligor with
respect thereto is not changed as a result of or in connection with such
refinancing, refunding, renewal or extension, (ii) such extension, renewal or
replacement shall not result in an earlier maturity date or decreased weighted
average life of such Indebtedness, and (iii) the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are not materially less favorable,
taken as a whole, to the Credit Parties than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended or are otherwise market terms.


“Permitted Self-Insurance Program” means a self-insurance program of the Lead
Borrower and the other Loan Parties (a)(i) that is permitted under applicable
Laws, (ii) of an amount and type customarily carried by Persons engaged in the
same or similar business and operating in the same or similar locations, (iii)
with respect to which the Lead Borrower has provided the Administrative Agent
notice of activation of such program at least 30 days prior to such program
becoming effective, and (iv) that otherwise satisfies the requirements set forth
in Section 6.07; provided, however, that no self-insurance program may directly
insure all or any portion of the Collateral unless (x) such self-insurance
program satisfies the foregoing requirements and (y) the Collateral Agent (in
consultation with the Lead Lenders) consents in writing (such consent not to be
unreasonably withheld or delayed) to the form and substance of such
self-insurance program; and (b) with respect to worker’s compensation that is
permitted under applicable Laws and of an amount and type customarily carried by
Persons engaged in the same or similar business and operating in the same or
similar locations.
 
“Permitted Senior Debt” means Indebtedness of any Loan Party, in any aggregate
principal amount of up to $500,000,000, all pursuant to an indenture, credit
agreement, or other loan agreement and guaranty agreements, as applicable,
provided, that:


 (a)            no portion of the principal of such Indebtedness shall be
required to be paid, whether by stated maturity, mandatory or scheduled
prepayment or redemption or otherwise, prior to the date that is ninety-one (91)
days after the Maturity Date, other than in the event of (i) a customary excess
cash flow sweep, (ii) a default under such Indebtedness, (iii) a change of
control of the Lead Borrower or (iv) certain asset sales, in each case, subject
to the standstill and the lien subordination provisions described in clause (d)
below;


 (b)           such Indebtedness may be unsecured or secured by a first priority
Lien on all or any portion of the Excluded Assets only and, if requested, a
second priority Lien on any Collateral (provided, that (i) the Collateral Agent,
for the benefit of the Credit Parties, is granted a second priority Lien on all
Excluded Assets securing such Indebtedness, unless the Administrative Agent
reasonably determines (in consultation with the Lead Borrower or as directed by
the Required Lenders, as the case may be) that the costs of obtaining a
perfected, second priority security interest in all or any portion of such
Excluded Assets are excessive in relation to the value of the security to be
afforded thereby, and (ii) if such Excluded Assets include any Real Property, no
such Real Property shall be included as Collateral without the prior written
consent of all of the Lenders);


 (c)            the documents, instruments and other agreements pursuant to
which such Indebtedness shall be issued or outstanding shall not be more
restrictive than those contained in this Agreement or the other Loan Documents
taken as a whole or conflict with or violate the covenants or otherwise create
Defaults under this Agreement or the other Loan Documents; and




40

--------------------------------------------------------------------------------



 (d)            to the extent such Indebtedness is secured by all or any portion
of the Collateral, such Indebtedness shall be subject to a customary
intercreditor agreement reasonably acceptable to the Administrative Agent and
the Required Lenders, addressing, among other things, (A) the priority of the
Liens securing the Collateral and Excluded Assets and the payment of proceeds
therefrom, (B) a standstill by the holders of such Indebtedness as to remedies
against the Collateral (in accordance with Section 6.12(e)), (C) waivers by the
holders of such Indebtedness of rights to contest validity or priority of Liens
of the Administrative Agent or the Lenders or object to dispositions of
Collateral (including an affirmative agreement by such holders to release Liens
of such holders in the event of a disposition of Collateral approved by the
Administrative Agent and in accordance with Section 6.12(e)), and (D) waiver of
certain rights to object to the use of cash collateral or sale of Collateral,
and restrictions on certain claims and actions, in any proceeding under any
Debtor Relief Laws by the holders of such Indebtedness.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrowers or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.02.


 “Pro Forma Excess Availability” means, for any date of calculation, the pro
forma average Availability under the Facilities for each Fiscal Month for the
Six Month Period most recently ended prior to such date of calculation
determined (i) as if the applicable transaction or payment had been consummated
as of the beginning of such Six Month Period and (ii) to the extent that the
First  Amendment Effective Date had not occurred as of the beginning of such Six
Month Period, as if the First  Amendment Effective Date had occurred as of the
beginning of such Six Month Period.


 “Pro Rata” means a percentage (expressed as a decimal, rounded to the ninth
decimal place) determined (a) with respect to any Revolving Lender, (i) while
the Aggregate Revolving Commitments are outstanding, by dividing the amount of
such Revolving Lender’s Revolving Commitment by the amount of the Aggregate
Revolving Commitments and (ii) at any other time, by dividing the Outstanding
Amount of such Revolving Lender’s Revolving Loans and LC Obligations by the
aggregate amount of all Revolving Loans and LC Obligations; and (b) with respect
to any FILO Lender, (i) while the Aggregate FILO Commitments are outstanding, by
dividing the amount of such FILO Lender’s FILO Commitment by the amount of the
Aggregate FILO Commitments, and (ii) at any other time, by dividing the
Outstanding Amount of such FILO Lender’s FILO Loans by the aggregate Outstanding
Amount of all FILO Loans.
 
“Projected Excess Availability” means, for any date of calculation, the
projected average Availability under the Facilities for each Fiscal Month during
the Six Month Period immediately following such date of calculation.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Real Estate” means (i) all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned by any
Loan Party, including all easements, rights-of-way, and similar rights of a Loan
Party or in favor of a Loan Party relating thereto and all leases, tenancies,
and occupancies thereof and (ii) all Leases.
 
“Real Property” means “real property” as such term is used in the UCC.
41

--------------------------------------------------------------------------------



 “Receivables Reserves” mean such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Accounts Receivables, including, without limitation,
reserves for dilution.
 
“Recipient” means the Administrative Agent, the Collateral Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws, if and to the extent such Registered Public Accounting Firm is nationally
recognized, and shall be independent of the Lead Borrower and its Subsidiaries
as prescribed by the Securities Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Reports” has the meaning provided in Section 9.12(b).
 
 “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion to or continuation of Committed Loans, a Committed Loan Notice, (b)
with respect to a conversion to or continuation of Committed Loans, a
Conversion/Continuation Notice, (c) with respect to an LC Credit Extension, a
Letter of Credit Application, and (d) with respect to a Swing Line Loan, a Swing
Line Loan Notice.


 “Required Lenders” means, as of any date of determination, Lenders holding more
than 50.0% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50.0% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided, that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders (provided, that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or applicable LC Issuer, as the case may be, in making such
determination).


 “Required FILO Lenders” means, as of any date of determination, FILO Lenders
holding more than 50.0% of the Aggregate FILO Commitments or, if the commitment
of each FILO Lender to make FILO Loans has been terminated pursuant to Section
8.02, FILO Lenders holding in the aggregate more than 50.0% of the Total
Outstandings with respect to the FILO Credit Facility (with the aggregate amount
of each FILO Lender’s risk participation and funded participation in Swing Line
Loans being deemed “held” by such FILO Lender for purposes of this definition);
provided, that the FILO Commitment of, and the portion of the Total Outstandings
with respect to the FILO Credit Facility held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required FILO
Lenders (provided, that the amount of any participation in any Swing Line Loan
under the FILO Credit




42

--------------------------------------------------------------------------------



Facility shall be deemed to be held by the FILO Lender that is the Swing Line
Lender in making such determination).


 “Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50.0% of the Aggregate Revolving Commitments or, if
the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the LC Issuer to make LC Credit Extensions have been terminated
pursuant to Section 8.02, Revolving Lenders holding in the aggregate more than
50.0% of the Total Outstandings with respect to the Revolving Credit Facility
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in LC Obligations and Swing Line Loans being deemed “held”
by such Revolving Lender for purposes of this definition); provided, that the
Revolving Commitment of, and the portion of the Total Outstandings with respect
to the Revolving Credit Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders (provided, that the amount of any participation in any Swing Line Loan
under the Revolving Credit Facility and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Lender shall be deemed to be held by the Revolving
Lender that is the Swing Line Lender or applicable LC Issuer, as the case may
be, in making such determination).


 “Reserves” means all Inventory Reserves, Availability Reserves and Receivables
Reserves.


 “Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or assistant
treasurer or vice president or director of finance of a Loan Party or any of the
other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder, provided, that for the
purposes of any Committed Loan Notice, Conversion/Continuation Notice, Letter of
Credit Application and Swing Line Loan Notice, Responsible Officer shall also
include any officer, director or manager of the treasury department of the Lead
Borrower who is duly authorized to bind the Lead Borrower and with respect to
whom the Administrative Agent has received an incumbency certificate (or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent),
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


 “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to such Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment. Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made by such Person with any proceeds of a dissolution or liquidation of such
Person.


 “Revolving Borrowing” means a Borrowing under the Revolving Credit Facility.


 “Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Committed Loans to the Borrowers pursuant to Section 2.01(a),
(b) purchase participations in LC Obligations, and (c) purchase participations
in Swing Line Loans under the Revolving Credit Facility,




43

--------------------------------------------------------------------------------



in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Revolving Lender’s name on Schedule 2.01 or in
any Assignment and Assumption pursuant to which such Revolving Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Commitment Increase” shall have the meaning provided in Section
2.15(d).
 
“Revolving Committed Loan” has the meaning specified in Section 2.01(a).
 
“Revolving Credit Facility” means the credit facility provided for hereunder
consisting of Credit Extensions from the Revolving Lenders in an aggregate
amount not exceeding the Aggregate Revolving Commitments.
 
“Revolving Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(d).
 
“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.
 
“Revolving Loan” means an extension of credit by a Revolving Lender to any
Borrower under Article II in the form of a Revolving Committed Loan or a Swing
Line Loan.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“Scheduled Unavailability Date” has the meaning provided in Section 3.03(b)(ii).
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of July 13, 2018, among the Borrowers, the Administrative Agent and the
Lenders party thereto.
 
“Second Amendment Effective Date” has the meaning given to such term in the
Second Amendment.
 
“Secured Obligations” means all Obligations, all Guaranteed Obligations and all
Other Liabilities, provided, that the “Secured Obligations” shall exclude any
Excluded Swap Obligations.
 
 “Securities Account Control Agreement” means with respect to a securities
account established by a Loan Party, an agreement in form and substance
reasonably satisfactory to the Collateral Agent, establishing Control (as
defined in the Security Agreement) of such account by the Collateral Agent and
whereby the applicable securities intermediary agrees, during any Cash Dominion
Trigger Period, to comply only with the instructions originated by the
Collateral Agent without the further consent of any Loan Party.




44

--------------------------------------------------------------------------------



“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.


“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent in the form attached hereto as
Exhibit G.


 “Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Securities Account Control Agreements, the DDA Notifications,
the Credit Card Notifications and each other security agreement or other
instrument or document executed and delivered to the Collateral Agent pursuant
to this Agreement or any other Loan Document granting a Lien to secure any of
the Secured Obligations (including, without limitation, any Lien that may be
granted from time to time upon all or any portion of the Excluded Assets in
accordance with Section 6.12(e)).
 
“Settlement Date” has the meaning provided in Section 2.14(a).
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
 
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
 
“Six Month Period” means any period of six (6) consecutive Fiscal Months taken
as one accounting period.
 
 “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) at fair valuation, the value of all of the
properties and assets of such Person are greater than the sum of the debts,
including contingent liabilities, of such Person, (b) the present fair saleable
value of the properties and assets of such Person is not less than the amount
that would be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
 
“Specified Default” means any event or condition that constitutes, or with the
passage of time would constitute, an Event of Default under any of clauses (a),
(b) (solely with respect to Section 7.15), (f), (g), (k) or (l) of Section 8.01.
 
“Spin-Off” means the consummation of the spin-off of the BNED Parties as a
separate and distinct business by distribution by the Lead Borrower of the
shares of BNED to the shareholders of the Lead Borrower and the transactions
contemplated in connection therewith.
 
“Spin-Off Agreements” means the separation and distribution agreement,
transition services agreement, tax matters agreement, employee matters
agreement, any shared services agreements, all intellectual property license
agreements and all other material contracts and agreements entered into between
the Lead Borrower or any of its Subsidiaries, on the one hand, and any of the
BNED Parties, on the other hand.


45

--------------------------------------------------------------------------------



 “Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.
 
 “Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.


 “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent (or, if not applicable
to the Administrative Agent, the Lenders) is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


 “Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.


 “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.


 “Super-Majority Required Lenders” means, as of any date of determination,
Lenders holding more than 66.67% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the LC Issuer to
make LC Credit Extensions have been terminated pursuant to Section 8.02, Lenders
holding in the aggregate more than 66.67% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
LC Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided, that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Super-Majority Required
Lenders (provided, that the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or applicable LC Issuer, as the
case may be, in making such determination).


 “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap

46

--------------------------------------------------------------------------------



transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.


“Swap Obligations” means with respect to any Borrower or Guarantor any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.


 “Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


 “Swing Line” means (a) with respect to the Revolving Credit Facility, the
revolving credit facility made available by the Swing Line Lender pursuant to
Section 2.04(a) through (f) and (b) with respect to the FILO Credit Facility,
the revolving credit facility made available by the Swing Line Lender pursuant
to Section 2.04(g).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


 “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B, or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.


“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.


 “Swing Line Sublimit” means (a) with respect to the Revolving Credit Facility,
an amount equal to the lesser of (i) $75,000,000 and (ii) the Aggregate
Revolving Commitments, which Swing Line Sublimit is part of, and not in addition
to, the Aggregate Revolving Commitments, and (b) with respect to the FILO Credit
Facility, an amount equal to the FILO Loan Cap.


 “Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear


47

--------------------------------------------------------------------------------



on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


 “Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII or (iii) the termination of the
Commitments in accordance with Section 2.06 hereof.


“Total Loan Cap” means, at any time of determination, an amount equal to the sum
of the Loan Cap and the FILO Loan Cap.


 “Total Outstandings” means (a) with respect to the Revolving Credit Facility,
the aggregate Outstanding Amount of all Revolving Loans and LC Obligations, (b)
with respect to the FILO Credit Facility, the aggregate Outstanding Amount of
all FILO Loans, and (c) with respect to both Facilities, the sum of the amounts
calculated in accordance with the foregoing clauses (a) and (b) of this
definition.


“Trading With the Enemy Act” has the meaning set forth in Section 10.18.


“Twelve Month Period” means any period of twelve (12) consecutive Fiscal Months
taken as one accounting period.


“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.


 “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“UFCA” has the meaning specified in Section 10.21(d).


“UFTA” has the meaning specified in Section 10.21(d).


 “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

48

--------------------------------------------------------------------------------

 
“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02.      Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


    (a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) the word “promptly” when used
with respect to any action or delivery by any Loan Party shall mean as soon as
reasonably possible, but no later than five (5) business days.


    (b)            In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”


    (c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03.      Accounting Terms


    (a)            Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial




49

--------------------------------------------------------------------------------



calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements for the fiscal year ended April 30, 2015,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of any
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.


    (b)            Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Lead Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Lead Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for the fiscal year
ended April 30, 2015 for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.


    (c)            Consolidation of Variable Interest Entities. All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


 1.04.      Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


 1.05.      Times of Day; Rates. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.


 1.06.      Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or by the
terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.


1.07.      Ratio Adjustments for Acquisitions and Dispositions.




50

--------------------------------------------------------------------------------

    (a)            Ratio Acquisition Adjustments. Except as otherwise expressly
provided herein, for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio or the Consolidated Adjusted Fixed Charge Coverage Ratio for any
period (or a portion of a period) that includes the date of the consummation of
any Permitted Acquisition, references to “Lead Borrower and the other Loan
Parties” shall include each acquired Person (if such Person becomes a Loan Party
during such period of measurement), or lines of business, as applicable, and the
Consolidated EBITDA and each other component of Consolidated Fixed Charge
Coverage Ratio and Consolidated Adjusted Fixed Charge Coverage Ratio, as
applicable, of such acquired Person (if such Person becomes a Loan Party during
such period of measurement) or line of business (such Consolidated EBITDA and
other components to be formulated on the basis of the definitions set forth
herein), as if the Acquisition had been consummated on the first day of any such
period of measurement.


    (b)           Ratio Disposition Adjustments. Except as otherwise expressly
provided herein, for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio or the Consolidated Adjusted Fixed Charge Coverage Ratio for any
period (or a portion of a period) that includes the date of any Disposition of a
Loan Party or line of business, as applicable, Consolidated EBITDA and each
other component of Consolidated Fixed Charge Coverage Ratio and Consolidated
Adjusted Fixed Charge Coverage Ratio, as applicable, shall be determined on a
historical pro forma basis to exclude the results of operations of such Loan
Party or line of business, as applicable so disposed.


1.08.      [Intentionally Omitted.]
 
1.09.      Notices Generally. Unless otherwise expressly provided herein, any
notice required to be provided by the Loan Parties shall be substantially in the
form of notice attached as Exhibit M hereto.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01.      Revolving Committed Loans; FILO Committed Loans; Reserves.


    (a)            Revolving Credit Facility. Subject to the terms and
conditions set forth herein, each Revolving Lender severally agrees to make
loans (each such loan, a “Revolving Committed Loan”) to the Borrowers from time
to time, on any Business Day during the applicable Availability Period, in an
aggregate outstanding amount not to exceed at any time the lesser of (x) the
amount of such Revolving Lender’s Revolving Commitment, or (y) such Revolving
Lender’s Applicable Percentage of the Borrowing Base, subject in each case to
the following limitations:
 
(i)          after giving effect to any Borrowing of Revolving Committed Loans,
the aggregate Outstanding Amount of the Revolving Committed Loans of any
Revolving Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all LC Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans under
the Revolving Credit Facility shall not exceed such Revolving Lender’s Revolving
Commitment,
 
(ii)         the Outstanding Amount of all LC Obligations shall not at any time
exceed the Letter of Credit Sublimit, and
 
(iii)       after giving effect to any Borrowing of Revolving Committed Loans,
the Total Outstandings under the Revolving Credit Facility shall not exceed the
Loan Cap.


Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this Section
2.01(a). Revolving Committed Loans may be Base Rate Loans or LIBO Rate

51

--------------------------------------------------------------------------------



Loans, as further provided herein. Notwithstanding the foregoing, the Borrowers
shall not request, and the Revolving Lenders shall not be obligated to advance,
any Revolving Committed Loans (other than in respect of LC Borrowings to
refinance any Unreimbursed Amount of any Letter of Credit as provided in Section
2.03) at any time when Availability in respect of the FILO Credit Facility is
greater than zero.


    (b)            FILO Credit Facility. Subject to the terms and conditions set
forth herein, each FILO Lender severally agrees to make loans (each such loan, a
“FILO Committed Loan”) to the Borrowers from time to time, on any Business Day
during the applicable Availability Period, in an aggregate outstanding amount
not to exceed at any time the lesser of (x) the amount of such FILO Lender’s
FILO Commitment, or (y) such FILO Lender’s Applicable Percentage of the FILO
Borrowing Base, so long as after giving effect to any Borrowing of FILO
Committed Loans, the Total Outstandings under the FILO Credit Facility shall not
exceed the FILO Loan Cap. Within the limits of each FILO Lender’s FILO
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). FILO Committed Loans may be Base Rate Loans or LIBO
Rate Loans, as further provided herein. The FILO Credit Facility shall be funded
on a first-in basis and repaid on a last-out basis, all as provided herein.


    (c)            The Administrative Agent shall (i) have the right, at any
time and from time to time after the Closing Date in its Permitted Discretion to
establish, and modify or eliminate, Reserves, and (ii) so long as no Cash
Dominion Trigger Period shall exist, give the Lead Borrower two (2) Business
Days prior written notice before any such change becomes effective.

52

--------------------------------------------------------------------------------



2.02.      Borrowings, Conversions and Continuations of Committed Loans.
 
    (a)            Committed Loans (other than Swing Line Loans) shall be either
Base Rate Loans or LIBO Rate Loans as the Lead Borrower may request subject to
and in accordance with this Section 2.02. Such Committed Loans shall be FILO
Committed Loans so long as and to the extent Availability in respect of the FILO
Credit Facility is greater than zero and thereafter shall be Revolving Committed
Loans; provided, however, that if there are LC Borrowings outstanding on the
date a Committed Loan Notice is given by the Lead Borrower, then the Committed
Loans so requested shall be Revolving Committed Loans solely to the extent that
the proceeds of such Borrowing are to be applied to the payment in full of any
such LC Borrowings as provided in Section 2.02(b). All Swing Line Loans shall be
only Base Rate Loans. Subject to the other provisions of this Section 2.02,
Committed Borrowings of more than one Type may be incurred at the same time.


    (b)            Each Committed Borrowing shall be made upon the Lead
Borrower’s irrevocable (except as otherwise provided in Section 3.03) notice to
the Administrative Agent pursuant to a Committed Loan Notice; provided, that the
Lead Borrower may provide telephone notice of same so long as such telephonic
notice is confirmed by email or electronic notice previously approved (pursuant
to an approval that has not been replaced or rescinded) for such purpose by the
Administrative Agent (each, an “Informal Written Notice”), and no Committed
Borrowing shall be made solely on the basis of any such telephonic notice. Each
such Committed Loan Notice, or, with respect to any telephonic request, each
related Informal Written Notice, must be received by the Administrative Agent
not later than 1:00 p.m. (i) three (3) Business Days prior to the requested date
of any Borrowing of LIBO Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans, and, in the case of any Informal Written Notice,
the related Committed Loan Notice shall be delivered no later than 4:00 p.m. on
the same Business Day as the Informal Written Notice. Each Borrowing of LIBO
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, or if less, Availability with respect to the
applicable Facility. Except as provided herein, including in Section 2.03(c) and
Section 2.04(c), each Borrowing of Base Rate Loans shall be in a principal
amount of not less than $500,000 and integral multiples of $100,000 in excess
thereof, or, if less, Availability with respect to the applicable Facility.
Notwithstanding the foregoing, if any Committed Borrowing of Committed Loans in
any of the foregoing minimum amounts with respect to Base Rate Loans or LIBO
Rate Loan would cause Availability under either Facility to be less than zero
immediately after such Committed Borrowing, such Committed Borrowing may be made
in such lesser amount as is necessary to make Availability under such Facility
equal to zero immediately after such Committed Borrowing. Each Committed Loan
Notice shall specify (i) the requested date of the Borrowing (which shall be a
Business Day), (ii) the principal amount of Committed Loans to be borrowed,
(iii) whether the Committed Loans will be Revolving Committed Loans or FILO
Committed Loans and the Type of Committed Loans to be borrowed, and (iv) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice, then the applicable Committed Loans shall be made as Base Rate Loans. If
the Lead Borrower requests a Borrowing of LIBO Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each applicable Lender of
the amount of its Applicable Percentage(s) of the applicable Committed Loans,
and each such Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall use reasonable efforts
to make all funds so received available to the Borrowers in like funds by no
later than 4:00 p.m. on the day of receipt by the Administrative Agent either by
(i) crediting the account of the Lead Borrower on the books of Bank of




53

--------------------------------------------------------------------------------



America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Lead Borrower; provided, however, that if,
on the date the Committed Loan Notice with respect to any such Borrowing under
the Revolving Credit Facility is given by the Lead Borrower, there are LC
Borrowings outstanding, then the proceeds of such Borrowing under the Revolving
Credit Facility, first, shall be applied to the payment in full of any such LC
Borrowings, and second, shall be made available to the Borrowers as provided
above.


(c)            Each conversion of Committed Loans from one Type to the other and
each continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent pursuant to a
Conversion/Continuation Notice; provided, that Lead Borrower may provide
telephone notice of same so long as such telephonic notice is confirmed by an
Informal Written Notice, and no Committed Borrowing shall be made solely on the
basis of any such telephonic notice. Each such Conversion/Continuation Notice,
or, with respect to any telephonic request, each related Informal Written
Notice, must be received by the Administrative Agent not later than 1:00 p.m.
(i) three (3) Business Days prior to the requested date of any conversion to or
continuation of LIBO Rate Loans, and (ii) on the requested date of any
conversion to or continuation of Base Rate Loans, and, in the case of any
Informal Written Notice, the related Conversion/Continuation Notice shall be
delivered no later than 4:00 p.m. on the same Business Day as the Informal
Written Notice. Each conversion to or continuation of LIBO Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, or, if less, the entire principal amount thereof then outstanding.
Except as provided in Section 2.03(c) and Section 2.04(c), each conversion to or
continuation of Base Rate Loans shall be in a principal amount of not less than
$500,000 and integral multiples of $100,000 in excess thereof, or, if less, the
entire principal amount thereof then outstanding. Each Conversion/Continuation
Notice shall specify (i) whether the Borrowers are requesting a conversion of
Committed Loans from one Type to the other or a continuation of LIBO Rate Loans,
(ii) the requested date of the conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be converted or continued, (iv) whether the Committed Loans are Revolving
Committed Loans or FILO Committed Loans and the Type of Committed Loans to which
existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to give a timely notice of a conversion or continuation in a
Conversion/Continuation Notice, then the applicable Committed Loans shall be
converted to Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBO Rate Loans. If the Lead Borrower requests a
conversion to or continuation of LIBO Rate Loans in a Conversion/Continuation
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a LIBO Rate Loan.
Following receipt of a Conversion/Continuation Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its Applicable
Percentage(s) of the applicable Committed Loans and if no timely notice of a
conversion or continuation in a Conversion/Continuation Notice is provided by
the Lead Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in this Section
2.02(c).
 
(d)           The Administrative Agent, without the request of the Lead
Borrower, may advance any interest, fee, service charge, Credit Party Expenses,
or other payment to which any Credit Party is entitled from the Loan Parties
pursuant hereto or any other Loan Document and may charge the same to the Loan
Account notwithstanding that an Overadvance may result thereby, provided, that
no such charge shall increase the time that any such Permitted Overadvance may
remain outstanding. The Administrative Agent shall advise the Lead Borrower of
any such advance or charge promptly after the making thereof. Such action on the
part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrowers’ obligations under Section
2.05(c), Section 2.05(d) or




54

--------------------------------------------------------------------------------



Section 2.05(e). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans.


    (e)            Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBO Rate Loans without the Consent of the Required
Revolving Lenders, in the case of any Revolving Committed Loans, or the Required
FILO Lenders, in the case of any FILO Committed Loans.


    (f)            The Administrative Agent shall promptly notify the Lead
Borrower and the Lenders of the interest rate applicable to any Interest Period
for LIBO Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the Lead
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


    (g)            After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than (i) seven (7)
Interest Periods total in effect with respect to Committed Loans and (ii) three
(3) Interest Periods consisting of one (1) week in effect with respect to
Committed Loans.


    (h)            The Administrative Agent, the Lenders, the Swing Line Lender
and the LC Issuer shall have no obligation to make any Loan or to provide any
Letter of Credit if an Overadvance would result. The Administrative Agent may,
in its reasonable discretion, make Permitted Overadvances without the consent of
the Lenders, the Swing Line Lender and the LC Issuer and each Lender shall be
bound thereby; provided, however, that the Administrative Agent shall cease
making Permitted Overadvances if so directed by the Required Revolving Lenders.
Any Permitted Overadvance may constitute a Swing Line Loan. A Permitted
Overadvance is for the account of the Borrowers and shall constitute a Revolving
Committed Loan and an Obligation and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.05(c). The making of any such
Permitted Overadvance on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding. The
making by the Administrative Agent of a Permitted Overadvance shall not modify
or abrogate any of the provisions of Section 2.03 regarding the Revolving
Lenders’ obligations to purchase participations with respect to Letter of
Credits or of Section 2.04 regarding the Lenders’ obligations to purchase
participations with respect to Swing Line Loans. The Administrative Agent shall
have no liability for, and no Loan Party or Credit Party shall have the right
to, or shall, bring any claim of any kind whatsoever against the Administrative
Agent with respect to “inadvertent Overadvances” (i.e. where an Overadvance
results from changed circumstances beyond the control of the Administrative
Agent (such as a reduction in the collateral value)) regardless of the amount of
any such Overadvance(s).


    (i)            Notwithstanding anything to the contrary in this Agreement,
any Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Lead Borrower, the Administrative Agent,
and such Lender.




55

--------------------------------------------------------------------------------



2.03.       Letters of Credit.


(a)            The Letter of Credit Commitment.
 
                                              (i)            Subject to the
terms and conditions set forth herein, (A) the LC Issuer agrees, in reliance
upon the agreements of the Revolving Lenders set forth in this Section 2.03, (1)
from time to time on any Business Day during the period from the Closing Date
until the Termination Date (or the date of termination of the Revolving
Commitments, if earlier), to issue Letters of Credit for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrowers and any drawings
thereunder; provided, that after giving effect to any LC Credit Extension with
respect to any Letter of Credit, (w) the Total Outstandings under the Revolving
Credit Facility shall not exceed the Loan Cap, (x) the aggregate Outstanding
Amount of the Revolving Committed Loans of any Revolving Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all LC
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans under the Revolving Credit Facility
shall not exceed such Revolving Lender’s Revolving Commitment, (y) the
Outstanding Amount of the LC Obligations shall not exceed the Letter of Credit
Sublimit (or, with respect to Letters of Credit issued by JPMorgan Chase Bank,
N.A., the sublimit for JPMorgan Chase Bank, N.A. as described in the definition
of “LC Issuer”) and (z) the Total Outstandings under both Facilities shall not
exceed the lesser of (1) the Aggregate Commitments and (2) the sum of the
Borrowing Base and the FILO Borrowing Base. Each request by the Lead Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the LC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Any LC Issuer (other than Bank of America or any of its
Affiliates) shall notify the Administrative Agent in writing on each Business
Day of all Letters of Credit issued on the prior Business Day by such LC Issuer,
provided, that (A) until the Administrative Agent advises any such LC Issuer
that the provisions of Section 4.02 are not satisfied, or (B) the aggregate
amount of the Letters of Credit issued in any such week exceeds such amount as
shall be agreed by the Administrative Agent and the LC Issuer, such LC Issuer
shall be required to so notify the Administrative Agent in writing only once
each week of the Letters of Credit issued by such LC Issuer during the
immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such LC Issuer may agree. All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.
 
                                              (ii)           The LC Issuer shall
not issue any Letter of Credit, if:
 
(A)            subject to Section 2.03(b)(iii), the expiry date of a requested
Standby Letter of Credit would occur more than twelve (12) months after the date
of issuance or last extension, unless the LC Issuer and the Administrative Agent
each consent, in their sole discretion, to a later expiry date; or
 
(B)             the expiry date of a requested Commercial Letter of Credit would
occur more than 180 days after the date of issuance or last extension, unless
the LC Issuer and the Administrative Agent each consent, in their sole
discretion, to a later expiry date; or
 
(C)             the expiry date of any requested Letter of Credit would occur




56

--------------------------------------------------------------------------------



after the fifth day prior to the Letter of Credit Expiration Date, unless such
Letter of Credit is required to be (and at the applicable time is) Cash
Collateralized on or prior to the thirtieth day prior to the Letter of Credit
Expiration Date.


(iii)         The LC Issuer shall not be under any obligation to issue any
Letter of Credit if:


 (A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the LC Issuer from
issuing such Letter of Credit, or any Law applicable to the LC Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the LC Issuer shall prohibit, or
request that the LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the LC
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the LC Issuer is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon the LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the LC Issuer in good faith deems material to it;
 
(B)            the issuance of such Letter of Credit would violate one or more
policies of the LC Issuer applicable to letters of credit generally;
 
(C)           such Letter of Credit is to be denominated in a currency other
than Dollars; provided, that if the LC Issuer, in its discretion, issues a
Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrowers of the honoring of any drawing under such Letter
of Credit shall be paid in the currency in which such Letter of Credit was
denominated;
 
(D)           such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
 
(E)            a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender, unless the LC Issuer has entered into arrangements satisfactory to the
LC Issuer (in its sole discretion) with the Borrowers or such Lender to
eliminate the LC Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.172.18(b)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other LC Obligations as to which the LC Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.
 
 (iv)           The LC Issuer shall not amend any Letter of Credit if the LC
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.
 
 (v)             The LC Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the LC Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the LC Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the LC Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the LC
Issuer.




57

--------------------------------------------------------------------------------

(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
 (i)                Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Lead Borrower delivered to the LC Issuer
(with a copy to the Administrative Agent) or online, consistent with past
practice, in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Lead Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the LC Issuer,
by personal delivery or by any other means acceptable to the LC Issuer. Such
Letter of Credit Application must be received by the LC Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such other date and time as the Administrative Agent and the LC Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the LC Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; thereunder; (G)
the purpose and nature of the requested Letter of Credit and (H) such other
matters as the LC Issuer may require. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the LC Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the LC Issuer may require. Additionally, the Lead Borrower shall
furnish to the LC Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the LC Issuer or the Administrative Agent may
require.
 
 (ii)              Promptly after receipt of any Letter of Credit Application,
the LC Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, the LC Issuer will provide
the Administrative Agent with a copy thereof. Unless the LC Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the LC Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the LC Issuer’s usual and customary business practices. Immediately upon
the issuance or amendment of each Letter of Credit, each Revolving Lender shall
be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the LC Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Lender’s Applicable Percentage in respect of the
Revolving Credit Facility times the amount of such Letter of Credit. Upon any
change in the Revolving Commitments under this Agreement, it is hereby agreed
that with respect to all LC Obligations, there shall be an automatic adjustment
to the participations hereby created to reflect the new Applicable Percentages
in respect of the Revolving Credit Facility of the assigning and assignee
Revolving Lenders.
 
 (iii)             If the Lead Borrower so requests in any applicable Letter of
Credit Application, the LC Issuer may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided, that any such
Auto-Extension Letter of Credit must permit the LC Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of




58

--------------------------------------------------------------------------------



Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Standby Letter of Credit is issued. Unless otherwise
directed by the LC Issuer, the Lead Borrower shall not be required to make a
specific request to the LC Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the LC Issuer to permit the extension of such
Standby Letter of Credit at any time to an expiry date not later than twelve
months following the Letter of Credit Expiration Date; provided, however, that
the LC Issuer shall not permit any such extension if (A) the LC Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Standby Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clauses (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Lender or the Lead Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the LC Issuer not to permit such
extension.


   (iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the LC Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


 (c)             Drawings and Reimbursements; Funding of Participations.


   (i)             Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the LC Issuer shall notify
the Lead Borrower and the Administrative Agent thereof; provided, however, that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the LC Issuer and the Revolving
Lenders with respect to any such payment. Not later than 11:00 a.m. on the
Business Day following the date of any payment by the LC Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrowers shall reimburse the
LC Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrowers fail to so reimburse the LC Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Lender’s Applicable Percentage in respect
thereof. In such event, the Borrowers shall be deemed to have requested a
Committed Borrowing under the Revolving Credit Facility of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the LC Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided, that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


   (ii)           Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the LC Issuer at the Administrative Agent’s Office in an amount in
Dollars equal to its Applicable Percentage in respect of the Revolving Credit
Facility of the Dollar equivalent (as determined in good faith by the applicable
LC Issuer) of the Unreimbursed Amount not later than 3:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving


59

--------------------------------------------------------------------------------



Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrowers in such amount. The Administrative Agent shall remit the
funds so received to the LC Issuer.


(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing under the Revolving Credit Facility of Base
Rate Loans because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Borrowers shall be deemed to have incurred from the
LC Issuer an LC Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which LC Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate (determined for
Revolving Loans). In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the LC Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such LC
Borrowing and shall constitute an LC Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv)            Until each Revolving Lender funds its Revolving Committed Loan
or LC Advance pursuant to this Section 2.03(c) to reimburse the LC Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Revolving Lender’s Applicable Percentage in respect of the Revolving Credit
Facility of such amount shall be solely for the account of the LC Issuer.
 
 
(v)             Each Revolving Lender’s obligation to make Revolving Committed
Loans or LC Advances to reimburse the LC Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the LC Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Lead Borrower
of a Committed Loan Notice). No such making of an LC Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the LC Issuer for
the amount of any payment made by the LC Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi)            If any Revolving Lender fails to make available to the
Administrative Agent for the account of the LC Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the LC Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the LC Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the LC Issuer in
accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the LC Issuer
in connection with the foregoing. If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Committed Loan included in the relevant Committed
Borrowing under the Revolving Credit Facility or LC Advance in respect of the
relevant LC Borrowing, as the case may be. A certificate of the LC Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.


(d)            Repayment of Participations.


(i)               At any time after the LC Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s LC Advance in respect of




60

--------------------------------------------------------------------------------



such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the LC Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Applicable Percentage in respect thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender’s LC Advance was outstanding) in the same funds as
those received by the Administrative Agent.


(ii)             If any payment received by the Administrative Agent for the
account of the LC Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the LC Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the LC Issuer its Applicable Percentage in respect thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Secured Obligations and the termination of this Agreement.


(e)          Obligations Absolute. The obligation of the Borrowers to reimburse
the LC Issuer for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)               any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;
 
(ii)             the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the LC Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
 
(iv)           waiver by the LC Issuer of any requirement that exists for the LC
Issuer’s protection and not the protection of the Borrowers or any waiver by the
LC Issuer which does not in fact materially prejudice the Borrowers;
 
(v)             honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;
 
(vi)           any payment made by the LC Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
 
(vii)          any payment by the LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;


61

--------------------------------------------------------------------------------



or any payment made by the LC Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;
 
(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or
 
(ix)            the fact that any Event of Default shall have occurred and be
continuing.


The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the LC Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the LC Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)                Role of LC Issuer. Each Revolving Lender and the Borrowers
agree that, in paying any drawing under a Letter of Credit, the LC Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
LC Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the LC Issuer shall be liable to
any Revolving Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Lenders, the Required
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; (iii) any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
or any error in interpretation of technical terms; or (iv) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the LC Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the LC Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the LC Issuer, and the LC Issuer may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the LC Issuer’s willful misconduct or gross negligence, bad faith or
the LC Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or the LC Issuer may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit), and except as expressly stated above, the LC Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The LC Issuer may send a Letter of
Credit or conduct any communication to or from the




62

--------------------------------------------------------------------------------



beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.


    (g)           [Intentionally omitted].


    (h)           Applicability of ISP and UCP. Unless otherwise expressly
agreed by the LC Issuer and the Lead Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each Standby Letter of Credit, and (ii)
the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the LC Issuer shall not be responsible to the
Borrowers for, and the LC Issuer’s rights and remedies against the Borrowers
shall not be impaired by, any action or inaction of the LC Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the LC Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.


    (i)             Letter of Credit Fees. The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance,
subject to Section 2.172.18, with its Applicable Percentage in respect of the
Revolving Credit Facility a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate for LIBO Rate Loans times
the maximum daily amount available to be drawn under each such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first BusinessCalendar Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, the Administrative Agent
may, and upon the request of the Required Revolving Lenders shall, notify the
Lead Borrower that all Letter of Credit Fees shall accrue at the Default Rate
(determined for Revolving Loans) and thereafter such Letter of Credit Fees shall
accrue at such Default Rate to the fullest extent permitted by applicable Laws.


    (j)            Fronting Fee and Documentary and Processing Charges Payable
to LC Issuer. The Borrowers shall pay directly to the LC Issuer for its own
account a fronting fee (each, a “Fronting Fee”) (i) with respect to each
commercial Letter of Credit, one-eighth of one percent (0.125%), computed on the
amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the Lead
Borrower and the LC Issuer, computed on the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, one-eighth of one percent (0.125%) per annum, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears and payable on the first BusinessCalendar Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of the Letter of Credit shall be determined in accordance
with Section




63

--------------------------------------------------------------------------------



1.06. In addition, the Borrowers shall pay directly to the LC Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the LC Issuer relating to letters
of credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.


     (k)            Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


    2.04.        Swing Line Loans.


     (a)            The Swing Line. Subject to the terms and conditions set
forth herein, the Swing Line Lender may, in its sole discretion and in reliance
upon the agreements of the other Revolving Lenders set forth in this Section
2.04, make loans (each such loan, a “Swing Line Loan”) to the Lead Borrower from
time to time on any Business Day during the Availability Period for the
Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage in respect
of the Revolving Credit Facility of the Outstanding Amount of Revolving
Committed Loans and LC Obligations of the Revolving Lender acting as Swing Line
Lender, may exceed the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings under the Revolving Credit Facility shall not exceed the Loan
Cap, (ii) the Total Outstandings under the Facilities shall not exceed the Total
Loan Cap and (iii) the aggregate Outstanding Amount of the Revolving Committed
Loans of any Revolving Lender (other than the Swing Line Lender) at such time,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all LC Obligations at such time, plus such Revolving Lender’s Applicable
Percentage in respect of the Revolving Credit Facility of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Revolving Lender’s
Revolving Commitment, and provided, further, that without limitation of the
foregoing, the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure; and provided, further, that the Borrowers shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swing Line Loan, each Revolving Lender (other than the Swing Line Lender) shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Revolving Lender’s Applicable Percentage in
respect of the Revolving Credit Facility times the amount of such Swing Line
Loan.


     (b)            Borrowing Procedures. Each Swing Line Borrowing shall be
made upon the Lead Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) by a Swing
Line Loan Notice; provided, that any such telephonic notice must be confirmed by
an Informal Written Notice, and no Swing Line Loan shall be made solely on the
basis of any such telephonic notice. Each such Swing Line Loan Notice, or, with
respect to any telephonic request, each related Informal Written Notice, must be
received by the Swing Line Lender not later not later than 3:00 p.m. on the
requested borrowing date (and with respect to any Informal Written Notice, the
related Swing Line Loan Notice shall be delivered no later than 4:00 p.m. on
such date), and shall specify (i) the amount to be borrowed, which shall be a
minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any Informal
Written Notice or Swing Line Loan Notice, as the case may be, in accordance with
this Section 2.03(b), the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing)




64

--------------------------------------------------------------------------------



that the Administrative Agent has also received such Informal Written Notice or
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent at the request of the Required Revolving Lenders
prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may in its reasonable discretion, not later than
5:00 p.m. on the borrowing date specified in such Informal Written Notice or
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Lead Borrower at its office either by (i) crediting the account of the Lead
Borrower on the books of the Swing Line Lender in immediately available funds or
(ii) wire transfer of such funds, in either case in accordance with instructions
provided by the Lead Borrower to (and reasonably acceptable to) the Swing Line
Lender.


    (c)               Refinancing of Swing Line Loans.


(i)           Subject to the provisions of Section 2.14, the Swing Line Lender
at any time in its sole and absolute discretion may request, and no less
frequently than weekly shall request, on behalf of the Borrowers (which hereby
irrevocably authorize the Swing Line Lender to so request on their behalf), that
each Revolving Lender make a Base Rate Loan in the form of a Revolving Committed
Loan in an amount equal to such Revolving Lender’s Applicable Percentage in
respect of the Revolving Credit Facility of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Lead Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable Percentage in respect of the Revolving
Credit Facility of the amount specified in such Committed Loan Notice available
to the Administrative Agent in immediately available funds for the account of
the Swing Line Lender at the Administrative Agent’s Office not later than 3:00
p.m. on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan in the form of a Revolving Committed
Loan to the Borrowers in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.


(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Committed Borrowing under the Revolving Credit Facility in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)         If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the




65

--------------------------------------------------------------------------------



Swing Line Lender in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Revolving Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.


(iv)        Each Revolving Lender’s obligation to make Revolving Committed Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.


    (d)               Repayment of Participations.


(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its reasonable discretion), each Revolving Lender shall pay to the Swing Line
Lender its Applicable Percentage in respect thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Secured Obligations and the termination
of this Agreement.
 
                                (e)              Interest for Account of Swing
Line Lender. The Swing Line Lender shall be responsible for invoicing the
Borrowers for interest on the Swing Line Loans. Until each Revolving Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage in respect of the Revolving Credit
Facility of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.
 
(f)                Payments Directly to Swing Line Lender. The Borrowers shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
(g)              FILO Credit Facility Swing Line Loans. Notwithstanding the
foregoing provisions of this Section 2.04 and any other provision to the
contrary in this Agreement, so long as and to the extent that Availability under
the FILO Credit Facility is greater than zero, Swing Line Loans may




66

--------------------------------------------------------------------------------

 
be made by the Swing Line Lender and such Swing Line Loans shall be refinanced,
and risk participations in Swing Line Loans shall be deemed funded, by FILO
Lenders under the FILO Credit Facility rather than Revolving Lenders under the
Revolving Credit Facility as if the provisions of this Agreement (including
without limitation this Section 2.04) made reference to the FILO Lenders and
applicable related FILO Credit Facility specific terms rather than the Revolving
Lenders and applicable related Revolving Credit Facility specific terms. In the
event that any FILO Lender refinances, or funds any risk participation in, any
Swing Line Loan, such FILO Lender shall have all of the rights and obligations
that would apply to any Revolving Lender had such Revolving Lender refinanced,
or funded any risk participation in, such Swing Line Loan; provided, however,
that provisions applicable to repayment of FILO Lenders (including, without
limitation, Section 2.04(d) hereof) for refinancing or funding of risk
participations in Swing Line Loans shall be subject to the satisfaction of the
FILO Prepayment Conditions and otherwise such provisions shall be interpreted
and applied to effect the first in, last out nature of the FILO Credit Facility.
 
2.05.       Prepayments.
 
(a)            The Borrowers may, upon irrevocable notice from the Lead Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided, that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding; and (iv) with respect to the prepayment of FILO
Committed Loans (including as a result of any commitment reduction under Section
2.06), any such prepayment may only be made if and to the extent that the
applicable FILO Prepayment Conditions have been satisfied. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if LIBO Rate Loans, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.172.18, each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.
 
(b)            The Borrowers may, upon irrevocable notice from the Lead Borrower
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided, that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000 or, if less, the entire principal amount then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
 
(c)            (i) If for any reason the Total Outstandings under the Revolving
Credit Facility at any time exceed the Loan Cap (such excess shall at all times
constitute part of the Secured Obligations), the Borrowers shall immediately
prepay Revolving Committed Loans, Swing Line Loans under the Revolving Credit
Facility and LC Borrowings and/or Cash Collateralize the LC Obligations




67

--------------------------------------------------------------------------------



(other than LC Borrowings) in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the LC Obligations pursuant to this Section 2.05(c)(i) unless
after the prepayment in full of the Revolving Loans, the Total Outstandings
under the Revolving Credit Facility exceed the Loan Cap.
 
    (ii)            If for any reason the Total Outstandings under the FILO
Credit Facility at any time exceed the FILO Loan Cap, including by reason of the
reduction of the Appraisal Percentage applicable to the FILO Borrowing Base due
to the termination or expiration of any FILO Increased Advance Rate Period (any
such excess shall at all times constitute part of the Secured Obligations), the
Borrowers shall immediately prepay FILO Loans in an aggregate amount equal to
such excess; provided, however, that in the event that any prepayment of
Revolving Committed Loans, Swing Line Loans under the Revolving Credit Facility
and LC Borrowings and/or Cash Collateralization of the LC Obligations (other
than LC Borrowings) is required under Section 2.05(c)(i) at the same time that a
prepayment is required under this Section 2.05(c)(ii), no prepayment of FILO
Loans shall be made until the requirements of Section 2.05(c)(i) have been
satisfied.


(d)            During a Cash Dominion Trigger Period, the Borrowers shall prepay
the Loans in accordance with the provisions of Section 6.13 and, if an Event of
Default shall have occurred and be continuing, Cash Collateralize the LC
Obligations in accordance with the provisions of Section 2.162.17.


(e)            If after any Disposition of any Inventory or Accounts (other than
Dispositions thereof in the ordinary course of business), the Total Outstandings
under the Revolving Credit Facility would exceed the Loan Cap or the Total
Outstandings under the FILO Credit Facility would exceed the FILO Loan Cap (in
each case, determined after giving pro forma effect to such Disposition),
promptly upon receipt of Net Proceeds of such Disposition the Borrowers shall
apply such Net Proceeds in the order specified in Section 2.05(f) or, to the
extent permissible, Section 2.05(g), provided that if, after giving effect to
any such prepayment of Revolving Committed Loans, Swing Line Loans under the
Revolving Credit Facility and LC Borrowings, Total Outstandings under the
Revolving Credit Facility continue to exceed the Loan Cap, the Borrowers shall
Cash Collateralize the LC Obligations (other than LC Borrowings) in an aggregate
amount equal to such excess prior to making any payment with respect to the FILO
Credit Facility. If after giving effect to any such prepayment, the Total
Outstandings under the Revolving Credit Facility still exceed the Loan Cap or
the Total Outstandings under the FILO Credit Facility still exceed the FILO Loan
Cap, the Borrowers shall prepay any such amounts in accordance with Section
2.05(c). The application of such amounts to the prepayment of Loans and Cash
Collateralization of the LC Obligations in accordance with this Section 2.05(e)
shall not reduce the Commitments.


(f)             Prepayments made pursuant to this Section 2.05 (other than
prepayments made pursuant to Section 2.05(c)(ii) or Section 2.05(g)), first,
shall be applied ratably to the LC Borrowings and the Swing Line Loans under the
Revolving Credit Facility, second, shall be applied ratably to the outstanding
Revolving Committed Loans that are Base Rate Loans, third, shall be applied
ratably to the outstanding Revolving Committed Loans that are LIBO Rate Loans,
fourth, if an Event of Default shall have occurred and be continuing or if and
to the extent expressly required under this Section 2.05, shall be used to Cash
Collateralize the remaining LC Obligations; fifth, shall be applied ratably to
the outstanding Swing Line Loans under the FILO Credit Facility; sixth, shall be
applied ratably to the outstanding FILO Committed Loans that are Base Rate
Loans; seventh, shall be applied ratably to the outstanding FILO Committed Loans
that are LIBO Rate Loans; and eighth, the amount remaining, if any, may be
retained by the Borrowers for use in the ordinary course of their business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party) to reimburse the LC
Issuer or the Revolving Lenders, as applicable.


68

--------------------------------------------------------------------------------



(g)            Subject to the satisfaction of the applicable FILO Prepayment
Conditions and compliance with Section 2.05(c)(ii), any prepayment of FILO Loans
in anticipation of the reduction of the Appraisal Percentage applicable to the
FILO Borrowing Base due to the termination or expiration of the FILO Increased
Advance Rate Period, first, shall be applied ratably to the outstanding Swing
Line Loans under the FILO Credit Facility; second, shall be applied ratably to
the outstanding FILO Committed Loans that are Base Rate Loans; and third, shall
be applied ratably to the outstanding FILO Committed Loans that are LIBO Rate
Loans.


2.06.      Termination or Reduction of Commitments.


The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate FILO Commitments, the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
or from time to time permanently reduce the Aggregate FILO Commitments, the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided, that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrowers shall not terminate or reduce (A) the
Aggregate FILO Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings under the FILO Credit Facility
would exceed the Aggregate FILO Commitments, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of LC Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
(C) the Swing Line Sublimit if, after giving effect thereto, and to any
concurrent payments hereunder, the Outstanding Amount of Swing Line Loans
hereunder would exceed the Swing Line Sublimit, or (D) the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings under the Revolving Credit Facility would
exceed the Aggregate Revolving Commitments.


(a)            If, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.


(b)            The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit,
the Aggregate Revolving Commitments or the Aggregate FILO Commitments under this
Section 2.06. Upon any reduction of the Aggregate Revolving Commitments or
Aggregate FILO Commitments, the applicable Commitment of each FILO Lender or
Revolving Lender, as the case may be, shall be reduced by such Lender’s
Applicable Percentage of such reduction amount in respect of the applicable
Facility. All fees (including, without limitation, commitment fees and Letter of
Credit Fees) and interest in respect of the Aggregate Commitments, the Aggregate
Revolving Commitments, or the Aggregate FILO Commitments accrued until the
effective date of any termination of such Aggregate Commitments, Aggregate
Revolving Commitments or Aggregate FILO Commitments, as the case may be, shall
be paid on the effective date of such termination.


2.07.      Repayment of Loans.


On the Termination Date, the Borrowers shall cause all Secured Obligations to be
Fully Satisfied.


2.08.      Interest.




69

--------------------------------------------------------------------------------



(a)                Subject to the provisions of Section 2.08(b) below, (i) each
LIBO Rate Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
 
(b)                (i)              (A)            If any amount payable by the
Loan Parties under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
 
(ii)           Upon the request of the Required Revolving Lenders or Required
FILO Lenders, as the case may be, while any Event of Default exists (other than
as set forth in clause (b)(i)), the Borrower shall pay interest on the principal
amount of all outstanding Obligations with respect to the applicable Facility
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)                Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09.          Fees. In addition to certain fees described in subsections (i)
and (j) of Section 2.03:
 
(a)            Revolving Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender, in accordance
with its Applicable Percentage in respect of the Revolving Credit Facility, a
commitment fee, payable quarterly in arrears on the first BusinessCalendar Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
applicable Availability Period equal to the Applicable Commitment Fee Percentage
times the average daily amount by which the Aggregate Revolving Commitments
exceeded the Average Usage in respect of the Revolving Credit Facility, in each
case calculated on a per annum basis for the actual number of days elapsed in
the applicable calendar quarter ending on the day immediately preceding the
related payment date (or, if applicable, the actual number of days in the
applicable calendar quarter to and including last day of such Availability
Period), and subject to adjustment as provided in Section 2.172.18. The
commitment fees shall accrue at all times during the applicable Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards Average Usage for purposes of
determining such commitment fee.
 
(b)            FILO Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each FILO Lender, in accordance with its
Applicable Percentage in respect of the FILO Credit Facility, a commitment fee,
payable quarterly in arrears on the first BusinessCalendar Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the First Amendment Effective Date, and on the last day of the
applicable Availability Period equal to the


70

--------------------------------------------------------------------------------



Applicable Commitment Fee Percentage times the average daily amount by which the
Aggregate FILO Commitments exceeded the Average Usage in respect of the FILO
Credit Facility, in each case calculated on a per annum basis for the actual
number of days elapsed in the applicable calendar quarter ending on the day
immediately preceding the related payment date (or, if applicable, the actual
number of days in the applicable calendar quarter to and including last day of
such Availability Period), and subject to adjustment as provided in Section
2.172.18. The commitment fees shall accrue at all times during the applicable
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met.


(c)            Other Fees. The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


2.10.      Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided, that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


2.11.      Evidence of Debt.


(a)               The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by the Administrative Agent (the
“Loan Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), whether such Loan is a Revolving Loan or a FILO
Loan, the amount and maturity of its Loans and payments with respect thereto.
Any failure to so attach or endorse, or any error in doing so, shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note with appropriate indemnification provisions in form and substance
reasonably satisfactory to the Borrowers and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.




71

--------------------------------------------------------------------------------



(b)         In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and/or Swing Line Loans,
as applicable. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error; provided,
that in no event shall (x) any FILO Lender in its capacity as such have any
participation in Swing Line Loans issued under the Revolving Credit Facility or
any Letters of Credit or (y) any Revolving Lender in its capacity as such have
any participation in any Swing Line Loan issued under the FILO Credit Facility.
 
2.12.      Payments Generally; Administrative Agent’s Clawback.


(a)            General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall, at the option of the Administrative Agent, be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
 
(b)            Funding by Lenders; Presumption by Administrative Agent.


(i)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of LIBO Rate Loans (or in the
case of any Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to




72

--------------------------------------------------------------------------------



any claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.


(ii)            Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the LC Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the LC
Issuer, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the LC Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the LC Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)            Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof (subject to
the provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent promptly shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
(d)            Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) and
Section 9.14 are several and not joint. The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) or Section 9.14 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c) or Section 9.14.
 
(e)            Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.13.      Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its Pro Rata share thereof as
provided herein (including in contravention of the priorities of payment set
forth in Section 2.05(f), Section 2.05(g) or Section 8.03, as applicable), then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably and in the priorities set forth in Section 2.05(f), Section
2.05(g) or Section 8.03, as applicable, provided, that:




73

--------------------------------------------------------------------------------



(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.162.17 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans or subparticipations in LC Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section 2.13 shall
apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14.     Settlement Among Lenders.


(a)            The amount of each Lender’s Applicable Percentage of outstanding
Loans (including outstanding Swing Line Loans), shall be computed weekly (or
more frequently in the Administrative Agent’s reasonable discretion) and shall
be adjusted upward or downward based on all Loans (including Swing Line Loans)
and repayments of Loans (including Swing Line Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.
 
(b)            The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Committed Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Revolving Lender or FILO Lender, as applicable, its
Applicable Percentage of repayments under the applicable Facility, and (ii) each
Lender shall transfer to the Administrative Agent (as provided below) or the
Administrative Agent shall transfer to each Revolving Lender or FILO Lender, as
applicable, such amounts as are necessary to insure that, after giving effect to
all such transfers, the amount of Committed Loans made by each Revolving Lender
or FILO Lender, as applicable, shall be equal to such Lender’s Applicable
Percentage of all Revolving Committed Loans or FILO Committed Loans, as
applicable, outstanding as of such Settlement Date. If the summary statement
requires transfers to be made to the Administrative Agent by the Lenders and is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.


2.15.     Increase in Revolving Commitments.




74

--------------------------------------------------------------------------------



(a)            Request for Increase. Provided no Event of Default then exists
and no Default would arise therefrom, at any time and from time to time after
the FirstSecond Amendment Effective Date, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Lead Borrower may request
an increase in the Aggregate Revolving Commitments by an amount (for all such
requests) not exceeding $250,000,000 in the aggregate; provided, that (i) any
such request for an increase shall be in a minimum amount of $25,000,000, and
(ii) the Lead Borrower may make a maximum of ten (10) such requests. At the time
of sending such notice, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
 
(b)            Lender Elections to Increase. Each Revolving Lender shall notify
the Administrative Agent within such time period set forth in (a) above whether
or not it agrees to increase its Revolving Commitment and, if so (each an
“Increased Revolving Commitment Lender”), whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Revolving Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Commitment. No Revolving Lender shall be
obligated to agree to increase its Revolving Commitment under this Section 2.15.
 
(c)            Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Revolving Lenders’ responses to eachthe Lead Borrower’s request made inpursuant
to this Section 2.15. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the LC Issuer and the Swing
Line Lender (which approvals shall not be unreasonably withheld), to the extent
that any existing Revolving Lender declines to increase its Revolving
Commitments, or declines to increase its Revolving Commitments to the amount
requested by the Lead Borrower, the Administrative Agent or its Affiliates, in
consultation with the Lead Borrower, will use its reasonable efforts to arrange
for other Eligible Assignees to become a Revolving Lender hereunder and to issue
commitments in an amount equal to the amount of the increase in the Aggregate
Revolving Commitments requested by the Lead Borrower and not accepted by the
existing Revolving Lenders (and the Lead Borrower may also invite additional
Eligible Assignees to become Revolving Lenders) (each such Eligible Assignee
issuing a commitment and becoming a Revolving Lender, an “Additional Commitment
Revolving Lender”), provided, however, that without the consent of the
Administrative Agent, at no time shall the Revolving Commitment of any
Additional Commitment Revolving Lender be less than $10,000,000.
 
(d)            Effective Date and Allocations. If the Aggregate Revolving
Commitments are increased in accordance with this Section 2.15, the
Administrative Agent and the Lead Borrower shall determine the effective date
(the “Revolving Increase Effective Date”) of such increase (such increase, a
“Revolving Commitment Increase”). The Administrative Agent shall promptly notify
the Lead Borrower and the Lenders of the final allocation of such Revolving
Commitment Increase and the Revolving Increase Effective Date and on the
Effective Datesuch date (i) the Aggregate Revolving Commitments under, and for
all purposes of, this Agreement shall be increased by the aggregate amount of
such Revolving Commitment Increases, and (ii) Schedule 2.01 shall be deemed
modified, without further action, to reflect the revised Revolving Commitments
and Applicable Percentages of the Revolving Lenders in respect of the Revolving
Credit Facility.
 
(e)            Conditions to Effectiveness of Increase. As a condition precedent
to such increase, (i) the Lead Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Revolving Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions, if
necessary, adopted by such Loan Party approving or consenting to such Revolving
Commitment Increase, and (B) in the case




75

--------------------------------------------------------------------------------



of the Borrowers, certifying that, before and after giving effect to
such Revolving Commitment Increase, (1) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Revolving Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Administrative Agent shall reasonably
require; (iii) the Borrowers shall have paid such fees and other compensation to
the Additional Commitment Revolving Lenders and the Increased Revolving
Commitment Lenders as the Administrative Agent, the Lead Borrower, such
Additional Commitment Revolving Lenders and such Increased Revolving Commitment
Lenders shall agree; (iv) the Borrowers shall have paid such arrangement fees to
the Administrative Agent (or one or more of its Affiliates, as applicable) as
the Lead Borrower and the Administrative Agent or such Affiliate may agree; (v)
the Borrowers shall deliver to the Administrative Agent and the Revolving
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Administrative Agent, from counsel to the Borrowers reasonably satisfactory
to the Administrative Agent and dated such date with respect to the Loan
Documents and the other documents, agreements and instruments then executed and
the transactions contemplated thereby; (vi) the Borrowers and the Additional
Commitment Revolving Lenders shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; and (vii) no Default exists; (viii) upon the reasonable request of
any Lender made at least twelve (12) days prior to the Revolving Increase
Effective Date of any Revolving Commitment Increase, the Borrowers shall provide
to such Lender the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the Patriot Act, in each case at least five (5) days
prior to the Revolving Increase Effective Date (or such shorter period as the
Administrative Agent may reasonably agree); and (ix) at least five (5) days
prior to the Revolving Increase Effective Date of any Revolving Commitment
Increase (or such shorter period as the Administrative Agent may reasonably
agree), if any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, such Borrower shall deliver a Beneficial
Ownership Certification in relation to such Borrower (it being understood and
agreed that, as of the Second Amendment Effective Date, as a result of
qualifying for an exemption, none of the Borrowers constitutes a “legal entity
customer” thereunder). The Borrowers shall prepay any Committed Loans
outstanding under the Revolving Credit Facility on the Revolving Increase
Effective Date (and pay any additional amounts required pursuant to Section 3.05
to the extent necessary to keep the outstanding Committed Loans under the
Revolving Credit Facility ratable with any revised Applicable Percentages in
respect of the Revolving Credit Facility arising from any nonratable increase in
the Revolving Commitments under this Section 2.15).


(f)            Terms of Revolving Commitment Increase. Any Revolving Commitment
Increase contemplated by the provisions of this Section 2.15 shall, except as
provided in Section 2.15(e)(iii) and (e)(iv), bear interest and be entitled to
fees and other compensation on the same basis as all other Revolving
Commitments.
 
(g)            Conflicting Provisions. This Section 2.15 shall supersede any
provisions in Section 2.13 or Section 10.01 to the contrary.


2.16.  FILO IP
Increase.                                                                    


(a)            Request for Increase. At any time and from time to time after the
Second Amendment Effective Date, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Lead Borrower may, on one occasion,
request in writing an increase in the Aggregate FILO




76

--------------------------------------------------------------------------------



Commitments (a “FILO IP Increase”) to be based upon the appraised forced
liquidation value of eligible Intellectual Property of the Borrowers as
determined on or about the date of such request. At the time of sending such
notice, the Lead Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each FILO Lender is requested to respond
(which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the Lenders); provided, that the Borrowers shall not
be obligated to offer any Lender an opportunity to participate in the FILO IP
Increase.


(b)            FILO IP Increase Approval. Notwithstanding anything herein to the
contrary, the FILO IP Increase shall require approval of all of the FILO Lenders
(and shall not require the consent of any other Lenders); provided, that, if
FILO Lenders constituting at least the Required FILO Lenders consent to the FILO
IP Increase and at least one FILO Lender or other Person that is an Eligible
Assignee is willing to become a FILO IP Increase Lender in connection therewith,
any FILO Lender that did not consent to the requested FILO IP Increase may be
replaced solely in its capacity as a FILO Lender under and in accordance with
Section 10.13 of this Agreement.
 
(c)            Lender Elections to Increase FILO Commitments. Each FILO Lender
shall notify the Administrative Agent within such time period set forth in
clause (a) above whether or not it (i) consents to the requested FILO IP
Increase and (ii) if such FILO Lender has been offered an opportunity to
participate in the FILO IP Increase, agrees to increase its FILO Commitment and,
if so (each FILO Lender agreeing to increase its FILO Commitment in accordance
herewith, an “Increased FILO Commitment Lender”), whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested FILO IP
Increase. Any FILO Lender not responding within such time period shall be deemed
to have declined to increase its FILO Commitment. No FILO Lender shall be
obligated to agree to increase its FILO Commitment under this Section 2.16.
 
(d)            Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Lead Borrower and each Lender of the FILO
Lenders’ responses to its request made in this Section 2.16. To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent, the LC Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), if the FILO IP Increase is approved by all the FILO
Lenders but the aggregate resulting increases in FILO Commitments is less than
the requested amount of the FILO IP Increase, the Administrative Agent or its
Affiliates, in consultation with the Lead Borrower, shall use reasonable efforts
to arrange for another Eligible Assignee to become a FILO Lender hereunder and
to issue a FILO Commitment in an amount equal to the amount of the increase in
the Aggregate FILO Commitments requested by the Lead Borrower and not offered
to, or not accepted by, the existing FILO Lenders (and the Lead Borrower may
also invite additional Eligible Assignees to become FILO Lenders) (each such
Eligible Assignee issuing a commitment and becoming a FILO Lender, an
“Additional Commitment FILO Lender” and, together with each Increased FILO
Commitment Lender, the “FILO IP Increase Lenders”).
 
(e)            Notwithstanding anything herein to the contrary, and subject to
the consent of all of the FILO Lenders (including as contemplated by Section
2.16(c) above) unless otherwise expressly provided below, the FILO IP Increase
shall be established in accordance following terms and conditions:
 
(i)            eligibility requirements for Intellectual Property of the
Borrowers to be included in the Borrowing Base in connection with the FILO IP
Increase (“Eligible IP”) will be determined by the Administrative Agent and
consented to by all of the FILO Lenders based on further due diligence
reasonably satisfactory to the Administrative Agent, but are expected to
include, without limitation (A) a requirement of ownership by a Borrower, (B) a
valid registration (excluding pending applications) at the U.S. Patent and
Trademark Office or U.S. Copyright Office, as applicable, (C)




77

--------------------------------------------------------------------------------



ownership of such Intellectual Property free and clear of any Lien (other than
that in favor of the Collateral Agent or Permitted Encumbrances), (D) such
Intellectual Property shall be subject to a perfected, first-priority security
interest in favor of the Collateral Agent and (E) such Intellectual Property
conforms with all relevant representations, warranties and covenants in this
Agreement;


(ii)                the advance rate will be determined based on the appraised
forced liquidation value of all Eligible IP;
 
(iii)                the conditions precedent to the establishment of the FILO
IP Increase shall include the following:


(A)            no Event of Default shall have occurred or be continuing
immediately before or after giving effect thereto,
 
(B)            upon the reasonable request of any Lender made at least twelve
(12) days prior to the FILO IP Increase Effective Date, the Borrowers shall
provide to such Lender the documentation and other information so requested that
is required pursuant to applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, in each
case at least five (5) days prior to the FILO IP Increase Effective Date (or
such shorter period as the Administrative Agent may reasonably agree); and
 
(C)            at least five (5) days prior to the FILO IP Increase Effective
Date (or such shorter period as the Administrative Agent may reasonably agree),
if any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, such Borrower shall deliver a Beneficial Ownership
Certification in relation to such Borrower (it being understood and agreed that,
as of the Second Amendment Effective Date, as a result of qualifying for an
exemption, none of the Borrowers constitutes a “legal entity customer”
thereunder); and


otherwise, the conditions precedent to establishment of the FILO IP Increase
shall be determined by the Administrative Agent, the FILO IP Increase Lenders
and the Lead Borrower;


(iv)           any underwriting, upfront or similar fees in respect of the FILO
IP Increase, shall be agreed to by Lead Borrower and each of the applicable FILO
IP Increase Lenders, and any arrangement or similar fees shall be agreed by the
Lead Borrower and the arrangers of the FILO IP Increase;
 
(v)            all documentation in respect of the FILO IP Increase shall be
consistent with the foregoing and in form and substance reasonably satisfactory
to the Administrative Agent and all of the FILO IP Increase Lenders;
 
(vi)            the Borrowers shall not be required to offer any Lender an
opportunity to participate in the FILO IP Increase as a FILO IP Increase Lender,
and no Lender shall be obligated to increase its FILO Commitments in connection
with the FILO IP Increase unless it shall commit in writing to become an
Increased FILO Commitment Lender; and
 
(vii)          On the FILO IP Increase Effective Date, outstanding FILO Loans
shall be reallocated among the FILO Lenders as necessary to ratably reflect the
new and/or increased FILO Commitments of the FILO IP Increase Lenders and (x)
each Additional Commitment FILO Lender or Increased FILO Commitment Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
FILO Lenders, as being required in order to cause, after giving effect to such
FILO IP Increase and the


78

--------------------------------------------------------------------------------



application of such amounts to make payments to such other relevant FILO
Lenders, the outstanding FILO Loans (and risk participations in outstanding FILO
Swingline Loans) to be held ratably by all FILO Lenders in accordance with their
respective Applicable Percentages (after giving effect to such FILO IP
Increase), and (y) the Borrowers shall be deemed to have prepaid and reborrowed
the outstanding FILO Loans as of the FILO IP Increase Effective Date to the
extent necessary to keep the outstanding FILO Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the FILO
Commitments under this Agreement and the joinder of any Additional Commitment
FILO Lender or Increased FILO Commitment Lender.


Notwithstanding anything in Section 10.01 or any other provision of the Loan
Documents to the contrary, the Lenders hereby irrevocably authorize the
Administrative Agent and Collateral Agent to enter into amendments, restatements
or other supplements or modifications to this Agreement and the other Loan
Documents with the Loan Parties and the FILO IP Increase Lenders as may be
necessary or desirable in order to effect the FILO IP Increase, in each case on
terms consistent with this Section 2.16 (the “FILO IP Increase Amendment”)
without the consent or approval of any Lenders (other than the FILO Lenders or
the FILO IP Increase Lenders, as determined in accordance with clauses (a)
through (e) of this Section 2.16); provided, however, that the foregoing
provision shall not permit any amendment, restatement, supplement or other
modification of this Agreement or the other Loan Documents with respect to any
provisions of the foregoing that are not directly related to the establishment
of the FILO IP Increase and that would otherwise require the vote of all Lenders
or all affected Lenders under Section 10.01. The Lenders hereby consent to the
establishment of the FILO IP Increase and other transactions described in this
Section 2.16 (including, for the avoidance of doubt, the terms and conditions
set forth in clause (e) above) in accordance with the terms and conditions of
this Section 2.16 and hereby waive the requirements of any provision of this
Agreement (including, without limitation, any pro rata payment section or
amendment or waiver section) or any other Loan Document that may otherwise
prohibit or restrict the implementation of the FILO IP Increase, the FILO IP
Increase Amendment or any other transaction described in this Section 2.16;
provided, however, that the foregoing general consent shall not constitute, or
be deemed to constitute, a consent of any FILO Lender to any FILO IP Increase
requested by the Lead Borrower. In addition to obtaining the required consents
of the FILO Lenders and/or the FILO IP Increase Lenders in accordance with this
Section 2.16, each of the Administrative Agent and the Collateral Agent shall
have the right (but not the obligation) to consult with the Required Lenders
with respect to the FILO IP Increase and any matter contemplated by this Section
2.16; provided, however, that whether or not there has been any consultation
with the Required Lenders by the Administrative Agent or the Collateral Agent
with respect to any FILO IP Increase, any such FILO IP Increase Amendment
entered into by the Administrative Agent and/or the Collateral Agent and the
FILO IP Increase Lenders in accordance with this Section 2.16 shall be binding
and conclusive on the Lenders in all respects.


(f)            Terms of Commitment Increase. Any FILO IP Increase contemplated
by the provisions of this Section 2.16 shall, except as provided in Section
2.16(e), bear interest and be entitled to fees and other compensation on the
same basis as all other FILO Commitments.
 
(g)            Conflicting Provisions. This Section 2.16 shall supersede any
provisions in Section 2.13 or Section 10.01 to the contrary.


2.17.          2.16. Cash Collateral.


(a)            Certain Credit Support Events. If (i) the LC Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an LC Borrowing, (ii) as of the Letter of Credit Expiration
Date, any LC Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrowers shall immediately (in
the case of clause (iii) above) or within one


79

--------------------------------------------------------------------------------



Business Day (in all other cases) following any request by the Collateral Agent,
the Administrative Agent or the LC Issuer, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.172.18(b) and any Cash Collateral provided by the Defaulting
Lender).


(b)         Grant of Security Interest. The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Collateral Agent, for the benefit of the
Administrative Agent, the LC Issuer and the Revolving Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.162.17(c). If at any time the Administrative Agent or the Collateral Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Collateral Agent or the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent or the Collateral Agent, pay or provide to the Collateral
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America except that, other than during the
continuance of an Event of Default, Permitted Investments of the type listed in
Section 7.02(b) may be made at the request of the Lead Borrower at the option
and in the reasonable discretion of the Collateral Agent (and at the Borrowers’
risk and expense) and interest or profits, if any, on such investments shall
accumulate in such account. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.
 
(c)            Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.162.17
or Section 2.03, Section 2.05, Section 2.172.18 or Section 8.02 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
LC Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.
 
(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent, the Collateral Agent and the LC
Issuer that there exists excess Cash Collateral; provided, however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and the LC Issuer may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


2.18.            2.17.Defaulting Lenders.


(a)            Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:




80

--------------------------------------------------------------------------------



(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders”,
“Required Revolving Lenders” or “Required FILO Lenders”, as applicable, and
Section 10.01.


(ii)            Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the pro rata
payment of any amounts owing by such Defaulting Lender to the Agents hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to (i) the Swing Line Lender or (ii) if such Defaulting Lender
is a Revolving Lender, the LC Issuer hereunder; third, if such Defaulting Lender
is a Revolving Lender, to Cash Collateralize the LC Issuer’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.162.17;
fourth, as the Lead Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, as the Lead
Borrower may request (so long as no Default or Event of Default exists), the
funding of any FILO Loan in respect which such Defaulting Lender has failed to
fund its portion thereof as required by the Agreement, as determined by the
Administrative Agent; sixth, if so determined by the Administrative Agent and
the Lead Borrower, to be held in a deposit account and released pro rata in
order (x) to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) if such
Defaulting Lender is a Revolving Lender, to Cash Collateralize the LC Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.162.17; seventh, to the payment of any amounts owing to the Lenders, the LC
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the LC Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; eighth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and last, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that if (x)
such payment is a payment of the principal amount of any Loans or LC Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and LC
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.172.18(b). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.172.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.




81

--------------------------------------------------------------------------------



(iii)            Certain Fees.
 
(A)         No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) or Section 2.09(b), as applicable, for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
 
(B)          Each Defaulting Lender that is a Revolving Lender shall be entitled
to receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.162.17.
 
(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swing 2.172.18(b) below, (y) pay to the LC
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such LC
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.
 
(b)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in LC
Obligations and Swing Line Loans under the Revolving Credit Facility shall be
reallocated among the Non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate outstanding principal amount
of Revolving Committed Loans and participation in LC Obligations and Swing Line
Loans under the Revolving Credit Facility of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. All or any part of such
Defaulting Lender’s participation in Swing Line Loans under the FILO Credit
Facility shall be reallocated among the Non-Defaulting Lenders that are FILO
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s FILO Commitment) but only to the
extent that such reallocation does not cause the aggregate outstanding principal
amount of FILO Committed Loans and participation in Swing Line Loans under the
FILO Credit Facility of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s FILO Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(c)            Cash Collateral, Repayment of Swing Line Loans. If the
reallocation described in clause (b) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, first, prepay Swing Line
Loans under the Revolving Credit Facility in an amount equal to the Swing Line
Lenders’ Fronting Exposure with respect thereto, second, Cash Collateralize the
LC Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.162.17 and third, prepay Swing Line Loans under the FILO Credit
Facility in an amount equal to the Swing Line Lenders’ Fronting Exposure with
respect thereto.




82

--------------------------------------------------------------------------------



(d)            Defaulting Lender Cure. If the Lead Borrower, the Administrative
Agent, the Collateral Agent, the Swing Line Lender and, solely with respect to a
Revolving Lender, the LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit (if
applicable) and Swing Line Loans to be held on a pro rata basis by the Lenders
in accordance with their Applicable Percentages in respect of each Facility (if
any) (without giving effect to Section 2.172.18(b)), whereupon such Lender will
cease to be a Defaulting Lender; provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER


3.01.      Taxes.


(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)             Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
 
(ii)            If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
 
(iii)            If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant




83

--------------------------------------------------------------------------------



Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(b)            Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Section 3.01(a), each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)            Tax Indemnifications.
 
(i)             Each Loan Party shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender or the
LC Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the LC Issuer, shall be
conclusive absent manifest error. Each Loan Party shall, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender or the LC Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
 
(ii)            Each Lender and the LC Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the LC Issuer (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and each Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and each Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or the LC Issuer, in each case, that are
payable or paid by the Administrative Agent or a Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the LC Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the LC Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)            Evidence of Payments. As soon as practicable after any payment of
Taxes by any Borrower to a Governmental Authority as provided in this Section
3.01, the Lead Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.




84

--------------------------------------------------------------------------------



(e)          Status of Lenders; Tax Documentation.


(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the Lead
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)            Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,


(A)         any Lender that is a U.S. Person shall deliver to the Lead Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;


(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), whichever of the following is applicable:


(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)          executed copies of IRS Form W-8ECI;


(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S.




85

--------------------------------------------------------------------------------



Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or


(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N-4 on behalf of each such direct and indirect partner;


(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and


(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Lead Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Lead
Borrower or the Administrative Agent as may be necessary for the Lead Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(f)            Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
legal inability to do so.


(g)            Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the LC Issuer, or have any obligation
to pay to any Lender or the LC Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the LC Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of




86

--------------------------------------------------------------------------------



any Taxes as to which it has been indemnified by any Borrower or with respect to
which any Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that the Borrowers, upon the
request of the Recipient, agree to repay the amount paid over to the Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrowers pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.


(h)            Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the LC Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.


3.02.      Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension, or to determine or charge interest rates based upon the
LIBO Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on written notice thereof by such
Lender to the Lead Borrower through the Administrative Agent, (i) any obligation
of such Lender to issue, make, maintain, fund or charge interest with respect to
any such Credit Extension or continue LIBO Rate Loans or to convert Base Rate
Loans to LIBO Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the LIBO Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Lead Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
LIBO Rate Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBO Rate. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.




87

--------------------------------------------------------------------------------



3.03.      Inability to Determine Rates. If in connection with any request for a
LIBO Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such LIBO Rate Loan, or (ii) adequate and reasonable means do
not exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) (i) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such LIBO Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended
(to the extent of the affected LIBO Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the LIBO Rate component of the Base Rate, the utilization of the LIBO Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBO Rate Loans (to
the extent of the affected LIBO Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent and the affected Lenders, in consultation with the Lead Borrower, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Lead Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.


Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Lead Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Lead Borrower or Required Lenders (as applicable)
have determined, that:



(i)
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
any requested Interest Period, including, without limitation, because the LIBO
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBO Rate or the LIBO Screen Rate shall
no longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new





88

--------------------------------------------------------------------------------



benchmark interest rate to replace the LIBO Rate (which such determination
described solely  in this clause (iii) to be made in consultation with the Lead
Borrower),


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace the
LIBO Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities utilizing such alternative
benchmark (any such proposed rate, a “LIBO Successor Rate”), together with any
proposed LIBO Successor Rate Conforming Changes and any such amendment shall
become effective at 5:00 p.m. (New York time) on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Lead Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.


If no LIBO Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Lead Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBO Rate Loans shall be suspended, (to the extent of the affected LIBO
Rate Loans or Interest Periods), and (y) the LIBO Rate component shall no longer
be utilized in determining the Base Rate. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans (to the extent of the affected LIBO Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.


3.04.      Increased Costs; Reserves on LIBO Rate Loans.


(a)            Increased Costs Generally. If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate) or the LC Issuer;


(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)          impose on any Lender or the LC Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBO
Rate Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBO Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the LC Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the LC Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the LC
Issuer, the Borrowers will pay to such Lender or the LC Issuer, as the case may
be, such additional amount or




89

--------------------------------------------------------------------------------



amounts as will compensate such Lender or the LC Issuer, as the case may be, for
such additional costs incurred or reduction suffered.


(b)          Capital Requirements. If any Lender or the LC Issuer determines
that any Change in Law affecting such Lender or the LC Issuer or any Lending
Office of such Lender or such Lender’s or the LC Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the LC Issuer’s capital or on
the capital of such Lender’s or the LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the LC Issuer, to a level below that
which such Lender or the LC Issuer or such Lender’s or the LC Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the LC Issuer’s policies and the policies of such
Lender’s or the LC Issuer’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrowers will pay to such Lender or the
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company for any such reduction suffered.


(c)          Certificates for Reimbursement. A certificate of a Lender or the LC
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the LC Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Lead Borrower
shall be presumptively correct absent manifest error. The Borrowers shall pay
such Lender or the LC Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.


(d)          Delay in Requests. Failure or delay on the part of any Lender or
the LC Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the LC Issuer’s
right to demand such compensation, provided, that the Borrowers shall not be
required to compensate a Lender or the LC Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or the LC Issuer,
as the case may be, notifies the Lead Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the LC Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
days period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)          Reserves on LIBO Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan,
provided, that the Lead Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.


3.05.      Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


90

--------------------------------------------------------------------------------



(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)            any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or


(c)            any assignment of a LIBO Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Lead
Borrower pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.


3.06.      Mitigation Obligations; Replacement of Lenders.


(a)            Designation of a Different Lending Office. Each Lender may make
any Credit Extension to the Borrowers through any Lending Office, provided, that
the exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any Indemnified Taxes or additional amount to any Lender, or LC
Issuer or any Governmental Authority for the account of any Lender or LC Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender or LC Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or LC
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or Section 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or LC Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or LC Issuer, as the case may be. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender or LC Issuer, as the case may be, in connection with any such designation
or assignment.


(b)            Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
3.06(a), the Borrowers may replace such Lender in accordance with Section 10.13.


3.07.      Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Secured Obligations hereunder and resignation of the Administrative Agent.




91

--------------------------------------------------------------------------------



3.08.      Designation of Lead Borrower as Borrowers’ Agent.


Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
such Borrower’s agent to obtain Credit Extensions, the proceeds of which shall
be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.


(a)            Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Secured Obligations of each
of the other Borrowers.


(b)          The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Credit Extension. Neither the Administrative Agent nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01.      Conditions of Initial Credit Extension. The obligation of the LC
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:


(a)            The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent:


(i)          executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;


(ii)         a Note executed by the Borrowers in favor of each Lender requesting
a Note;


(iii)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;


(iv)       copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to




92

--------------------------------------------------------------------------------



evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;


(v)          a favorable opinion of each of Arnold & Porter LLP, counsel to the
Loan Parties, and Cravath, Swaine & Moore LLP, counsel to the Loan Parties, in
each case, addressed to the Administrative Agent and each Lender and as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request (including, without limitation, with respect to
enforceability, due authorization and perfection of the Liens in favor of the
Collateral Agent);


(vi)         a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in clauses (a), (b) and (c) of
Section 4.02 have been satisfied (after giving effect to the consummation of the
transactions contemplated under this Agreement and the other Loan Documents on
the Closing Date (including any Loans made or Letters of Credit issued
hereunder)), (B) that there has been no event or circumstance since April 30,
2015, that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, (C) either that (1) no consents,
licenses or approvals are required in connection with the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect, (D)
there have not been any material change in the capital structure and
capitalization of the Lead Borrower and its Subsidiaries from the Initial Cap
Table, (E) that executed copies of the Spin-Off Agreements are attached thereto
and (F) that the Spin-Off shall have occurred, and the BNED Credit Agreement has
closed on or substantially simultaneously with the Closing Date;


(vii)       evidence that all insurance required to be maintained pursuant to
the Loan Documents and all endorsements in favor of the Collateral Agent
required under the Loan Documents have been obtained and are in effect;


(viii)      a certificate from the chief financial officer of the Lead Borrower,
satisfactory in form and substance to the Administrative Agent, attesting to the
Solvency of the Loan Parties on a consolidated basis as of the Closing Date
after giving effect to the transactions contemplated hereby;


(ix)         the Security Documents, each duly executed by the applicable Loan
Parties;


(x)          all other Loan Documents, each duly executed by the applicable Loan
Parties; and


(xi)        all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent and the Arrangers to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded,
in each case, to the reasonable satisfaction of the Collateral Agent and the
Arrangers.




93

--------------------------------------------------------------------------------



(b)            Not less than $100,000,000 in Aggregate Revolving Commitments
shall have been received from Revolving Lenders other than the Lead Lenders
executing this Agreement.


(c)            After giving effect to (i) the first funding under the Loans,
(ii) any charges to the Loan Account made in connection with the establishment
of the credit facility contemplated hereby and (iii) all Letters of Credit to be
issued at, or immediately subsequent to, such establishment (including, without
limitation, the Existing Letters of Credit), Availability shall be not less than
$300,000,000.


(d)            The Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date and relating to the fiscal month ended on
July 4, 2015, duly executed by a Responsible Officer of the Lead Borrower.


(e)           All fees required to be paid to the Agents or the Arrangers on or
before the Closing Date shall have been paid in full, and all fees required to
be paid to the Lenders on or before the Closing Date shall have been paid in
full.


(f)           The Administrative Agent and each Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”).


(g)          The Lead Lenders shall be reasonably satisfied with the terms and
conditions, taken as a whole, of the Spin-Off Agreements to the extent material
to the interests of the Lenders.


(h)           The Spin-Off shall have occurred, and the BNED Credit Agreement
shall close on or substantially simultaneously with the Closing Date.


(i)            The payoff of the Existing Credit Agreement (including the
termination of commitments thereunder and agreements to terminate, or assign to
the Collateral Agent for the benefit of the Secured Parties, all Liens arising
thereunder) shall be effected on the Closing Date in accordance with the terms
and conditions of the Payoff Letter (including, if applicable, the provision of
cash collateral or a Letter of Credit with respect to any Letters of Credit then
issued and outstanding under the Existing Credit Agreement).


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02.      Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Conversion/Continuation
Notice requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) and of each LC Issuer to issue each Letter of
Credit is subject to the following conditions precedent:


(a)            The representations and warranties of the Lead Borrower and each
other Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, (i) which are qualified by materiality shall be true and correct,
and (ii) which are not qualified by materiality shall be true and correct in all
material respects, in each case, on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an


94

--------------------------------------------------------------------------------



earlier date, in which case they shall be true and correct, or true and correct
in all material respects, as the case may be, as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent consolidated statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.


(b)            No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)            After giving effect to such Credit Extension, (i) the Total
Outstandings under the Facilities will not exceed the Total Loan Cap and (ii) if
such Credit Extension is made under the (A) Revolving Credit Facility, the Total
Outstandings under the Revolving Credit Facility will not exceed the Loan Cap or
(B) FILO Credit Facility, the Total Outstandings under the FILO Credit Facility
will not exceed the FILO Loan Cap.


(d)            The Administrative Agent and, if applicable, the LC Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Section 4.02(a) through Section 4.02(c) have been satisfied on and
as of the date of the applicable Credit Extension. The conditions set forth in
this Section 4.02 are for the sole benefit of the Credit Parties but until
(x) the Required Revolving Lenders direct the Administrative Agent to cease
making Revolving Loans, the Revolving Lenders will fund their Applicable
Percentage of Revolving Loans and LC Advances and participate in all Swing Line
Loans under the Revolving Credit Facility and Letters of Credit whenever made or
issued and (y) the Required FILO Lenders direct the Administrative Agent to
cease making FILO Loans, the FILO Lenders will fund their Applicable Percentage
of FILO Loans and participate in all Swing Line Loans under the FILO Credit
Facility whenever made or issued, in each case, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of clauses (a), (b) or (d) of this Article IV are agreed to
by the Administrative Agent; provided, however, that, if the Administrative
Agent has actual knowledge that any Specified Default or any Event of Default
under Section 6.13 shall have occurred and be continuing, the Administrative
Agent shall (A) cease making Revolving Committed Loans unless the Required
Revolving Lenders otherwise direct in writing, and (B) cease making FILO
Committed Loans unless the Required FILO Lenders otherwise direct in writing;
provided, further, that the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights of the Credit Parties as a result of any such failure to comply.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:


5.01.      Existence, Qualification and Power. Each Loan Party (a) is a
corporation, limited liability company, partnership or limited partnership, duly
organized or formed, validly existing and, where applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization,




95

--------------------------------------------------------------------------------



(b) has all requisite power and authority and all requisite governmental
licenses, permits, authorizations, consents and approvals to (i) own, lease or
operate its assets and carry on its business as now conducted and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of
the FirstSecond Amendment Effective Date, each Loan Party’s name as it appears
in official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.


5.02.      Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person, or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; (c) result in or
require the creation of any Lien upon any asset of any Loan Party (other than
Permitted Encumbrances); or (d) violate any Law.


5.03.      Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Agreement) or (b) such as have been obtained or made and are in
full force and effect.


5.04.      Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


5.05.      Financial Statements; No Material Adverse Effect.


(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Lead Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all Material Indebtedness and other
liabilities, direct or contingent, of the Lead Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.


(b)            The unaudited Consolidated balance sheet of the Lead Borrower and
its Subsidiaries most recently delivered in accordance with Section 6.01(b), and
the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for the fiscal quarter ended on




96

--------------------------------------------------------------------------------



that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Lead Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.


(c)          Since the date of the Audited Financial Statements dated April 30,
2015, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.


(d)          The Consolidated balance sheet and statements of income and cash
flows of the Lead Borrower and its Subsidiaries delivered pursuant to Section
6.01(d) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Loan Parties’ reasonable estimate of its future financial performance (it
being understood that such forecasted financial information is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, that no assurance is given that any particular
forecasts will be realized, that results may differ and that such differences
may be material).


5.06.      Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or against any
of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.


5.07.      No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.


5.08.      Ownership of Property; Liens. Each of the Loan Parties has good
record and marketable title in fee simple to or valid leasehold interests in or
other rights to use or operate, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


5.09.      [Intentionally Omitted.].


5.10.      Insurance. The properties (including, without limitation, all
Collateral) of the Loan Parties are insured with financially sound and reputable
insurance companies which are not Affiliates of the Loan Parties (other than any
Permitted Self-Insurance Program), in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties
operate. Schedule 5.10 sets forth a description of all insurance maintained by
or on behalf of the Loan Parties as of the ClosingSecond Amendment Effective
Date. As of the ClosingSecond Amendment Effective Date, each insurance policy
listed on Schedule 5.10, and, thereafter, each insurance policy reflected on an
Accord Certificate or other evidence of insurance most recently delivered to the
Administrative Agent in accordance herewith is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.




97

--------------------------------------------------------------------------------



5.11.      Taxes. The Loan Parties have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no
material Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation. There is no proposed tax assessment against any Loan Party that
would, if made, be reasonably expected to have a Material Adverse Effect. No
Loan Party is a party to any tax sharing agreement other than (i) the tax
sharing agreement between Lead Borrower and certain of its Subsidiaries and (ii)
that certain Tax Matters Agreement, dated as of the date hereof, between the
Lead Borrower and BNED.


5.12.      ERISA Compliance.


(a)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code is pending or in effect
with respect to any Plan, except to the extent any failure to make such
contribution would not reasonably be expected to have a Material Adverse Effect.


(b)           There are no pending or, to the best knowledge of the Lead
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.


(c)            (i)            Except as set forth in Schedule 5.12, (i) no ERISA
Event has occurred or is reasonably expected to occur; (ii) no Pension Plan has
any Unfunded Pension Liability; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except in each case to the extent the occurrence of any event
described in the foregoing clauses (i) through (iv) could not reasonably be
expect to have a Material Adverse Effect.


(d)            As of the Second Amendment Effective Date, no Borrower is or will
be using “plan assets” (within the meaning of 29 CFR §2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.


5.13.      Subsidiaries; Equity Interests. As of the FirstSecond Amendment
Effective Date, the Loan Parties have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of each such Subsidiary. As of the FirstSecond Amendment Effective
Date, (a) all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and

98

--------------------------------------------------------------------------------



non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan Party)
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens, (b) except as set forth in Schedule 5.13, there are no outstanding rights
to purchase any Equity Interests in any Subsidiary and (c) the Loan Parties have
no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.


5.14.      Margin Regulations; Investment Company Act.


(a)            No Loan Party is engaged or will be engaged, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. None of
the proceeds of the Credit Extensions shall be used directly or indirectly for
the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the Borrowers only or of the Borrowers
and their Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.


(b)            None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.


5.15.      Disclosure. The reports, financial statements, certificates and other
written information furnished and prepared by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided, that with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).


5.16.      Compliance with Laws. Each of the Loan Parties is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


5.17.      Intellectual Property; Licenses, Etc. Except as would not reasonably
be expected to have a Material Adverse Effect, (a) the Loan Parties own, or
possess the right to use, all the Intellectual Property that is reasonably
necessary for the operation of their respective businesses, and (b) to the
knowledge of any Responsible Officer, no Loan Party has infringed upon any
Intellectual Property rights held by any other Person.




99

--------------------------------------------------------------------------------



5.18.      Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party pending or, to the knowledge of
any Loan Party, threatened that could reasonably be expected to have a Material
Adverse Effect. The hours worked by and payments made to employees of the Loan
Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters except to the
extent that any such violation could not reasonably be expected to have a
Material Adverse Effect. No Loan Party has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law, except as
could not reasonably be expected to have a Material Adverse Effect. All payments
due from any Loan Party, or for which any claim may be made against any Loan
Party, on account of wages and employee health and welfare insurance and other
benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party, except as could not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule 5.18
no Loan Party is a party to or bound by any collective bargaining agreement.
There are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party has made a pending
demand for recognition in each case which could individually or in the aggregate
be reasonably expected to result in a Material Adverse Effect. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party pending or, to the knowledge of any Loan Party, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party which could, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound except as could not reasonably be expected to have individually or in the
aggregate, a Material Adverse Effect.


5.19.      Security Documents. The Security Documents create in favor of the
Collateral Agent, for the benefit of the Credit Parties referred to therein, a
legal, valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in the Perfection
Certificate. Upon such filings and/or the obtaining of “control,” the Collateral
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Collateral that may
be perfected by filing, recording or registering a financing statement or
analogous document (including without limitation the proceeds of such Collateral
subject to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made) in
each case prior and superior in right to any other Person, except in the case of
Liens permitted under clauses (c), (d), (f), (h), (m) or (p) (with respect to
Excluded Assets) of Section 7.01 hereof.


5.20.      Solvency. After giving effect to the transactions contemplated by
this Agreement, and before and after giving effect to each Credit Extension, the
Loan Parties, on a consolidated basis, are, and will be, Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.


5.21.      Deposit and Securities Accounts; Credit Card Arrangements.




100

--------------------------------------------------------------------------------



(a)          Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained
by the Loan Parties as of the ClosingSecond Amendment Effective Date, which
Schedule includes, with respect to each DDA (i) the name and address of and
contact person at the depository; (ii) the account number(s) maintained with
such depository; and (iv) the identification of each Blocked Account Bank.


(b)          Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the ClosingSecond Amendment Effective Date to which any Loan
Party is a party with respect to the processing and/or payment to such Loan
Party of the proceeds of any credit card charges for sales made by such Loan
Party.


(c)          Annexed hereto as Schedule 5.21(c) is a list describing each
securities account of the Loan Parties as of the ClosingSecond Amendment
Effective Date which schedule includes, with respect to each securities account,
(i) the name and address of the applicable securities intermediary, (ii) a
description and value of all property held therein and (iii) the account numbers
and name of such accounts.


5.22.      Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.


5.23.      Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
supplier which could reasonably be expected to have a Material Adverse Effect.


5.24.      Storage Locations. There are no warehouse or other storage or
distribution facilities leased by the Loan Parties (excluding Stores) in which,
in the aggregate, more than $15,000,000 of Inventory is or may be located from
time to time and with respect to which the Loan Parties have not caused to be
delivered to the Administrative Agent a Collateral Access Agreement.


5.25.      OFAC. No Loan Party, nor any of its Subsidiaries, nor, to the
knowledge of any Loan Party, its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is majority owned or controlled by any individual or entity that is (i)
currently the target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.


5.26.      Anti-Corruption Laws. None of the Loan Parties or their Subsidiaries
have breached the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, or any other similar anti-corruption legislation in other
jurisdictions the effect of which breach is or could reasonably be expected to
be material to the Loan Parties, taken as a whole, and the Loan Parties and
their Subsidiaries have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


5.27.      EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.




101

--------------------------------------------------------------------------------



ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Obligation hereunder (other than contingent indemnification
obligations as to which no claim has been asserted) shall not be Fully
Satisfied, the Loan Parties shall:


6.01.      Financial Statements. Deliver to the Administrative Agent, in form
and detail reasonably satisfactory to the Administrative Agent:


(a)            as soon as available, but in any event within 90 days after the
end of each Fiscal Year of the Lead Borrower (plus, if requested by Lead
Borrower in writing on or prior to such date, up to an additional five (5)
Business Days thereafter), a Consolidated balance sheet of the Lead Borrower and
its Subsidiaries as at the end of such Fiscal Year, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;


(b)            as soon as available, but in any event within 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the Lead
Borrower (plus, if requested by Lead Borrower in writing on or prior to such
date, up to an additional five (5) Business Days thereafter), a Consolidated
balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Quarter, and the related Consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) the corresponding Fiscal Quarter of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Lead Borrower as fairly presenting the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Lead Borrower and its Subsidiaries as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;


(c)            as soon as available, but in any event within 30 days after the
end of each Fiscal Month of each Fiscal Year (excluding the end of any Fiscal
Month which is also the end of a Fiscal Quarter) (plus, if requested by Lead
Borrower in writing on or prior to such date, up to an additional two (2)
Business Days thereafter), a Consolidated balance sheet of the Lead Borrower and
its Subsidiaries as at the end of such Fiscal Month, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Month, and for the portion of the Lead Borrower’s Fiscal
Year then ended, setting forth in each case in comparative form the figures for
(A) the corresponding Fiscal Month of the previous Fiscal Year and (B) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Lead Borrower and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;


(d)            as soon as available, but in any event not more than 60 days
after the end of each Fiscal Year of the Lead Borrower (plus, if requested by
Lead Borrower in writing on or prior to such date, up to an additional five (5)
Business Days thereafter), forecasts prepared by management of the Lead
Borrower, in form reasonably satisfactory to the Administrative Agent, of
Consolidated balance sheets




102

--------------------------------------------------------------------------------



and statements of income or operations and cash flows of the Lead Borrower and
its Subsidiaries, as well as projected Availability under each Facility, on a
monthly basis for the immediately following Fiscal Year (including the Fiscal
Year in which the Maturity Date occurs), and as soon as available, any
significant revisions to such forecast with respect to such Fiscal Year.


The Administrative Agent and the Lenders acknowledge and agree that
notwithstanding the allotted time periods for monthly delivery of financial
statements and Compliance Certificates set forth in Section 6.01(c) and
Section 6.02(a), the time periods for delivering such financial statements and
Compliance Certificates for the months of April and May of each Fiscal Year
shall be extended by 30 days for April and 15 days for May (each an “Extension
Period”); provided, that no prepayment of Indebtedness, Acquisition, Restricted
Payment, Investment or other transaction or payment permitted hereunder based
upon a calculation of Consolidated Fixed Charge Coverage Ratio or Consolidated
Adjusted Fixed Charge Coverage Ratio shall be permitted during any Extension
Period if the applicable financial statements and Compliance Certificates for
such periods have not been delivered.


6.02.      Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent:


(a)            concurrently with the delivery of the financial statements
referred to in each of Section 6.01(a), Section 6.01(b) and Section 6.01(c), (i)
a duly completed Compliance Certificate signed by a Responsible Officer of the
Lead Borrower, (ii) a certificate setting forth any change in generally accepted
accounting principles used in the preparation of such financial statements,
(iii) a copy of management’s discussion and analysis with respect to such
financial statements, (iv) a certification as to the Borrowers’ compliance with
Section 7.15 at all times since the date of the last Compliance Certificate
delivered pursuant hereto or, in the case of the first Compliance Certificate
delivered after the Closing Date, the Closing Date and (v) a certificate signed
by a Responsible Officer of the Lead Borrower (A) identifying each Immaterial
Subsidiary and its jurisdiction of formation (other than, so long as no Cash
Dominion Trigger Period exists, any Immaterial Subsidiary that does not have any
material assets or material liabilities and conducts no material operations) and
(B) certifying that (1) the total assets of all Immaterial Subsidiaries, as of
the end of the most recent Fiscal Quarter for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) hereof, is less
than five percent (5.0%) of the Consolidated total assets of the Lead Borrower
and its Subsidiaries, (2) no Immaterial Subsidiary owns any assets included in
the Borrowing Base or FILO Borrowing Base, and (3) the gross revenues of all
Immaterial Subsidiaries for the Measurement Period ended the last Fiscal Month
included in such financial statements is less than five percent (5.0%) of the
Consolidated gross revenues of the Lead Borrower and its Subsidiaries for such
Measurement Period, in each case as determined in accordance with GAAP;


(b)            on the 15th day of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day) or such later Business Day as
the Administrative Agent may agree in its reasonable discretion but not beyond
the 20th day of any such Fiscal Month, a Borrowing Base Certificate showing the
Borrowing Base and the FILO Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Month, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Lead Borrower; provided, that during any Cash Dominion Trigger Period, such
Borrowing Base Certificate shall be delivered no later than the third Business
Day (or, if agreed by the Administrative Agent in its reasonable discretion, the
fourth Business Day) of each week; provided, further, that upon consummation of
any Permitted Disposition of any Eligible Inventory (other than sales of
Inventory in the ordinary course of business) giving rise to a mandatory
prepayment in accordance with Section 2.05(e), upon request of the
Administrative Agent, the Lead Borrower shall promptly furnish an updated
Borrowing Base Certificate reflecting each of the Borrowing Base and the FILO
Borrowing Base after giving effect to such Disposition;




103

--------------------------------------------------------------------------------



(c)           no more than ten (10) Business Days after receipt thereof, copies
of any detailed audit reports, final management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by its Registered Public Accounting Firm in
connection with the accounts or books of the Loan Parties or any Subsidiary, or
any audit of any of them, including, without limitation, specifying any Internal
Control Event and, promptly, after request by the Administrative Agent therefor,
updates on the status of any remediation of any such Internal Control Event;


(d)           promptly upon the filing thereof, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;


(e)            upon the renewal of any insurance policy of the Loan Parties,
evidence of insurance reasonably satisfactory to the Collateral Agent,
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party, and as soon as available, but in any event within 30
days after such renewal, a certificate of such insurance coverage;


(f)            promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and


(g)           promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.01(c) or Section 6.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf at www.sec.gov or otherwise on an Internet or intranet
website, if any, in each case to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that, the Lead Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.


The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on

104

--------------------------------------------------------------------------------



IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their Affiliates or the respective securities or any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Loan Parties hereby agree that (w) all Borrower
Materials that are to be made available to the Public Lenders shall either have
been identified as being previously or contemporaneously filed with the SEC or
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by identifying Borrower Materials as being filed with the SEC or marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arranger, the LC Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials identified as being filed with the SEC or marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not either identified
as being filed with the SEC or marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”


6.03.        Notices. Promptly, unless expressly indicated otherwise, notify the
Administrative Agent:


(a)          of the occurrence of (i) any Specified Default and (ii) upon a
Responsible Officer obtaining actual knowledge thereof, any Default other than a
Specified Default;
 
(b)          immediately upon obtaining actual knowledge thereof, any Cash
Dominion Trigger Event described in clause (b) of the definition thereof or any
Diligence Trigger Event described in clause (b) of the definition thereof;
 
(c)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (to the extent each of the
following has resulted or could reasonably be expected to result in a Material
Adverse Effect): (i) breach or non-performance of, or any default with respect
to Material Indebtedness of any Loan Party; (ii) any material dispute,
litigation, investigation, proceeding or suspension between any Loan Party and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting any Loan Party;
 
(d)          of the occurrence of any ERISA Event;
 
(e)          any Disposition of Collateral that could reasonably be expected to
give rise to a mandatory prepayment under Section 2.05(e) or issuance of any
Equity Interests to any Person (other than an Affiliate of such Person);
 
(f)           any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
 
(g)          of the Public Accountants’ determination (in connection with its
preparation of its report under Section 6.01(a)) or the Lead Borrower’s
determination of the occurrence or existence of any Internal Control Event;




105

--------------------------------------------------------------------------------

 (h)         of the formation or acquisition of any Subsidiary required to
become a Loan Party hereunder;


 (i)           of any change in the name, corporate form or state of
organization of any Loan Party or any change in the name or names under which
any Loan Party’s Business is transacted;


 (j)            immediately upon receipt of notice thereof, of the filing of any
Lien against any Loan Party for unpaid Taxes against any material portion of the
Collateral; and


 (k)          of any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any interest in a material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding or if any material portion of
the Collateral is damaged or destroyed.; and


 (l)           if any beneficial owners were identified in parts (c) or (d) of
any Beneficial Ownership Certification delivered in accordance herewith, any
change in the information provided in such Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) or (d) of such certification.


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


6.04.      Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property (other than Permitted
Encumbrances); except, in each case, where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (iii) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, (iv) no Lien
(other than Permitted Encumbrances) has been filed with respect thereto and (iv)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Administrative Agent with respect to
establishing Reserves pursuant to this Agreement.


6.05.      Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in any material respect in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) take all reasonable action to maintain all existing
registrations of its Intellectual Property, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect or such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.


6.06.      Maintenance of Properties. (a) Maintain (except for any maintenance
required to be performed by the landlord, lessor or other property owner under
any applicable Lease), preserve and protect all of its material properties and
equipment necessary in the operation of its business in good




106

--------------------------------------------------------------------------------



working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (b) make all necessary repairs thereto and renewals and replacements
thereof (except for any repairs, renewals or replacements required to be made by
the landlord, lessor or other property owner under any applicable Lease), except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.


6.07.      Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Loan Parties (other than any
Permitted Self-Insurance Program), reasonably acceptable to the Administrative
Agent, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and as are
reasonably acceptable to the Administrative Agent.


(a)           Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent (and the
Collateral Agent agrees, unless a Cash Dominion Trigger Event is then
continuing, to deliver such insurance proceeds as the Lead Borrower may direct),
(ii) a provision to the effect that none of the Loan Parties, Credit Parties or
any other Person shall be a co-insurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured. Business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent (and the Collateral
Agent agrees, unless a Cash Dominion Trigger Event is then continuing, to
deliver such insurance proceeds as the Lead Borrower may direct), (ii) a
provision to the effect that none of the Loan Parties, the Administrative Agent,
the Collateral Agent or any other party shall be a co-insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Each such policy referred
to in this Section 6.07(a) shall also provide that it shall not be canceled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than ten (10) days’ prior written notice thereof by the insurer to the
Collateral Agent (giving the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Collateral
Agent. The Lead Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Collateral Agent, including an insurance
binder) together with evidence reasonably satisfactory to the Collateral Agent
of payment of the premium therefor.
 
(b)            None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by the any




107

--------------------------------------------------------------------------------



Credit Party under this Section 6.07 shall in no event be deemed a
representation, warranty or advice by such Credit Party that such insurance is
adequate for the purposes of the business of the Loan Parties or the protection
of their properties.


(c)              Maintain for themselves, a Directors and Officers insurance
policy, and a “Blanket Crime” policy including employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,
property, and computer fraud coverage with responsible companies in such amounts
as are customarily carried by business entities engaged in similar businesses
similarly situated, and will upon request by the Administrative Agent furnish
the Administrative Agent certificates evidencing renewal of each such policy.


(d)             [Intentionally omitted.]


(e)             Subject to the limitations on inspections contained elsewhere in
this Agreement, permit any representatives that are designated by the Collateral
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby, all at the Loan Parties’ expense.


6.08.      Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws; and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.


6.09.      Books and Records; Accountants; Corporate Separateness.


(a)              (i) Maintain and cause each Subsidiary thereof to maintain,
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Loan Parties
or such Subsidiary, as the case may be; and (ii) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be.


(b)             At all times, retain a Registered Public Accounting Firm and
permit such Registered Public Accounting Firm to discuss, with respect to each
Loan Party and each Subsidiary thereof, such Person’s financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Administrative Agent, provided, that the Lead Borrower shall be
given reasonable opportunity to be present and at participate in any such
discussions between the Administrative Agent and the Registered Public
Accounting Firm.


(c)              Ensure that, except as otherwise permitted by this Agreement,
no material assets of any Immaterial Subsidiary which holds any material assets
or has any material liabilities are commingled with any material assets of any
Loan Party.


6.10.      Inspection Rights.


(a)             With respect to each Loan Party, permit and cause its
Subsidiaries to permit, representatives and independent contractors of the
Administrative Agent to visit and inspect any of its or any of its Subsidiaries’
properties, to examine its or any of its Subsidiaries’ corporate, financial and

108

--------------------------------------------------------------------------------



operating records, and make copies thereof or abstracts therefrom, and to
discuss its or any of its Subsidiaries’ affairs, finances and accounts with its
or its Subsidiaries’ directors, officers, and Registered Public Accounting Firm
(once in any 12 month period or, during any Diligence Trigger Period, at the
Administrative Agent’s reasonable discretion), all at the expense of the Loan
Parties and at such reasonable times during normal business hours, upon
reasonable advance notice to the Lead Borrower; provided, however, that during a
Diligence Trigger Period, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.


(b)            After reasonable prior notice from the Administrative Agent,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, appraisals, examinations and
evaluations of (i) the Lead Borrower’s practices in the computation of the
Borrowing Base and FILO Borrowing Base, and (ii) the personal property included
in the Borrowing Base and FILO Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves. With respect to appraisals, examinations and evaluations under clauses
(b)(i) and (ii) above, (A) so long as no Diligence Trigger Period has occurred
during the then current calendar year prior to the applicable appraisal or
examination, the Loan Parties shall pay the reasonable and documented fees and
out-of-pocket expenses of the Administrative Agent or such professionals for not
more than one (1) appraisal of the Loan Parties’ Inventory and one (1)
commercial finance examination during such calendar year (including one of each
during the period from the Closing Date to December 15, 2015 (with no additional
appraisal or commercial finance examination being required for the calendar year
ending December 31, 2015)), and (B) if a Diligence Trigger Period has occurred
during a calendar year, the Loan Parties shall pay the reasonable and documented
fees and out-of-pocket expenses of the Administrative Agent or such
professionals for not more than two (2) appraisals of the Loan Parties’
Inventory and two (2) commercial finance examinations during such calendar year.
In addition to the foregoing, the Loan Parties shall pay the reasonable and
documented fees and out-of-pocket expenses of the Administrative Agent or such
professionals for (y) all other commercial finance examinations and appraisals
with respect to the Collateral undertaken at any time at the request of the
Administrative Agent if required by applicable Law, and (z) all commercial
finance examinations and appraisals reasonably deemed necessary by the
Administrative Agent and undertaken at the request of the Administrative Agent
after the occurrence and the continuation of an Event of Default.


6.11.      Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
finance the acquisition of working capital assets of the Borrowers, including
Permitted Acquisitions and the purchase of inventory and equipment, in each case
in the ordinary course of business, (b) to finance Capital Expenditures of the
Borrowers, and (c) for general corporate purposes of the Loan Parties, in each
case to the extent permitted under applicable Law and the Loan Documents.


6.12.      Additional Loan Parties; Additional Collateral; Further Assurances.


(a)            Each Loan Party shall cause each of its Domestic Subsidiaries
(other than any FSHSCO, Subsidiary of a CFC, or Immaterial Subsidiary (except as
otherwise provided in paragraph (d) of this Section 6.12)) formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement,
to become a Borrower (an “Additional Borrower”) within fifteen (15) days
thereafter by executing a Joinder Agreement and simultaneously therewith grant
Liens to the Collateral Agent, for the benefit of the Credit Parties in any
property (subject to any limitations set forth in the Security Agreement) of
such Additional Borrower which would constitute Collateral if such Additional
Borrower were already a Borrower party hereto, on such terms as may be required
pursuant to the terms of the Security Documents. No Collateral of any Additional
Borrower shall be considered for inclusion in the




109

--------------------------------------------------------------------------------



Borrowing Base or FILO Borrowing Base until completion of a field examination
and appraisal with results reasonably satisfactory to the Administrative Agent.


(b)          Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary that is a Loan Party to, execute and deliver, or cause to
be executed and delivered, to the Collateral Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent or
the Required Lenders may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Security Documents, all at the expense of the Loan Parties, it being agreed
that no Collateral Access Agreements shall be required to be furnished with
respect to leased Real Estate used as retail stores.
 
(c)          Subject to the limitations set forth or referred to in this Section
6.12, if any material personal property of the type constituting Collateral
hereunder or under the Security Documents is acquired by any Loan Party after
the Effective Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien in favor of the Agent upon acquisition
thereof), the Lead Borrower will notify the Administrative Agent thereof, and,
if requested by the Administrative Agent, the Lead Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the other Loan Parties, such actions as shall be necessary or
reasonably requested by Administrative Agent to grant and perfect such Liens,
including actions described in paragraph (b) of this Section, all at the expense
of the Loan Parties (provided, that the cost of perfecting such Lien is not
unreasonable in relation to the benefits to the Lenders of the security afforded
thereby in the Administrative Agent’s reasonable business judgment after
consultation with the Lead Borrower).
 
(d)          If, at any time and from time to time after the Effective Date,
Subsidiaries that are not Loan Parties because they are Immaterial Subsidiaries
comprise in the aggregate more than 5.0% of Consolidated total assets of the
Lead Borrower and its Subsidiaries as of the end of the most recently ended
fiscal quarter of the Lead Borrower or more than 5.0% of Consolidated gross
revenue of the Lead Borrower and its Subsidiaries for the period of four
consecutive fiscal quarters as of the end of the most recently ended fiscal
quarter of the Lead Borrower, then the Lead Borrower shall, not later than 45
days after the date by which financial statements for such quarter are required
to be delivered pursuant to this Agreement (or such longer period not to exceed
60 days after such date as may be agreed to by the Administrative Agent in its
reasonable discretion), cause one or more of such Subsidiaries that are Domestic
Subsidiaries to become Borrowers (notwithstanding that such Domestic
Subsidiaries are, individually, Immaterial Subsidiaries) such that the foregoing
condition ceases to be true.
 
(e)          Notwithstanding anything to the contrary contained herein, the Loan
Parties shall not be required to include as Collateral any Excluded Assets
unless the holders of any Permitted Senior Debt request a second priority Lien
upon the existing Collateral, in which case the Loan Parties shall grant to the
Collateral Agent, for the benefit of the Credit Parties, a second priority Lien
in and to the Excluded Assets pursuant to an intercreditor agreement and/or
Security Documents acceptable to the Agents and the Required Lenders.
 
(f)          In no event shall compliance with this Section 6.12 waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.12 if such transaction was not otherwise expressly permitted
by this Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of either of the Borrowing Base or the
FILO Borrowing Base.




110

--------------------------------------------------------------------------------



6.13.      Cash Management.


(a)                 Deliver to the Administrative Agent:


(i)              on or prior to the Closing Date, copies of notifications (each,
a “DDA Notification”) substantially in the form attached hereto as Exhibit J
which have been executed on behalf of such Loan Party with respect to each
depository institution listed on Schedule 5.21(a);
 
(ii)            on or prior to the Closing Date, copies of notifications (each,
a “Credit Card Notification”) substantially in the form attached hereto as
Exhibit K which have been executed on behalf of such Loan Party with respect to
such Loan Party’s credit card clearinghouses and processors listed on Schedule
5.21(b);
 
(iii)           on or prior to the Closing Date, a fully executed Blocked
Account Agreement with respect to the Concentration Account designated on
Schedule 5.21(a); and
 
(iv)           on or prior to the Closing Date, fully executed Blocked Account
Agreements or Securities Account Control Agreements satisfactory in form and
substance to the Agents with each Blocked Account Bank designated on Schedule
5.21(a) and applicable securities intermediary designated on Schedule 5.21(a)
(collectively, and together with any DDAs or Securities Accounts subject to a
Blocked Account Agreement or Securities Account Control Agreement pursuant to
Section 3.2(b) of the Security Agreement, the “Blocked Accounts”).


Each DDA Notification and Credit Card Notification shall be held by the
Administrative Agent until the occurrence of a Cash Dominion Trigger Event.
After the occurrence and during the continuance of a Cash Dominion Trigger
Event, the Administrative Agent may (and, at the request of the Required
Lenders, shall) deliver each such DDA Notification and Credit Card Notification
to the applicable depository institution and credit card processor.


(b)            The Loan Parties shall transfer by ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding Secured
Obligations) to a Blocked Account all amounts on deposit in each such DDA
(provided, that such covenant shall not apply to (i) minimum balances as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained, (ii) if greater, any amounts maintained by the Loan
Parties in such DDAs (and other DDAs, with the consent of the Collateral Agent,
not to be unreasonably withheld) in the ordinary course of business consistent
with the past practice, or (iii) any amounts held in Excluded Accounts) and all
payments due from credit card processors.


(c)            During any Cash Dominion Trigger Period, each Blocked Account
Agreement and Securities Account Control Agreement shall require the transfer by
ACH or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Secured Obligations) to one of the concentration accounts
designated by the Administrative Agent (collectively, the “Concentration 
Accounts”), of all cash receipts and collections, including, without limitation,
the following:


(i)             all available cash receipts from the sale of Inventory and other
Collateral;


(ii)            all proceeds of collections of Accounts;


(iii)           all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;


111

--------------------------------------------------------------------------------



(iv)           the proceeds of all credit card charges;


(v)            the then contents of each DDA (net of any minimum balance, not to
exceed the Maximum DDA Balance, as may be required to be kept in the subject DDA
by the depository institution at which such DDA is maintained).


(d)             [Intentionally Omitted.]


(e)             [Intentionally Omitted.]


(f)              [Intentionally Omitted.]


(g)            [Intentionally Omitted.]


(h)            The Concentration Account shall at all times be under the sole
dominion and control of the Collateral Agent. The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Concentration Account, (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Secured
Obligations and (iii) the funds on deposit in the Concentration Account shall be
applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this Section 6.13, any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Administrative
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Concentration Account
or dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent. During the continuation of a Cash Dominion Trigger Event,
the amounts deposited into the Concentration Account shall be applied to the
prepayment of the Obligations then outstanding; provided, that, except as
otherwise provided in Section 8.03, upon payment in full of such outstanding
Obligations, any remaining amounts will be released and transferred to a deposit
account of the Loan Parties as the Lead Borrower shall direct and the existence
of a Cash Dominion Trigger Event described in clause (b) of the definition
thereof shall not, in and of itself, impair the right of the Borrowers to
Committed Loans in accordance with the terms hereof.


(i)               Upon the request of the Administrative Agent, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.


6.14.      Information Regarding the Collateral. Furnish to the Administrative
Agent (a) at least seven (7) days prior written notice (unless such period is
waived or shortened as may be agreed to by the Administrative Agent in its
reasonable discretion) of any change in: (i) any Loan Party’s name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties; (ii) any Loan Party’s organizational structure or
jurisdiction of incorporation or formation; or (iii) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization and (b) no later than five (5) days after any
such change (unless such period is waived or extended as may be agreed to by the
Administrative Agent in its reasonable discretion) of any change in the location
of any Loan Party’s chief executive office, its principal place of business, and
any office in which it maintains a material portion of its books or records
relating to Collateral owned by it.


6.15.      Physical Inventories.


(a)             Prior to an Event of Default, cause one (1) physical inventory
to be undertaken in each twelve month period at the Loan Parties’ Stores, at the
expense of the Loan Parties, and periodic
 
112

--------------------------------------------------------------------------------

 
cycle counts at the Loan Parties’ distribution centers, in each case consistent
with past practices, conducted by such inventory takers as are satisfactory to
the Collateral Agent in its Permitted Discretion and following such methodology
as is consistent with the methodology used in the immediately preceding
inventory or as otherwise may be satisfactory to the Collateral Agent. The
Collateral Agent, at the expense of the Loan Parties, may participate in and/or
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party at any Material Storage Location and up to eight (8) Stores
reasonably selected by the Collateral Agent. The Lead Borrower, within
forty-five (45) days (or such longer period as may be agreed to by the
Collateral Agent in its reasonable discretion) following the fiscal month in
which completion of such inventory occurs, shall provide the Collateral Agent
with a reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.


(b)            The Collateral Agent, in its reasonable discretion, if any
Default exists, may cause additional such inventories to be taken as the
Collateral Agent reasonably determines (each, at the expense of the Loan
Parties).


6.16.      [Intentionally Omitted.]


6.17.      [Intentionally Omitted.]


6.18.      [Intentionally Omitted.]


6.19.      Compliance with ERISA. Cause, and cause each of its ERISA Affiliates
to: (a) maintain each Pension Plan in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state law; (b)
cause each Pension Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any
Pension Plan subject to Section 412 of the Code.


6.20.      [Intentionally Omitted.]


6.21.      Anti-Corruption Laws. Conduct its businesses in all material respects
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, and maintain policies and procedures designed to promote and
achieve compliance with such laws.


ARTICLE VII
NEGATIVE COVENANTS


So long as any Obligation (other than contingent indemnification obligations for
which no claim has been asserted) hereunder shall not be Fully Satisfied, no
Loan Party shall:


7.01.      Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party as debtor or
sign or suffer to exist any security agreement authorizing any Person thereunder
to file such financing statement, other than the following (each of the
following, a “Permitted Encumbrance”):


(a)            Liens pursuant to any Loan Document;


(b)            Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided, that (i) the property covered
thereby is not changed, (ii) the amount secured




113

--------------------------------------------------------------------------------



or benefited thereby is not increased, (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is otherwise permitted by
Section 7.03(b);


(c)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;


(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;
 
(e)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
 
(f)            Landlords’ and lessors’ Liens in respect of obligations not in
default;
 
(g)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(h)           Liens relating to Real Estate consisting of easements, covenants,
conditions, restrictions, building code laws, zoning restrictions, rights-of-way
and similar encumbrances on real property and interests of tenants, subtenants,
licensees and other occupants, only as tenants, subtenants, licensees or other
occupants, as applicable, under any lease, sublease, license agreement, or other
occupancy agreement, in each case, imposed by law or arising in the ordinary
course of business that do not secure any Indebtedness and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title defects
or survey matters that are disclosed by current surveys that, in each case, do
not materially interfere with the current use of the real property;
 
(i)            Liens in respect of judgments for the payment of money that would
not constitute an Event of Default under Section 8.01(h);
 
(j)            Liens on fixed or capital assets acquired by any Loan Party which
are permitted under Section 7.03(e) so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within one hundred twenty
(120) days after such acquisition, (ii) the Indebtedness secured thereby does
not exceed the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition; and (iii) such Liens shall not extend
to any other property or assets of the Loan Parties;
 
(k)           possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided, that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;
 
(l)            [intentionally omitted];
 
(m)          banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

114

--------------------------------------------------------------------------------



(n)           Liens arising from precautionary UCC filings;


(o)            Liens on property (other than property of the type included in
the Borrowing Base or FILO Borrowing Base) in existence at the time such
property is acquired pursuant to a Permitted Acquisition or on such property of
a Loan Party in existence at the time such Loan Party is acquired pursuant to a
Permitted Acquisition; provided, that (x) such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party and (y) the Borrowers shall use
commercially reasonable efforts to remove any such Liens described in this
clause (o) which are involuntary;
 
(p)           Liens securing Indebtedness under the Permitted Senior Debt,
provided, that (i) the holders of such Indebtedness shall only be granted first
priority Liens upon the Excluded Assets and (ii) if the holders of such
Indebtedness are granted a Lien upon all or any portion of the Collateral, (A)
such Lien shall be subject and subordinate to the Liens upon the Collateral
under the Loan Documents and (B) the Loan Parties shall grant to the Collateral
Agent, for the benefit of the Credit Parties, a security interest (which may be
subordinate to the Lien in favor of the holders of the Permitted Senior Debt) in
and to all property and assets (including without limitation Excluded Assets) on
which the holders of the Permitted Senior Debt are granted a first priority Lien
pursuant to an amendment to the Security Agreement and/or such other security
instruments in form and substance acceptable to the Required Lenders;
 
(q)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;
 
(r)            Liens in connection with any sale-leasebacks permitted by clause
(h) of Section 7.05; provided, that no such Lien shall extend to cover any
property or asset of such Loan Party other than the lease entered into in
connection with any such sale-leaseback;
 
(s)           Liens consisting of cash deposits in an amount not to exceed
$10,000,000 securing the obligations of the Borrowers under Bank Products
permitted under Section 7.03(d);
 
(t)            in connection with the sale or transfer of all of the Equity
Interests of a Subsidiary in a transaction permitted by Section 7.05, customary
rights and restrictions contained in agreements relating to such sale or
transfer pending the completion thereof;
 
(u)          in the case of a Subsidiary that is not a wholly-owned Subsidiary,
any put and call arrangements related to its Equity Interests set forth in its
Organizational Documents or any related joint venture or similar agreement; and
 
(v)           Liens on Excluded Assets securing other Permitted Indebtedness
under Section 7.03(k) that does not exceed $25,000,000 in the aggregate in
addition to those Liens permitted by Section 7.01(a) through (u), provided,
that, if requested by the Administrative Agent, the holder of such Lien first
enters into an intercreditor agreement reasonably satisfactory to Administrative
Agent providing for or protecting the right of the Agents to dispose of, or
otherwise enforce Liens upon, the Collateral.


7.02.      Investments. Make any Investments, except for the following (each a
“Permitted Investment”):




115

--------------------------------------------------------------------------------



(a)           Investments existing on the Closing Date and set forth on Schedule
7.02 or any continuation or roll-over of any such Investment, so long as the
amount thereof is not increased;
 
(b)           Investments by the Lead Borrower and the other Loan Parties in the
form of (i) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided, that the full faith and credit of the
United States of America is pledged in support thereof; (ii) notes, bonds or
other obligations of states, counties, and municipalities of the United States
that are rated not less than MIG1 or VMIG1; (iii) time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank or trust
company that (1) (A) is a Lender or (B) is organized under the laws of the
United States of America, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, or (C) is a Foreign
Bank that has an agency, branch or representative bank with a domestic U.S.
license and (2) issues (or the parent of which issues) commercial paper rated at
least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P and (D) has combined capital and surplus of at
least $40,000,000,000 (or $50,000,000,000 in the case of any such Foreign Bank),
in each case with maturities of not more than 180 days from the date of
acquisition thereof; (iv) commercial paper issued by any Person organized under
the laws of any state of the United States of America and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than 270
days from the date of acquisition thereof; (v) fully collateralized repurchase
agreements with a term of not more than thirty (30) days for securities
described in clause (i) above (without regard to the limitation on maturity
contained in such clause) and entered into with a financial institution
satisfying the criteria described in clause (iii) above or with any primary
dealer and having a market value at the time that such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such
counterparty entity with whom such repurchase agreement has been entered into;
(vi) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (i) through (v) above;
 
(c)           advances to officers, directors and employees of the Lead Borrower
and the other Loan Parties in an aggregate amount not to exceed $5,000,000 at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes.
 
(d)           (i) Investments by any Loan Party in their respective Subsidiaries
outstanding on the date hereof, and (ii) additional Investments by any Loan
Party in Loan Parties;
 
(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


(f)            Guarantees constituting Permitted Indebtedness;


(g)           Investments constituting Permitted Acquisitions;


(h)           Investments in Permitted Self-Insurance Programs not to exceed
$25,000,000 in the aggregate;




116

--------------------------------------------------------------------------------



(i)            Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(j)            Investments by any Loan Party in Swap Contracts permitted
hereunder;
 
(k)          without duplication of Investments permitted pursuant to clauses
(a) through (j) above and (l) below, other Investments, provided, that (i) no
Default shall have occurred or shall arise as a result of such Investment, (ii)
Projected Excess Availability and Pro Forma Excess Availability as of the date
of consummation of such Investment will be equal to or greater than twelve and
one half percent (12.5%) of the Total Loan Cap, (iii) the Consolidated Fixed
Charge Coverage Ratio, on a pro forma basis for the Measurement Period
immediately prior to such Investment, will be equal to or greater than 1.0 to
1.0 and (iv) the Lead Borrower shall have delivered written certification as to
satisfaction, and a reasonably detailed calculation, of items (i), (ii) and
(iii) above five (5) Business Days prior to the date of such Investment; and
 
(l)            Investments in Immaterial Subsidiaries made after the Closing
Date (in addition to any Investments permitted pursuant to clause (h) above) in
an aggregate amount invested at any time during the term of the Credit Agreement
not to exceed $100,000,000;


provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Cash Dominion Trigger Event, no such Investments
specified in clause (b) shall be permitted unless either (A) no Loans are then
outstanding, or (B) the Investment is a temporary Investment pending expiration
of an Interest Period for a LIBO Rate Loan, the proceeds of which Investment
will be applied to the Obligations after the expiration of such Interest Period,
and (ii) such Investments shall be pledged to the Collateral Agent as collateral
for the Secured Obligations pursuant to such agreements as may be reasonably
required by the Collateral Agent.


7.03.     Indebtedness; Disqualified Stock. Issue Disqualified Stock or create,
incur, assume, guarantee, suffer to exist, issue or otherwise become or remain
liable with respect to, any Indebtedness, except the following (“Permitted
Indebtedness”):


(a)           the Secured Obligations;


(b)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any Permitted Refinancings thereof;


(c)           Indebtedness of any Loan Party to any other Loan Party and
guaranties by any Loan Party of any Indebtedness of any other Loan Party
otherwise permitted hereunder;
 
(d)         obligations (contingent or otherwise) of any Loan Party existing or
arising under any Swap Contract, provided, that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
provided, that the aggregate notional amount of all such Swap Contracts shall
not exceed $500,000,000 at any time outstanding;
 
(e)          without duplication of Indebtedness described in clause (g) of this
definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets,




117

--------------------------------------------------------------------------------



including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and any Permitted Refinancing thereof,
provided, however, that the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $100,000,000 at any time outstanding and
provided, further, that, if requested by the Collateral Agent with respect to
any Material Storage Location or any other warehouse or other leased storage or
distribution facility in which $10,000,000 or more of Inventory is or may be
located from time to time, the Loan Parties shall cause the holders of such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Collateral Agent;


(f)            contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business;


(g)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided, that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Secured Obligations on terms
reasonably acceptable to the Administrative Agent;


(h)           Indebtedness of any Loan Party that exists at the time such Person
becomes a Subsidiary of a Loan Party pursuant to a Permitted Acquisition (other
than Indebtedness incurred in contemplation of such Person’s becoming a
Subsidiary of a Loan Party) and any Permitted Refinancing thereof;


(i)            [intentionally omitted];


(j)            so long as no Event of Default shall have occurred and be
continuing as of the date of incurrence thereof, including as a result of a
breach of Section 7.15 (calculating the Consolidated Fixed Charge Coverage
Ratio, if applicable, on a pro forma basis), the Permitted Senior Debt and any
Permitted Refinancing thereof;


(k)           other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding;


(l)            Indebtedness owed to any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty insurance or
liability insurance, pursuant to reimbursement or indemnification obligations to
such Person, in each case, incurred in the ordinary course of business; and


(m)          Indebtedness owed in respect of any overdrafts and related
liabilities arising from Cash Management Services or any other treasury,
depositary and cash management services or in connection with any ACH transfer
of funds.


7.04.      Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default shall have occurred and be continuing prior to or immediately
after giving effect to any action described below or would result therefrom:


(a)           any Loan Party other than the Lead Borrower may merge with another
Loan Party; and




118

--------------------------------------------------------------------------------



(b)           in connection with a Permitted Acquisition, any Loan Party may
merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided, that such Loan
Party is the surviving Person.


7.05.      Dispositions. Make any Disposition, except the following (each a
“Permitted  Disposition”):


(a)           Dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business and is not replaced with similar
property having at least equivalent value;
 
(b)           Dispositions of Inventory in the ordinary course of business;
 
(c)           [intentionally omitted];


(d)           Store closings (including the termination or non-renewal of any
applicable Lease or contract), bulk sales or other dispositions of the Inventory
of a Loan Party not in the ordinary course of business in connection such Store
closings, at arm’s length, provided, that (i) such Store closures and related
Inventory dispositions shall not exceed (A) in any Fiscal Year of the Lead
Borrower and such other Loan Parties, ten percent (10.0%) of the number of such
Loan Parties’ Stores as of the beginning of such Fiscal Year (net of new Store
openings) and (B) in the aggregate from and after the Closing Date, twenty-five
percent (25.0%) of the number of such Loan Parties’ Stores in existence as of
the Closing Date (net of new Store openings, and (ii) in all events, all sales
of Inventory in connection with any such Store closings (in a single or series
of related transactions) of between 7.5% and 10.0% of the number of such Loan
Parties’ Stores then in existence, either (A) shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Agents or (B) if not conducted in accordance with the preceding subclause
(A) shall be permitted hereunder only so long as Projected Excess Availability
after giving effect to each such transaction for the six fiscal months following
the month in which such transaction took place shall be equal or greater than
thirty percent (30.0%) of the Total Loan Cap; provided, further, that all Net
Proceeds received in connection therewith are applied to the Obligations if then
required in accordance with Section 2.05 hereof;
 
(e)           non-exclusive licenses of Intellectual Property of a Loan Party in
the ordinary course of business;
 
(f)            sales, transfers and dispositions by any Loan Party to a
Borrower;
 
(g)           sales, transfers and dispositions of any Immaterial Subsidiary to
another Person;
 
(h)           as long as no Default then exists or would arise therefrom, sales
of Real Estate of any Loan Party (or sales of any Person or Persons created to
hold such Real Estate or the equity interests in such Person or Persons),
including sale-leaseback transactions involving any such Real Estate pursuant to
leases on market terms, as long as, in the case of any sale-leaseback
transaction permitted hereunder with respect to any Material Storage Location or
any other warehouse or other leased storage or distribution facility in which
$10,000,000 or more of Inventory is or may be located from time to time, the
Collateral Agent shall have received from such purchaser or transferee a
Collateral Access Agreement on terms and conditions reasonably satisfactory to
the Collateral Agent;
 
(i)            any Disposition of Real Estate to a Governmental Authority as a
result of the condemnation of such Real Estate;




119

--------------------------------------------------------------------------------



(j)            Dispositions of Excluded Assets in accordance with any
intercreditor agreement or Security Documents applicable thereto;


(k)           termination or non-renewal of a Lease and granting a lease,
sublease, license or other occupancy interest with respect to any owned Real
Estate or any real property subject to a Lease, in each case, so long as such
action could not reasonably be expected to result in Material Adverse Effect;
and
 
(l)           as long as no Default exists or would arise therefrom and without
duplication of Dispositions permitted pursuant to clauses (a) through (k) above,
other Dispositions, provided, that the aggregate fair market value of all assets
Disposed of in reliance upon this paragraph (l) shall not exceed $35,000,000
during any Fiscal Year of the Lead Borrower and if such Disposition gives rise
to a mandatory prepayment obligation under Section 2.05(e), proceeds thereof are
applied in accordance with Section 2.05(e).


7.06.      Restricted Payments. Make, directly or indirectly, any Restricted
Payment, except that, so long as no Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom, including no Event of Default arising as a
result of a breach of Section 7.15 (calculating the Consolidated Fixed Charge
Coverage Ratio on a pro forma basis):


(a)           each Loan Party may make Restricted Payments to any Loan Party;


(b)           the Loan Parties may declare and make dividend payments or other
distributions payable solely in the common stock or other Equity Interests
(other than Disqualified Stock) of such Person; and


(c)            the Lead Borrower may make regular cash dividends (excluding any
special, one-time dividends) in an aggregate amount of up to $70,000,000 per
Fiscal Year to holders of common or preferred stock of the Lead Borrower;


(d)           the Lead Borrower may pay other cash dividends on its Equity
Interests (excluding Disqualified Stock) and repurchase, redeem or otherwise
acquire Equity Interests issued by it if, after giving effect to such
transaction or payment, either (i) Pro Forma Excess Availability and Projected
Excess Availability as of the date of consummation of such payment will be equal
to or greater than twenty percent (20.0%) of the Total Loan Cap or (ii) (A)
Projected Excess Availability and Pro Forma Excess Availability as of the date
of consummation of such payment will be equal to or greater than fifteen percent
(15.0%) of the Total Loan Cap and (B) the Consolidated Adjusted Fixed Charge
Coverage Ratio, on a pro-forma basis for the Measurement Period immediately
prior to such transaction or payment, will be equal to or greater than 1.10 to
1.00, and, in either case, the Lead Borrower shall have delivered written
certification as to and a reasonably detailed calculation of demonstrating
compliance with either clause (i) or clause (ii) above, as applicable, five
(5) Business Days prior to the date of such transaction or payment; provided,
however, without limitation of the percentile and ratio tests set forth above,
in the event Availability as of the date of consummation of any such payment
(and after giving effect to such payment) will be equal to or greater than fifty
percent (50%) of the Total Loan Cap, no delivery of a written certification
shall be required.


7.07.      Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy, in each case, prior to the scheduled maturity thereof in any
manner any Material Indebtedness for borrowed money (other than Indebtedness
under the Loan Documents), except that, so long as no Default shall have
occurred and be continuing prior to or immediately after giving effect to any
action described




120

--------------------------------------------------------------------------------



below or would result therefrom, including no Event of Default arising as a
result of a breach of Section 7.15 (calculating the Consolidated Fixed Charge
Coverage Ratio on a pro forma basis):


(a)            regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of Permitted Indebtedness;


(b)           the Lead Borrower may voluntarily prepay, redeem, purchase,
defease or otherwise satisfy, in each case, prior to the scheduled maturity
thereof in any manner any Material Indebtedness for borrowed money if, after
giving effect to such payment, redemption, purchase, defeasance or other
prepayment transaction, (i) either (A) Projected Excess Availability and Pro
Forma Excess Availability as of the date of consummation of such payment will be
equal to or greater than twenty percent (20.0%) of the Total Loan Cap, or (B)
(1) Projected Excess Availability and Pro Forma Excess Availability as of the
date of consummation of such payment will be equal to or greater than twelve and
one half percent (12.5%) of the Total Loan Cap and (2) the Consolidated Adjusted
Fixed Charge Coverage Ratio, on a pro-forma basis for the Measurement Period
immediately prior to such transaction or payment, will be equal to or greater
than 1.00 to 1.00, and (ii) the Lead Borrower shall have delivered written
certification as to and a reasonably detailed calculation of item (i) above
seven (7) days prior to the date of such transaction or payment; and


(c)            Permitted Refinancings of certain Permitted Indebtedness in
accordance with Section 7.03.


7.08.      Change in Nature of Business.  Engage in any line of business
substantially different from the Business.


7.09.      Transactions with Affiliates.  Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties as would be
obtainable by the Loan Parties at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided, that the foregoing
restriction shall not apply to the Spin-Off Agreements or any transaction
between or among the Loan Parties not prohibited hereunder.


7.10.      Burdensome Agreements. Enter into, permit any Subsidiary to enter
into, or permit to exist any Contractual Obligation (other than this Agreement
or any other Loan Document) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments or other distributions to any Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Subsidiary
to Guarantee the Secured Obligations, (iii) of any Subsidiary to make or repay
loans to a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person in favor of
the Collateral Agent; provided, however, that this clause (iv) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under and in accordance with clauses (e) (solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness), (g), (h) (solely to the extent any such negative
pledge relates to the Subsidiary acquired pursuant to a Permitted Acquisition),
(j) (so long as such negative pledge permits Liens in accordance with Section
7.01(p) and any intercreditor agreement applicable to the Permitted Senior Debt)
or (k) (solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness) of Section 7.03; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person; provided, that (x) the
foregoing shall not apply to restrictions and conditions imposed by applicable
Law, (y) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary permitted hereunder
pending such sale, provided, that such restrictions and conditions apply only to
the




121

--------------------------------------------------------------------------------



Subsidiary that is to be sold and (z) clause (a)(iv) of this Section shall not
apply to customary provisions in leases restricting the assignment thereof or
the granting of a leasehold mortgage thereon.


7.11.      Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.


7.12.      Amendment of Organizational Documents or Material Indebtedness.
Amend, modify or waive (a) its Organization Documents in a manner materially
adverse to the Credit Parties or (b) any Loan Party’s rights under any Material
Indebtedness, in each case to the extent that such amendment, modification or
waiver (i) would violate, or compliance with which could reasonably be expected
to result in the violation of, any Loan Document, (ii) otherwise could
reasonably be expected to be materially adverse to the interests of the Credit
Parties, taken as a whole, or (iii) could be reasonably expected to have a
Material Adverse Effect.


7.13.      Corporate Name; Fiscal Year.


(a)            Change the Fiscal Year of any Loan Party, or the material
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP.


(b)            Effect or permit any change referred to in Section 6.14 unless
(i) the Collateral Agent’s written acknowledgement that all filings have been
made under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral (or, if any
Excluded Asset is added as Collateral in connection with the issuance of
Permitted Senior Debt, a valid, legal and perfected second priority security
interest on such Collateral, subject to Permitted Encumbrances) for its own
benefit and the benefit of the other Credit Parties, and (ii) after giving
effect to any change to the location of the Collateral, all Collateral shall be
located within the United States.


7.14.      Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked
Accounts, or enter into agreements with any credit card processors, unless the
Loan Parties shall have delivered to the Collateral Agent appropriate Blocked
Account Agreements, Securities Account Control Agreements, DDA Notifications or
Credit Card Notifications, as appropriate, consistent with the provisions of
Section 6.13 and otherwise reasonably satisfactory to the Administrative Agent;
provided, that the Borrowers shall be permitted to open new DDAs to the extent
that such DDAs are sub-accounts of any DDA at a depository institution for which
a DDA notification has already been delivered. Except as permitted hereby, no
Loan Party shall maintain any bank accounts or enter into any agreements with
credit card processors other than the ones expressly contemplated herein or in
Section 6.13 hereof.


7.15.      Consolidated Fixed Charge Coverage Ratio. If as of any date
Availability under the Facilities is equal to or less than the greater of (a)
ten percent (10%) of the Total Loan Cap and (b) $37,500,000, the Consolidated
Fixed Charge Coverage Ratio as of such date shall be no less than 1.00 to 1.0
for the trailing Twelve Month Period ending on the last day of the most recently
ended month for which monthly or quarterly financial statements have been
delivered or have been required to be delivered in accordance with Section 6.01.


7.16.      [Intentionally Omitted.]


7.17.      Sanctions. Directly or, to the knowledge of any Loan Party,
indirectly use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary,




122

--------------------------------------------------------------------------------



joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Collateral Agent, LC Issuer, Swing Line Lender,
or otherwise) of Sanctions.


7.18.      Anti-Corruption Laws. Directly or, to the knowledge of any Loan
Party, indirectly use the proceeds of any Credit Extension for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01.      Events of Default. Any of the following shall constitute an Event of
Default:


(a)            Non-Payment. The Borrowers or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of any Loan
or any LC Obligation (including by deposit of funds as Cash Collateral in
respect of LC Obligations), or (ii) any interest on any Loan or on any LC
Obligation, or any fee due hereunder, or (iii) within three (3) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or


(b)            Specific Covenants. (i) Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01,
Section 6.02, Section 6.03, Section 6.05, Section 6.07, Section 6.10, Section
6.11, Section 6.13 or Article VII; or


(c)            Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or


(d)            Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or


(e)           Cross-Default. (i) Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Material Indebtedness (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts), or (B) fails to
observe or perform any other agreement or condition relating to any such
Material Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of any
Guarantee thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Material Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such

123

--------------------------------------------------------------------------------



Swap Contract as to which a Loan Party is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Loan Party as a result
thereof is greater than $35,000,000; or


(f)            Insolvency Proceedings, Etc. Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar daysCalendar Days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar daysCalendar Days, or an
order for relief is entered in any such proceeding, or any Loan Party shall take
any action to institute or effect any of the foregoing; or
 
(g)           Inability to Pay Debts; Attachment. (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due in the ordinary course of business, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments. There is entered against any Loan Party one or more
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $35,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage) and (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect; or
 
(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount which could
reasonably likely result in a Material Adverse Effect, or (ii) a Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably likely result in a Material Adverse Effect; or
 
(j)            Invalidity of Loan Documents. (i) Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Loan Party denies in
writing that it has any or further liability or obligation under any provision
of any Loan Document, or purports to revoke, terminate or rescind any provision
of any Loan Document or seeks to avoid, limit or otherwise adversely affect any
Lien purported to be created under any Security Document; or (ii) any Lien
purported to be created under any Security Document shall cease to be, or shall
be asserted by any Loan Party or any other Person not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document; or




124

--------------------------------------------------------------------------------



(k)           Change of Control. There occurs any Change of Control; or


(l)            Cessation of Business. The Loan Parties, taken as a whole, shall
take any action to suspend all or substantially all operations of their Business
or liquidate all or a material portion of their assets or Store locations, or
employ an agent or other third party to conduct a program of closings,
liquidations or “Going-Out-Of-Business” sales of any material portion of its
business.


8.02.      Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:


(a)           declare the Commitments of each Lender to make Loans and any
obligation of the LC Issuer to make LC Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;


(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
 
(c)           require that the Loan Parties Cash Collateralize the LC
Obligations (in an amount equal to 105% of the then Outstanding Amount thereof);
and
 
(d)           whether or not the maturity of any of the Secured Obligations
shall have been accelerated pursuant hereto, proceed to protect, enforce and
exercise all rights and remedies of the Credit Parties under this Agreement, any
of the other Loan Documents or applicable Law, including, but not limited to, by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Secured
Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties;


provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f) or Section 8.01(g), the obligation of each Lender to make Loans
and any obligation of the LC Issuer to make LC Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the LC
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.


8.03.      Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Section 2.162.17 and Section 2.172.18, be applied by the Administrative Agent
in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the


125

--------------------------------------------------------------------------------



Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;


Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the LC Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the LC Issuer and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
 
Third, to the extent not previously reimbursed by the Revolving Lenders, to
payment to the Revolving Lenders of that portion of the Obligations constituting
principal and accrued and unpaid interest on any Permitted Overadvances, ratably
among the Revolving Lenders in proportion to the amounts described in this
clause Third payable to them;
 
Fourth, to the extent that Swing Line Loans under the Revolving Credit Facility
have not been refinanced by a Revolving Committed Loan, to payment to the Swing
Line Lender of that portion of the Obligations constituting accrued and unpaid
interest on the Swing Line Loans under the Revolving Credit Facility;
 
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans, LC Borrowings and other Obligations, and
fees (including Letter of Credit Fees) (in each case, as payable to the Lenders
or the LC Issuer) under the Revolving Credit Facility, ratably among the
Revolving Lenders and the LC Issuer in proportion to the respective amounts
described in this clause Fifth payable to them;
 
Sixth, to the extent that Swing Line Loans under the Revolving Credit Facility
have not been refinanced by a Revolving Committed Loan, to payment to the Swing
Line Lender of that portion of the Obligations constituting unpaid principal of
the Swing Line Loans under the Revolving Credit Facility;
 
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans and LC Borrowings, ratably among the Revolving
Lenders and the LC Issuer in proportion to the respective amounts described in
this clause Seventh held by them;
 
Eighth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Ninth, (x) to the extent that Swing Line Loans under the FILO Credit Facility
have not been refinanced by a FILO Committed Loan, to payment to the Swing Line
Lender of that portion of the Obligations constituting accrued and unpaid
interest on the Swing Line Loans under the FILO Credit Facility and (y) after
making all payments required by the foregoing sub-clause (x), to payment of that
portion of the Obligations constituting accrued and unpaid interest on the FILO
Loans and other Obligations and fees under the FILO Credit Facility, ratably
among the FILO Lenders in proportion to the respective amounts described in this
clause Ninth, sub-clause (y) payable to them;
 
Tenth, (x) to the extent that Swing Line Loans under the FILO Credit Facility
have not been refinanced by a FILO Committed Loan, to payment to the Swing Line
Lender of that portion of the Obligations constituting unpaid principal of the
Swing Line Loans under the FILO Credit Facility, and (y) after making all
payments required by the foregoing sub-clause (x), to payment of that portion of
the Obligations constituting unpaid principal of the FILO Loans, ratably among




126

--------------------------------------------------------------------------------



the FILO Lenders in proportion to the respective amounts described in this
clause Tenth, subclause (y) payable to them;


Eleventh, to payment of all other Obligations (including without limitation the
Cash Collateralization of unliquidated indemnification obligations as provided
in Section 10.04), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Eleventh held by them;


Twelfth, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any Credit Party that is a provider of any Cash Management Services)
of that portion of the Secured Obligations arising from Cash Management
Services, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Twelfth held by them;


Thirteenth, to payment or Cash Collateralization (if agreed by the parties to
any Swap Contract) of all other Secured Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Thirteenth held by them; and


Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law;


provided, that Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Secured Obligations otherwise set forth
above in this Section.


Subject to Section 2.03(c) and Section 2.162.17, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Eighth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.


Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities shall be equal to the lesser of (a) the applicable amount of
such Other Liabilities last reported to the Administrative Agent or (b) the
actual amount of such Other Liabilities as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any such Other Liabilities, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Lender or its Affiliate providing such Bank Products or Cash
Management Services. In the absence of such notice, the Administrative Agent may
assume the amount to be distributed is the amount of such obligations last
reported to it.


ARTICLE IX
ADMINISTRATIVE AGENT


9.01.      Appointment and Authority.


(a)    Each of the Lenders and the LC Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the




127

--------------------------------------------------------------------------------



Administrative Agent, the Lenders and the LC Issuer, and no Loan Party or any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.


(b)         Each of the Lenders (in its capacities as a Lender), Swing Line
Lender and the LC Issuer hereby irrevocably appoints Bank of America as
Collateral Agent and authorizes the Collateral Agent to act as the agent of such
Lender and the LC Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c)), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents, as if set forth in full herein with respect
thereto.
 
(c)         Each provider of Cash Management Services and/or Bank Products that
is an Affiliate of a Lender but not a party to this Agreement shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent and
the Collateral Agent pursuant to the terms of this Article IX for itself and its
Affiliates as if a “Lender” party hereto.
 
(d)         It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


9.02.      Rights as a Lender. The Persons serving as the Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.


9.03.      Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and their duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agents:


(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;


(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders, the Required Revolving Lenders or the Required
FILO Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), as the case may
be, provided, that no Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that


128

--------------------------------------------------------------------------------



is contrary to any Loan Document or applicable Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.


No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders, the Required Revolving
Lenders or the Required FILO Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 10.01 and
Section 8.02), as the case may be, or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a final and non-appealable
judgment of a court of competent jurisdiction.


The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the LC Issuer. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Agents shall take such action with respect to such Event of Default as shall
be reasonably directed by the Required Lenders. Unless and until the Agents
shall have received such direction, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Event of Default as they, or either of them, shall deem advisable in the
best interest of the Credit Parties. In no event shall the Agents be required to
comply with any such directions to the extent that any Agent believes that its
compliance with such directions would be unlawful.


The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.


9.04.      Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. Each Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
written notice to the contrary from such Lender or the LC Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants




129

--------------------------------------------------------------------------------



and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


9.05.      Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent. No Agent
shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct or breach in bad faith in the selection of such sub-agents.


9.06.      Resignation of Agents. Either Agent may at any time give written
notice of its resignation to the Lenders, the LC Issuer and the Lead Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, and, so long as no Event of Default has occurred and is continuing,
shall be reasonably acceptable to the Lead Borrower. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed to by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to) on behalf of the Lenders and the LC Issuer (and so long as no
Event of Default has occurred and is continuing, with the written consent of the
Lead Borrower, not to be unreasonably withheld or delayed) appoint a successor
Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above (provided, that in no event shall any such
successor Agent be a Defaulting Lender); provided, that whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Lead Borrower and such Person remove
such Person as Administrative Agent (and so long as no Event of Default has
occurred and is continuing, with the written consent of the Lead Borrower, not
to be unreasonably withheld or delayed), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Collateral Agent on behalf of the
Lenders or the LC Issuer under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the LC Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.06. Upon
the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Agent (other than as provided in Section 3.01(h) and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Agent as of the Resignation Effective Date or the Removal Effective
Date, as applicable), and the retiring (or removed) Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan




130

--------------------------------------------------------------------------------



Documents (if not already discharged therefrom as provided above in this Section
9.06). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor. After the retiring (or removed)
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IX and Section 10.04 shall continue in effect for the benefit of
such retiring (or removed) Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Administrative Agent or Collateral Agent
hereunder.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. If Bank of America resigns as an LC Issuer, it shall retain all the
rights, powers, privileges and duties of the LC Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
LC Issuer and all LC Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor LC Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer or Swing Line Lender, as
applicable, (b) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


9.07.      Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the LC Issuer acknowledges that it has, independently and without reliance
upon the Agents or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the LC
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.


9.08.      No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Bookrunners, Arrangers, Co-Syndication
Agents or Co-Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Collateral Agent, a
Lender or the LC Issuer hereunder.


9.09.      Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the




131

--------------------------------------------------------------------------------



Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the LC Issuer, the Administrative Agent and the other Credit Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the LC Issuer, the Administrative Agent, such
Credit Parties and their respective agents and counsel and all other amounts due
the Lenders, the LC Issuer the Administrative Agent and such Credit Parties
under Section 2.03(i), Section 2.03(j) and Section 2.03(k) and, as applicable,
Section 2.09 and Section 10.04) allowed in such judicial proceeding; and


(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.09 and Section 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the LC Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the LC Issuer in any such proceeding.


9.10.      Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Credit Parties irrevocably authorize the Agents,


(a)           to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and all Secured Obligations (other than contingent indemnification
obligations for which no claim has been asserted) becoming Fully Satisfied and
the expiration or termination of all Letters of Credit or the Cash
Collateralization of any LC Obligations, (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, (iii) with respect to any Lien upon any Excluded Asset, in accordance
with the terms and conditions of any intercreditor agreement and Security
Documents applicable thereto, (iv) with respect to any Liens on property
constituting less than all or substantially all of the Collateral, if approved,
authorized or ratified in writing by the Required Lenders or (v) in connection
with any release effected pursuant to Section 9.10(c) or Section 11.12 to the
extent such Lien was granted by the Loan Party being released;


(b)            to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (j) of Section 7.01; and


(c)           subject to the limitations set forth in Section 11.12, as
applicable, to release or confirm the release of any Loan Party from its
obligations hereunder, under the Facility Guaranty, and




132

--------------------------------------------------------------------------------



each other applicable Loan Document if such Person ceases to be a Subsidiary or
becomes an Immaterial Subsidiary as a result of a transaction permitted
hereunder.


Upon request by any Agent at any time, the applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and each other applicable Loan Document
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Agents will, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty and each other applicable Loan Document, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.


No Agent shall be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Collateral
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.


9.11.      Notice of Transfer.


The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Secured Obligations for all purposes, unless and
until, and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.


9.12.      Reports and Financial Statements.  By signing this Agreement, each
Lender:


(a)         agrees to furnish the Administrative Agent during any Cash Dominion
Trigger Period (and thereafter at such frequency as the Administrative Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Administrative Agent shall be entitled to assume that no amounts are due to any
Lender on account of Other Liabilities unless the Administrative Agent has
received written notice thereof from such Lender;


(b)         is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Lead Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Agents (collectively, the “Reports”);


(c)         expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;


(d)        expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;


(e)         agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and




133

--------------------------------------------------------------------------------



(f)          without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who obtain all or part of any
Report through the indemnifying Lender.


9.13.      Agency for Perfection.  Each Lender hereby appoints each other Lender
as agent for the purpose of perfecting Liens for the benefit of the Agents and
the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable Law of the United States can be perfected only by possession.
Should any Lender (other than the Agents) obtain possession of any such
Collateral, such Lender shall notify the Agents thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.


9.14.      Indemnification of Agents. The Lenders shall indemnify the Agents
(and any sub-agent thereof), and each Related Party of any of the foregoing
acting for the Agents (or any sub-agent thereof) (each such Person being called
an “Agent Indemnitee”) (to the extent not reimbursed by the Loan Parties and
without limiting the obligations of the Loan Parties hereunder), ratably
according to their Overall Applicable Percentages, against, and hold each Agent
Indemnitee harmless (on an after tax basis) from, any and all losses, claims,
causes of action, damages, liabilities, settlement payments, costs, and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Agent Indemnitee), incurred by any Agent Indemnitee or asserted
against any Agent Indemnitee by any third party or by any Lender, Borrower or
any other Loan Party arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the LC Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Blocked Account Bank or
securities intermediary or other Person which has entered into a control
agreement with any Credit Party hereunder, or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Lender, Borrower or any other Loan Party or any of the Loan
Parties’ directors, shareholders or creditors, and regardless of whether any
Agent Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Agent Indemnitee; provided, that such indemnity shall not, as
to any Agent Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Agent Indemnitee. The
obligations of the Lenders under this Section 9.14 are subject to the provisions
of Section 2.12(d).




134

--------------------------------------------------------------------------------



9.15.      Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agents) authorized to act for, any
other Lender.


ARTICLE X
MISCELLANEOUS


10.01.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent, with the Consent of the Required
Lenders) (or, with respect to any amendment or waiver affecting exclusively
either the Revolving Lenders or the FILO Lenders, signed by, or with the Consent
of, the Required Revolving Lenders or Required FILO Lenders, as applicable), and
the Lead Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or Consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a)            waive any condition set forth in Section 4.01 with respect to any
Credit Extension under either Facility without the written Consent of each
Lender under such Facility;


(b)           extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;


(c)            postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
of the other Loan Documents without the written Consent of each Lender directly
affected thereby, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments, the Aggregate Revolving Commitments or the Aggregate FILO
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender directly affected thereby;


(d)            reduce the principal of, or the rate of interest specified herein
on, any Loan or LC Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written Consent of each Lender directly
affected thereby; provided, however, that only the Consent of the (i) Required
Revolving Lenders shall be necessary to amend the definition of “Default Rate”
as it applies to the Revolving Credit Facility or to waive any obligation of the
Borrowers to pay interest in respect of the Revolving Credit Facility or Letter
of Credit Fees at the applicable Default Rate or (ii) Required FILO Lenders
shall be necessary to amend the definition of “Default Rate” as it applies to
the FILO Credit Facility or to waive any obligation of the Borrowers to pay
interest in respect of the FILO Credit Facility at the applicable Default Rate;


(e)            change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing or order of application of payments required thereby
without the written Consent of each Lender, except that any such change
affecting only one Facility shall only require the written Consent of each
Lender under such Facility;


(f)             change any provision of this Section 10.01 or the definition of
“Required Lenders”, “Super-Majority Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written Consent of each Lender, except that




135

--------------------------------------------------------------------------------



any such change affecting the application of such terms to a single Facility
shall only require the consent of each Lender under such Facility;


(g)             except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability or obligations of, any Loan Party
without the written Consent of each Lender;
 
(h)            except for Permitted Dispositions and as otherwise expressly
permitted in Section 9.10, release all or substantially all of the Collateral
from the Liens of the Security Documents without the written Consent of each
Lender;
 
(i)                increase the advance rates set forth in the definition of the
term (x) “Borrowing Base” without the written Consent of each Revolving Lender
or (y) “FILO Borrowing Base” without the written Consent of each FILO Lender, in
each case without limitation of clause (j) below;
 
(j)              modify (i) any component (other than advance rates or Reserves)
of the Borrowing Base or FILO Borrowing Base, including eligibility criteria, in
any manner that would increase availability thereunder or (ii) the discretion of
the Administrative Agent to change, establish or eliminate any Reserves without
the consent of the Super-Majority Required Lenders;
 
(k)             modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for a Permitted Overadvance without the written Consent of each Revolving
Lender;
 
(l)              except as otherwise expressly permitted herein or in any other
Loan Document, subordinate the Secured Obligations hereunder to any other
Indebtedness, and, except for any Liens on Excluded Assets pursuant to any
intercreditor agreement approved by the Required Lenders in connection with the
issuance by any Loan Party of Permitted Senior Debt and except as otherwise
expressly permitted herein or in any other Loan Document, subordinate the Liens
granted hereunder or under the other Loan Documents to any other Lien without
the written Consent of each Lender; or
 
(m)            amend subclause (ii) of the proviso to clause (b) of the
definition of “Permitted Senior Debt” without the written Consent of each
Lender;


and, provided, further, that (i) no amendment, waiver or Consent shall, unless
in writing and signed by the LC Issuer in addition to the Lenders required
above, affect the rights or duties of the LC Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or Consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or Consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (iv)
no amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, (x) no Credit Party that is not a Lender, LC
Issuer or Agent under this Agreement and (y) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or Consent hereunder (and
any amendment, waiver or Consent which by its terms requires the Consent of all
Lenders or each affected Lender may be effected with the Consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
Consent of such Lender and (y) any waiver, amendment or modification requiring
the Consent of all Lenders or each affected Lender that by its terms


136

--------------------------------------------------------------------------------



affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the Consent of such Defaulting Lender.


If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender (or with respect to amendments, waivers or
consents requiring only the consent of each Lender within a single Facility,
each Lender in such Facility) and that has been approved by the Required Lenders
(or with respect to amendments, waivers or consents requiring only the consent
of each Lender within either the Revolving Credit Facility or the FILO Credit
Facility, the Required Revolving Lenders or the Required FILO Lenders,
respectively), the Lead Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided, that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Lead Borrower
to be made pursuant to this paragraph).


10.02.  Notices; Effectiveness; Electronic Communications.


(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
or electronic communication (subject to clause (b) below) as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)            if to the Loan Parties, the Agents, the LC Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii)            if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrowers).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b)            Electronic Communications. Notices and other communications to
the Lenders and the LC Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided, that the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent or
the Lead Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.




137

--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided, that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided, that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.


(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the LC Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Loan Parties’ or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence,
willful misconduct or breach in bad faith of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, the LC Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(d)          Change of Address, Etc. Each of the Loan Parties, the Agents, the
LC Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the LC Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.




138

--------------------------------------------------------------------------------



(e)            Reliance by Agents, LC Issuer and Lenders. The Agents, the LC
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including Informal Written Notices and telephonic Committed Loan Notices,
Conversion/Continuation Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the LC Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties, except to the extent resulting from the gross negligence, willful
misconduct or breach in bad faith of such Person as determined by a final and
nonappealable judgment of a court of competent jurisdiction. All telephonic
notices to and other telephonic communications with the Agents may be recorded
by the Agents, and each of the parties hereto hereby consents to such recording.


10.03.     No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default at the time.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 and the Collateral Agent in
accordance with the Security Agreement and the other Loan Documents for the
benefit of all the Lenders and the LC Issuer; provided, however, that the
foregoing shall not prohibit (a) each of the Administrative Agent and the
Collateral Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as Administrative Agent or
Collateral Agent) hereunder and under the other Loan Documents, (b) the LC
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as LC Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
or Collateral Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent or the Collateral Agent, as the case may be, pursuant to Section 8.02, the
Security Agreement or the other Loan Documents and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


10.04.      Expenses; Indemnity; Damage Waiver.


(a)            Costs and Expenses. Subject to certain terms contained in the Fee
Letters with respect to the parties to such Fee Letters, the Borrowers shall pay
all Credit Party Expenses.




139

--------------------------------------------------------------------------------



(b)            Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agents (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
reasonable fees, charges and disbursements of one primary counsel to the
Administrative Agent, one primary counsel to the other Indemnitees taken as a
whole, and if necessary, one local counsel in each relevant jurisdiction, one
specialty counsel for each relevant specialty and one or more additional counsel
if one or more conflicts of interest, or perceived conflicts of interest, arise
(which shall be limited to one counsel for each group of similar affected
Indemnitees)), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agents (and any
sub-agents thereof) and their Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the LC
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid
by any Credit Party to, a Blocked Account Bank or securities intermediary or
other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from either (A) the gross negligence or willful misconduct of such
Indemnitee or breach in bad faith by such Indemnitee of its obligations under
this Agreement or any other Loan Document, or (B) a dispute solely among
Indemnitees (other than any claims against any Indemnitee in its capacity as the
Administrative Agent or any similar role under the Loan Documents) and not
arising out of any act or omission of the Lead Borrower or any of its
Subsidiaries or Affiliates. Without limitation of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.


(c)            Reimbursement by Lenders. Without limiting the Lenders’
obligations under Section 9.14, hereof, to the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 10.04 to be paid by it to any Agent (or any sub-agent
thereof), the LC Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the LC Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Overall Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Agents (or any such
sub-agent) or the LC Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Agents (or any
such sub-agent) or LC Issuer or Swing Line




140

--------------------------------------------------------------------------------



Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).


(d)             Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct or breach in
bad faith of such Indemnitee as determined by a final and nonappealable judgment
of a court of competent jurisdiction.
 
(e)              Payments. All amounts due under this Section 10.04 shall be
payable no later than three (3) Business Days after demand therefor.
 
(f)               Survival. The agreements in this Section 10.04 shall survive
the resignation of any Agent, the Swing Line Lender, and the LC Issuer, the
assignment of any Commitment or Loan by any Lender, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Secured Obligations.


10.05.      Payments Set Aside. To the extent that any payment by or on behalf
of the Loan Parties is made to any Credit Party, or any Credit Party exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the LC Issuer severally agrees to pay to
the Agents upon demand its Pro Rata share of any amount so recovered from or
repaid by the Agents, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the LC Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Secured Obligations and the termination of this Agreement.


10.06.      Successors and Assigns.


(a)            Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in




141

--------------------------------------------------------------------------------



subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Credit Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. In respect of either Facility, any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in LC Obligations, if applicable, and in Swing Line Loans) at the
time owing to it under such Facility; provided, that any such assignment by a
FILO Lender may be made only to Eligible Assignees that are also Revolving
Lenders; provided, further, that any such assignment (whether by a Revolving
Lender or a FILO Lender) shall be subject to the following conditions:

142

--------------------------------------------------------------------------------

 
(i)          Minimum Amounts.


(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans under such Facility at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender, no minimum amount need be assigned; and
 
(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment under such Facility (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect under such Facility, the principal outstanding balance of the Loans
under such Facility of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Lead Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that the Lead Borrower shall in all events be notified of an
assignment (regardless of whether a Default or an Event of Default has
occurred); and
 
(C)          after giving effect to any such assignment, the aggregate amount of
the remaining Commitment (which for this purpose includes Loans outstanding
thereunder) under such Facility or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans under such Facility by the assigning
Lender shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).


(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned under the applicable Facility, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;
 
(iii)          Required Consents. No consent to an assignment by a Lender shall
be required for any assignment except to the extent required by subsection
(b)(i)(B) and (b)(i)(C) of this Section and, in addition:


(A)          the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender or an Affiliate of a Lender which is engaged in
the ordinary course of its business in extending commercial loans; provided,
however, that the Lead Borrower shall be deemed to have consented if it has not
responded within five (5) Business Days following any written request for such
consent given pursuant to Section 10.02; and
 
(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender or an
Affiliate of such Lender; and




143

--------------------------------------------------------------------------------



(C)            the consent of the LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment; and
 
(D)            the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Commitment unless such assignment is to a Lender or an Affiliate
of a Lender.


(iv)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)            No Assignment to Certain Persons. No such assignment shall be
made (A) to any Borrower or any of the Borrowers’ Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).
 
(vi)           Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Lead Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the LC Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its relevant Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05, and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, the Borrowers
(at their expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or




144

--------------------------------------------------------------------------------



transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).


(c)            Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and LC Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.


(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person, a Defaulting Lender or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations and/or Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Lenders and the LC Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder. For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Loan Parties agrees that each
Participant shall be entitled to the benefits of Section 3.01, Section 3.04 and
Section 3.05 (subject to the requirements and limitations therein) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section 10.06 (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided, that such Participant (A) agrees to be subject to the provisions of
Section 3.06 and Section 10.13 as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Lead Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided,
that such Participant agrees to be subject to Section




145

--------------------------------------------------------------------------------

2.13 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, any central bank or any other funding source; provided, that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(f)            Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act, provided, that notwithstanding anything contained herein to the contrary
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


(g)            Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower and
the Lenders, resign as LC Issuer and/or (ii) upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender. In the event of any such resignation as
LC Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint
from among the Lenders a successor LC Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Bank of America as LC Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as LC Issuer, it
shall retain all the rights, powers, privileges and duties of the LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as LC Issuer and all LC Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor LC Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC




146

--------------------------------------------------------------------------------



Issuer or Swing Line Lender, as the case may be, and (b) the successor LC Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


10.07.      Treatment of Certain Information; Confidentiality. Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over it (including any Federal Reserve Bank, any central bank or
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, provided, that, if lawful and
practicable to do so under the circumstances, the Lead Borrower is given (with
reasonable promptness) prior written notice of the request for production of
such Information, except for Information provided to regulators in the ordinary
course of bank regulatory oversight, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the Lead
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Lead Borrower
or (i) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.


For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.


10.08.     Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan




147

--------------------------------------------------------------------------------



Party, each Lender, the LC Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of the Administrative Agent or the Required Lenders, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but excluding deposits in Excluded Accounts) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
LC Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Secured Obligations
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the LC Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the LC Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the LC Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.172.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the LC Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the LC
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the LC Issuer or their respective Affiliates may have. Each Lender and the LC
Issuer agrees to notify the Lead Borrower and the Administrative Agent promptly
after any such setoff and application, provided, that the failure to give such
notice shall not affect the validity of such setoff and application.


10.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be as effective as delivery
of a manually executed counterpart of this Agreement.


10.11.    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith


148

--------------------------------------------------------------------------------



shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Credit
Parties, regardless of any investigation made by any Credit Party or on their
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding. Further, the provisions of Section 3.01, Section 3.04, Section 3.05
and Section 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Secured Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agents may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the Secured
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to or under Section 10.04
hereof.


10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the LC Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13.    Replacement of Lenders. If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, or if any other circumstance
exists hereunder that expressly gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 3.01 and Section 3.04) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided,
that:


(a)            the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05 from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts));
 
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;




149

--------------------------------------------------------------------------------



(d)           such assignment does not conflict with applicable Laws; and


(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


10.14.      Governing Law; Jurisdiction; Etc.


(a)            GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT
OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).
 
(b)            SUBMISSION TO JURISDICTION. EACH LOAN PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH LOAN
PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(c)            WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.14(b). EACH LOAN PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(d)            SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(e)            ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT
ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM

150

--------------------------------------------------------------------------------



OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.


10.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.


10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, except as otherwise agreed by the Lead Borrower and any Credit
Party in writing, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) unless otherwise agreed by the Lead Borrower and any Credit
Party in writing, none of the Credit Parties has assumed or will assume an
advisory responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) no
Credit Party has assumed or will assume an agency responsibility (except as may
otherwise be agreed in writing by the Lead Borrower and any Credit Party) or
fiduciary responsibility in any Loan Party’s or its Affiliates’ favor with
respect to any of the transactions contemplated hereby (including with respect
to any amendment, waiver or other modification hereof or of any other Loan
Document) or the process leading thereto (irrespective of whether any Credit
Party has advised or is currently advising you or your affiliates on other
matters); (v) the Credit Parties and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Loan Parties and their respective Affiliates, and none of the Credit
Parties has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (vi) the Credit Parties have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax




151

--------------------------------------------------------------------------------



advisors to the extent it has deemed appropriate. Each of the Loan Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against each of the Credit Parties with respect to any breach
or alleged breach of agency (except for any agency responsibilities otherwise
agreed by the Lead Borrower and any Credit Party in writing) or fiduciary duty.


10.17.      USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


10.18.      Foreign Assets Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets  Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Patriot Act. Furthermore, none of the Borrowers or their Affiliates (a) is
or will become a “blocked person” as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or (b)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.
 
10.19.      Time of the Essence. Time is of the essence of the Loan Documents.
 
10.20.      Press Releases. Subject to prior notification and consent by the
Lead Borrower (which consent shall not be unreasonably withheld) to the form of
advertising materials to be used from time to time, the Administrative Agent and
any Lender shall be permitted to use a Loan Party’s name, product photographs,
logo or trademark in any advertising material relating to the financing
transactions contemplated by this Agreement. The Administrative Agent or such
Lender shall provide a draft of any advertising material to the Lead Borrower
for review and comment reasonably prior to the initial publication thereof. The
Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.


10.21.      Additional Waivers; Keepwell.


(a)            The Secured Obligations are the joint and several obligation of
each Loan Party. To the fullest extent permitted by applicable Law, the Secured
Obligations of each Loan Party shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Collateral Agent or any other Credit Party.




152

--------------------------------------------------------------------------------



(b)          The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Secured Obligations after the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Secured Obligations, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be discharged
or impaired or otherwise affected by the failure of any Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Secured Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Secured Obligations after the termination of
the Commitments).


(c)          To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any other
Loan Party, other than the indefeasible payment in full in cash of all the
Secured Obligations and the termination of the Commitments. The Collateral Agent
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales,
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Secured Obligations, make any other accommodation with
any other Loan Party, or exercise any other right or remedy available to them
against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the Secured
Obligations have been indefeasibly paid in full in cash and the Commitments have
been terminated. Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.


(d)          Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Secured Obligations, all rights of such Loan Party against any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Secured Obligations and the termination of the Commitments. In addition,
any indebtedness of any Loan Party now or hereafter held by any other Loan Party
is hereby subordinated in right of payment to the prior indefeasible payment in
full of the Secured Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Secured Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents. Subject to the foregoing, to the extent that any Borrower
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Committed Loans made to another Borrower hereunder or
other Secured Obligations incurred directly and primarily by any other Borrower
(an “Accommodation Payment”), then the Borrower making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Borrowers in an amount, for each of such other
Borrowers, equal to a fraction of such Accommodation Payment, the numerator of
which fraction is such other Borrower’s Allocable Amount and the denominator of
which is




153

--------------------------------------------------------------------------------



the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.


(e)           Without limiting the generality of the foregoing, or of any other
waiver or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.


(f)            Each Loan Party that is a Qualified ECP Guarantor at the time the
Guarantee or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guarantee and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.21(f) voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.


“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21(f).


10.22.      No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.


10.23.      Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.




154

--------------------------------------------------------------------------------



10.24.      Copies and Facsimiles. This Agreement and all other documents
(including, without limitation, the Loan Documents) which have been or may be
hereinafter furnished by any Loan Party to any Agent or any Lender may be
reproduced by such Agent or such Lender by any photographic, microfilm,
xerographic, digital imaging, or other process. Any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise so admissible in evidence as
if the original of such facsimile had been delivered to the party which or on
whose behalf such transmission was received.


10.25.     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or LC Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstandingNotwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or LC Issuer that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or LC Issuer that is an EEA Financial Institution;
and


(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


ARTICLE XI
GUARANTY


11.01.      Guaranty. Each Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (collectively the “Guaranteed
Obligations”, provided, that “Guaranteed Obligations” shall exclude any Excluded
Swap Obligations). Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal.


11.02.      Guaranty of Payment. This Facility Guaranty is a guaranty of payment
and not of collection. Each Guarantor waives any right to require any Agent, any
LC Issuer or any Lender to sue any Borrower, any Guarantor, any other guarantor,
or any other Person obligated for all or any part of the




155

--------------------------------------------------------------------------------



Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.


11.03.      No Discharge or Diminishment of Facility Guaranty.


(a)            Except as otherwise provided for herein, the obligations of each
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
Guaranteed Obligations being Fully Satisfied), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Guarantor may have
at any time against any Obligated Party, any Agent, any LC Issuer, any Lender,
or any other Person, whether in connection herewith or in any unrelated
transactions.


(b)           The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or Regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.


Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of any Agent, any LC Issuer
or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of each Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any LC Issuer or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the Secured Obligations being Fully Satisfied).


11.04.      Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of any Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower or any Guarantor, other than the Guaranteed
Obligations being Fully Satisfied. Without limiting the generality of the
foregoing, each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Obligated Party, or any other Person. The Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Guarantor under this Facility Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any




156

--------------------------------------------------------------------------------



defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Guarantor against any Obligated
Party or any security.


11.05.      Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Guarantors have fully performed all
their obligations to the Agents, the LC Issuers and the Lenders.


11.06.      Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Guarantor’s obligations under this Facility Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.


11.07.      Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of each Borrower’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Facility Guaranty, and agrees that none of the
Agents, any LC Issuer or any Lender shall have any duty to advise any Guarantor
of information known to it regarding those circumstances or risks.


11.08.      [Intentionally Omitted].


11.09.      Maximum Liability. The provisions of this Facility Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Facility Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such
Guarantor’s liability under this Facility Guaranty, then, notwithstanding any
other provision of this Facility Guaranty to the contrary, the amount of such
liability shall, without any further action by the Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This
Section 11.09 with respect to the Maximum Liability of each Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Guarantor nor any other Person
or entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Facility Guaranty or affecting the rights and remedies of the Lenders hereunder,
provided, that nothing in this sentence shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability. Notwithstanding
the foregoing, nothing contained in this Agreement (including any provisions of
this Article XI to the contrary) shall limit the liability of the Borrowers in
respect of all of the Secured Obligations.


11.10.      Contribution. In the event any Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Facility Guaranty or shall suffer
any loss as a result of any realization upon any collateral granted by it to
secure its obligations under this Facility Guaranty, each other




157

--------------------------------------------------------------------------------

Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Guarantor Percentage”
of such payment or payments made, or losses suffered, by such Paying Guarantor.
For purposes of this Article XI, each Non-Paying Guarantor’s “Guarantor
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from any Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Guarantor, the aggregate amount of all monies received by
such Guarantors from any Borrower after the date hereof (whether by loan,
capital infusion or by other means). Nothing in this provision shall affect any
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this
Facility Guaranty from a Non-Paying Guarantor shall be subordinate and junior in
right of payment to the Guaranteed Obligations being Fully Satisfied. This
provision is for the benefit of all of the Agents, the LC Issuer, the Lenders,
the Borrowers and the Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.


11.11.      Liability Cumulative. The liability of each Loan Party as a
Guarantor under this Article XI is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the LC Issuer and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.


11.12.      Release of Guarantors and Borrowers. Notwithstanding anything in
Section 10.01(g) to the contrary, so long as no Event of Default has occurred
and is continuing, (i) a Guarantor or a Borrower that is a Subsidiary shall
automatically be released from its obligations hereunder, its Facility Guaranty
and each other applicable Loan Document upon the consummation of any transaction
permitted hereunder as a result of which such Guarantor or Borrower ceases to be
a Subsidiary of the Lead Borrower and (ii) if a Guarantor or Borrower is or
becomes an Immaterial Subsidiary, and such release would not result in any
Immaterial Subsidiary being required pursuant to Section 6.12(d) to become a
Loan Party hereunder (except to the extent that on and as of the date of such
release, one or more other Immaterial Subsidiaries become Guarantors or
Borrowers hereunder and the provisions of Section 6.12(d) are satisfied upon
giving effect to all such additions and releases), such Guarantor or Borrower
shall be automatically released from its obligations hereunder, its Facility
Guaranty and each other applicable Loan Document upon notification thereof from
the Lead Borrower to the Agent. In connection with any such release, the Agent
shall execute and deliver to any Guarantor or Borrower that is a Subsidiary, at
such Guarantor’s or Borrower’s expense, all documents that such Guarantor or
Borrower shall reasonably request to evidence termination or release. Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 11.12 shall be without recourse to or warranty by the Agent.


[Signature pages follow]






158

--------------------------------------------------------------------------------

 
ANNEX B


Schedule 1.03


See attached.






























Annex B
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------



 
Schedule 1.03


Immaterial Subsidiaries




1.            Barnes & Noble (Shanghai) Information Technology Co., Ltd.


2.            SparkNotes LLC


3.            Pondview Books LLC


4.            Fictionwise LLC


5.            (***)†


6.            Tikatok LLC


7.            (***)†


8.            Barnes & Noble B.V.


9.            Barnes & Noble Digital Media Limited


10.         Barnes & Noble S.à.r.l


11.         Barnes & Noble International LLC














_________________________
(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------



 


ANNEX C


Schedule 2.01


See attached.
















Annex C
Second Amendment to Credit Agreement





--------------------------------------------------------------------------------



SCHEDULE 2.01


Commitments and Applicable Percentages


Revolver Commitments:
Revolving Lender
 
Applicable
Commitment
   
Applicable
Percentage
 
Bank of America, N.A.
 
$
136,466,666.64
     
19.495238091
%
JPMorgan Chase Bank, N.A.
 
$
105,466,666.67
     
15.066666667
%
Wells Fargo Bank, National Association
 
$
105,466,666.67
     
15.066666667
%
SunTrust Bank
 
$
105,466,666.67
     
15.066666667
%
Citizens Business Capital
 
$
49,466,666.67
     
7.066666667
%
Regions Bank
 
$
49,466,666.67
     
7.066666667
%
TD Bank, N.A.
 
$
46,666,666.67
     
6.666666667
%
Capital One Business Credit Corp.
 
$
46,666,666.67
     
6.666666667
%
Siemens Financial Services, Inc.
 
$
25,000,000.00
     
3.571428571
%
PNC Bank, National Association
 
$
29,866,666.67
     
4.266666667
%
Total
 
$
700,000,000.00
     
100.000000000
%

 
FILO Commitments:
FILO Lender
 
Applicable
Commitment
   
Applicable
Percentage
 
Bank of America, N.A.
 
$
11,533,333.36
     
23.066666720
%
JPMorgan Chase Bank, N.A.
 
$
7,533,333.33
     
15.066666660
%
Wells Fargo Bank, National Association
 
$
7,533,333.33
     
15.066666660
%
SunTrust Bank
 
$
7,533,333.33
     
15.066666660
%
Citizens Business Capital
 
$
3,533,333.33
     
7.066666660
%
Regions Bank
 
$
3,533,333.33
     
7.066666660
%
TD Bank, N.A.
 
$
3,333,333.33
     
6.666666660
%
Capital One Business Credit Corp.
 
$
3,333,333.33
     
6.666666660
%
PNC Bank, National Association
 
$
2,133,333.33
     
4.266666660
%
Total
 
$
50,000,000.00
     
100.000000000
%




--------------------------------------------------------------------------------

Aggregate Commitments:
Lender
 
Aggregate
Commitment
   
Overall Applicable
Percentage
 
Bank of America, N.A.
 
$
148,000,000.00
     
19.733333333
%
JPMorgan Chase Bank, N.A.
 
$
113,000,000.00
     
15.066666667
%
Wells Fargo Bank, National Association
 
$
113,000,000.00
     
15.066666667
%
SunTrust Bank
 
$
113,000,000.00
     
15.066666667
%
Citizens Business Capital
 
$
53,000,000.00
     
7.066666667
%
Regions Bank
 
$
53,000,000.00
     
7.066666667
%
TD Bank, N.A.
 
$
50,000,000.00
     
6.666666667
%
Capital One Business Credit Corp.
 
$
50,000,000.00
     
6.666666667
%
Siemens Financial Services, Inc.
 
$
25,000,000.00
     
3.333333333
%
PNC Bank, National Association
 
$
32,000,000.00
     
4.266666667
%
Total
 
$
750,000,000.00
     
100.000000000
%








--------------------------------------------------------------------------------

ANNEX D


Schedule 5.01




See attached.
















Annex D
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------



Schedule 5.01


Loan Parties Organizational Information


Legal Name
Principal Office Address
Type of Entity
State of Formation
Organizational Identification Number/Federal Employer Identification Number
Barnes & Noble, Inc.
122 Fifth Avenue
New York, NY 10011
Corporation
Delaware
2108060
(***)†
Barnes & Noble Booksellers, Inc.
122 Fifth Avenue
New York, NY 10011
Corporation
Delaware
2960011
(***)†
Barnes & Noble Café, LLC
112 Fifth Avenue
New York, NY 10011
Limited Liability Company
Delaware
5838202
(***)†
Barnes & Noble Marketing Services LLC
122 Fifth Avenue
New York, NY 10011
Limited Liability Company
Virginia
S327591 – 6
(***)†
Barnes & Noble Purchasing, Inc.
122 Fifth Avenue
New York, NY 10011
Corporation
New York
N/A
(***)†
Barnes & Noble Services, Inc.
122 Fifth Avenue
New York, NY 10011
Corporation
New York
N/A
(***)†
Nook Digital, LLC
122 Fifth Avenue
New York, NY 10011
Limited Liability Company
Delaware
5737622
(***)†
Sterling Publishing Co., Inc.
1166 Avenue of the Americas, 17th Floor New York, NY 10036
Corporation
Delaware
3607730
(***)†







_________________________
(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

ANNEX E


Schedule 5.10


See attached.


















Annex E
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Schedule 5.10


Insurance


LINE OF COVERAGE
POLICY
PERIOD
LIMIT OF LIABILITY
INSURER
POLICY NUMBER







(***)†
















____________________________
(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.





--------------------------------------------------------------------------------



 
ANNEX F


Schedule 5.21(a)


See attached.
















Annex F
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------



Schedule 5.21(a)


DDAs
 
Bank
Contact
Division
Account No.
Blocked Account
Bank of America
NC1-002-27-05
101 S Tryon Street
Charlotte, NC 25255-0001
 
(***)†
Barnes & Noble Booksellers, Inc.
Barnes & Noble, Inc.
Barnes & Noble Purchasing, Inc.
(***)†
(***)†
(***)†
 
Capital One
201 St. Charles Avenue
New Orleans, LA 70170
 
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
Citizens
100 South Second St.
Harrisburg, PA 17101
 
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
Fifth Third Bank
707 Grant Street
Pittsburgh, PA 15219
(***)†
Barnes & Noble Booksellers, Inc.
Barnes & Noble Booksellers, Inc.
(***)†
(***)†
 
JP Morgan Chase
1 Chase Plaza, 8th flr
New York, NY 10005-1401
 
(***)†
Barnes & Noble, Inc.
Barnes & Noble, Inc.
Barnes & Noble Booksellers, Inc.
Barnes & Noble Booksellers, Inc.
Sterling Publishing Co., Inc.
Sterling Publishing Co., Inc.
Sterling Publishing Co., Inc.
Barnes & Noble Café, LLC
Barnes & Noble Café Texas, LLC
NOOK Digital, LLC
NOOK Digital, LLC
NOOK Digital, LLC
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
Yes
 
 
 
Yes
PNC
2 Tower Center
East Brunswick, NJ 08816
 
(***)†
Barnes & Noble Booksellers, Inc.
Barnes & Noble Booksellers, Inc.
Barnes & Noble Café, LLC
Barnes & Noble Café Texas, LLC
(***)†
(***)†
(***)†
(***)†
 

 
_________________________
(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 
Regions Bank
1900 5th Avenue North, 23rd Flr.
P.O. Box 10247 (35202)
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
SunTrust Bank
25 Park Place
Atlanta, GA 30303
(***)†
Barnes & Noble Booksellers, Inc.
NOOK Digital, LLC
(***)†
(***)†
 
U.S. Bank
350 Euclid Avenue, 11th Floor
Cleveland, OH 44114
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
Wells Fargo Bank
707 Wilshire Blvd, 13th flr
Los Angeles, CA 90017
(***)†
Barnes & Noble Booksellers, Inc.
Barnes & Noble, Inc.
Barnes & Noble, Inc.
Barnes & Noble, Inc.
Barnes & Noble, Inc.
Sterling Publishing Co., Inc.
Barnes & Noble Booksellers, Inc.
Barnes & Noble, Inc.
Barnes & Noble Café,
Barnes & Noble Café Texas, LLC
Barnes & Noble Marketing Services LLC
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
(***)†
Yes
Community Bank
830 County Route 64
Elmira, NY 14903
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
Citibank
1524 Union Turnpike
Lake Success, NY 11040
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
First Hawaiian Bank
999 Bishop St, 11th Flr
Honolulu, HI 96813
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 

 
 

--------------------------------------------------------------------------------

ANNEX G


Schedule 5.21(b)
 
See attached.










































Annex G
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------



 


Schedule 5.21(b)


Credit Card Arrangements
 
Credit Card Processor/Clearing House
Contact Information
Account No.
Loan Party
Vantiv
(***)†
(***)†
Barnes & Noble, Inc.
American Express
(***)†
(***)†
Barnes & Noble, Inc.
Discover
(***)†
(***)†
Barnes & Noble, Inc.
Paymentech, L.P.
(***)†
(***)†
NOOK Digital, LLC
American Express
(***)†
(***)†
NOOK Digital, LLC
Discover
(***)†
(***)†
NOOK Digital, LLC
PayPal
(***)†
(***)†
NOOK Digital, LLC
Vantiv
(***)†
(***)†
Sterling Publishing Co., Inc.
American Express
(***)†
(***)†
Sterling Publishing Co., Inc.
Discover
(***)†
(***)†
Sterling Publishing Co., Inc.




____________________________
(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



